Exhibit 10.17




 

 

STOCK PURCHASE AND SALE AGREEMENT by and among TIMBERLINE RESOURCES CORPORATION
(an Idaho corporation), THE SHAREHOLDERS OF KETTLE DRILLING, INC. LISTED ON THE
SIGNATURE PAGE HEREOF and THE SHAREHOLDERS OF TIMBERLINE RESOURCES CORPORATION
LISTED ON THE  SIGNATURE PAGE HEREOF   Dated as of February 23, 2006

 

 

 

 

 

 




--------------------------------------------------------------------------------



Table Of Contents         Page    1.    STOCK PURCHASE AND SALE    1  1.1       
               Purchase and Sale of the Kettle Drilling Shares    1  1.2       
               Purchase Price of the Kettle Drilling Shares    1  1.3           
           The Closing    2  1.4                       Closing Deliveries    2 
1.5                       Charter Documents, Boards of Directors and Officers of
Kettle Drilling and                             Timberline Resources following
Closing, and Voting Trust Agreement    3    2.    REPRESENTATIONS AND WARRANTIES
OF KETTLE DRILLING AND THE          SELLING STOCKHOLDERS    3  2.1             
         Organization, Good Standing and Qualification    3  2.2               
       Authorization    4  2.3                       Governmental Consents    4 
2.4                       Capitalization    4  2.5                     
 Subsidiaries    4  2.6                       Contracts and Other Commitments   
4  2.7                       Permits    5  2.8                       Compliance
with Other Instruments    5  2.9                       Title to Property and
Assets; Leases    5  2.10                       Material Liabilities    5  2.11 
                     Litigation    5  2.12                       Financial
Statements and Changes    5  2.13                       Intellectual Property   
7  2.14                       Employees; Employee Compensation    8  2.15       
               Employee Benefit Plans    8  2.16                       Tax
Returns, Payments and Elections    8  2.17                       Insurance    8 
2.18                       Environmental and Safety Laws    8  2.19             
         Transactions with Affiliates    9  2.20                       Corporate
Records    9  2.21                       No Broker's or Finder's Fees    9 
2.22                       Disclosure    9  2.23                       Selling
Stockholder Authorizations    9    3.    REPRESENTATIONS AND WARRANTIES OF
TIMBERLINE RESOURCES AND THE      TIMBERLINE INSIDE STOCKHOLDERS    9  3.1     
                 Organization, Good Standing and Qualification    9  3.2       
               Authorization    10  3.3                       Valid Issuance of
Series A Stock and Common Stock    10    (ii)


--------------------------------------------------------------------------------

3.4                       Governmental Consents    10  3.5                     
 Capitalization    10  3.6                       Subsidiaries    11  3.7       
               Contracts and Other Commitments    11  3.8                     
 Permits    11  3.9                       Compliance with Other Instruments   
11  3.10                       Title to Property and Assets; Leases    12  3.11 
                     Material Liabilities    12  3.12                     
 Litigation    12  3.13                       Financial Statements and Changes 
  12  3.14                       Intellectual Property    14  3.15             
         Employees; Employee Compensation    14  3.16                     
 Employee Benefit Plans    15  3.17                       Tax Returns, Payments
and Elections    15  3.18                       Insurance    15  3.19           
           Environmental Laws    15  3.20                       Transactions
with Affiliates    18  3.21                       Corporate Records    18  3.22 
                     No Broker's or Finder's Fees    18  3.23                   
   Disclosure    18  3.24                       Receipt of Information    18 
3.25                       Investment Experience and Financial Capability    18 
3.26                       Purchase Entirely for Own Account    19  3.27       
               Securities Act Exemption    19  3.28                     
 Timberline Inside Stockholder Authorizations    19    4.    PRE-CLOSING
COVENANTS    19  4.1                       Investigations    19  4.2           
           Operation of Kettle Drilling and Timberline Resources    20  4.3     
                 Press Releases and Other Communications    21  4.4             
         Exclusivity    22    5.    CONDITIONS OF TIMBERLINE RESOURCES'
OBLIGATIONS AT CLOSING    22  5.1                       Representations and
Warranties    22  5.2                       Performance    22  5.3             
         Qualifications    22  5.4                       Proceedings and
Documents    23  5.5                       No Adverse Proceeding    23  5.6     
                 Board Approvals    23  5.7                       No Material
Adverse Change    23  5.8                       Good Standing Certificate    23 
5.9                       Opinion of Kettle Drilling's and Selling Stockholders'
Counsel    23    (iii)


--------------------------------------------------------------------------------

5.9                       Approval of Counsel    23    6.    CONDITIONS OF
KETTLE DRILLING'S AND THE SELLING STOCKHOLDERS'          OBLIGATIONS AT CLOSING 
  23  6.1                       Representations and Warranties    24  6.2       
               Performance    24  6.3                       Qualifications   
24  6.4                       Proceedings and Documents    24  6.5             
         Series A Stock Resolution    24  6.6                       Payment of
Purchase Price    24  6.7                       Registration Rights Agreement   
24  6.8                       Employment Agreements    24  6.9                 
     Voting Trust Agreement    24  6.10                       Opinion of
Timberline Resources' Counsel    24  6.11                       No Adverse
Proceeding    25  6.12                       Board Approvals    25  6.13       
               No Material Adverse Change    25  6.14                       Good
Standing Certificate    25  6.15                       Approval of Counsel   
25    7.    TERMINATION OF AGREEMENT AND ABANDONMENT OF TRANSACTION    25  7.1 
                     Mutual Consent    25  7.2                       Termination
by Timberline Resources    25  7.3                       Termination by Kettle
Drilling or the Selling Stockholders    25  7.4                       Expiration
Date    26  7.5                       Effect of Termination    26  7.6         
             Waiver of Conditions    26    8.    TIMBERLINE RESOURCES'
POST-CLOSING COVENANTS AND INDEMNITIES    26    9.    MISCELLANEOUS PROVISIONS 
  27  9.1                       Entire Agreement    27  9.2                     
 Survival of Warranties    27  9.3                       Successors and Assigns 
  27  9.4                       Governing Law    27  9.5                     
 Arbitration    27  9.6                       Counterparts    28  9.7           
           Titles and Subtitles    28  9.8                       Notices    28 
9.9                       Expenses    29  9.10                     
 Severability    29      (iv)


--------------------------------------------------------------------------------

SIGNATURE PAGE   
                                                                                                             
             30    SCHEDULE A    Kettle Drilling Schedule of Exceptions 
SCHEDULE B    Timberline Resources Schedule of Exceptions    EXHIBIT A   
Selling Stockholder Information  EXHIBIT B    Series A Preferred Stock
Resolution  EXHIBIT C    Registration Rights Agreement  EXHIBIT D    Forms of
Kettle Employment Agreement and Deeds Employment Agreement  EXHIBIT E    Form of
Voting Trust Agreement  EXHIBIT F    Forms of Opinion of Kettle Drilling’s
Counsel and Opinion of Timberline      Resources’ Counsel 




[The balance of this page has been left blank intentionally.]


 

 

 

 

 

 

 

 

 

 

 

 


(v)




--------------------------------------------------------------------------------



STOCK PURCHASE AND SALE AGREEMENT

THIS STOCK PURCHASE AND SALE AGREEMENT (the “Agreement”) is made as of
the 23rd day of February 2006, among: Timberline Resources Corporation, an Idaho
corporation
(“Timberline Resources”); the shareholders of Kettle Drilling, Inc., an Idaho
corporation (“Kettle
Drilling”), listed on the signature page hereof (collectively referred to as the
“Selling Stockholders”);
and the shareholders of Timberline Resources listed on the signature page hereof
(collectively
referred to as the “Timberline Inside Stockholders”).

RECITALS:

WHEREAS, the Selling Stockholders own all of the issued and outstanding shares
of capital
stock of Kettle Drilling beneficially and of record; and

WHEREAS, the Timberline Inside Stockholders own approximately 52 percent of the
issued
and outstanding shares of common stock of Timberline Resources; and

WHEREAS, the board of directors of Timberline Resources and the Timberline
Inside
Stockholders deem it advisable and in Timberline Resources’ best interests that
Timberline
Resources acquire all of the issued and outstanding capital stock of Kettle
Drilling owned by the
Selling Stockholders; and

WHEREAS, the Selling Stockholders deem it advisable and in their best interests
to sell all
of the issued and outstanding capital stock of Kettle Drilling to Timberline
Resources.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties, provisions and covenants herein contained, the
parties hereto hereby
agree as follows:

1. Stock Purchase and Sale.

1.1 Purchase and Sale of the Kettle Drilling Shares. Subject to the terms and
conditions of this Agreement, Timberline Resources agrees to purchase at the
Closing (as
defined below) and the Selling Stockholders agree to sell to Timberline
Resources at the Closing
102 shares of common stock of Kettle Drilling, par value $1.00 per share,
comprising all of the
issued and outstanding capital stock of Kettle Drilling (the “Kettle Drilling
Shares”). The
number of Kettle Drilling Shares owned by each Selling Stockholder is set forth
in Exhibit A to
this Agreement.

1.2 Purchase Price of the Kettle Drilling Shares. The aggregate purchase price
of the
Purchased Kettle Drilling Shares (the “Purchase Price”) shall be $4,800,000,
which shall be
payable to the Selling Stockholders at Closing, as follows:

STOCK PURCHASE AND SALE AGREEMENT - 1




--------------------------------------------------------------------------------



(a) $2,800,000 of the Purchase Price shall be payable to the Selling
Stockholders in cash, in immediately available funds. Such amount shall be
allocated
and paid to each Selling Stockholder according to such Selling Stockholder’s
ownership
percentage of the Kettle Drilling Shares set forth in Exhibit A to this
Agreement.

(b) $2,000,000 of the Purchase Price shall be payable either (i) in cash, in
immediately available funds, or (ii) if Timberline Resources so elects, at or
prior to
Closing, by delivery of shares of Series A Preferred Stock of Timberline
Resources (the
“Series A Stock”) having the rights, preferences and limitations that are set
forth in the
Series A Preferred Stock Resolution (the “Resolution”) that is annexed to and
made a
part of this Agreement as Exhibit B. The Series A Stock to be delivered to a
Selling
Stockholder, if he elects to receive such shares in payment of a portion of the
Purchase
Price, shall be valued at $0.40 per share, and the number of shares of such
stock that shall
be deliverable to a Selling Stockholder who elects to receive such shares shall
be
determined by multiplying 5,000,000 by such Selling Stockholder’s ownership
percentage of the Kettle Drilling Shares set forth in Exhibit A to this
Agreement.

1.3 The Closing. The purchase and sale of the Purchased Kettle Drilling Shares
and
the execution and delivery of the Option Agreement shall take place at the
offices of Randall &
Danskin, P.S., Spokane, Washington, at 10 a.m. a.m., on March 1, 2006, or at
such other time
(which shall in no event be later than March 6, 2006) as Timberline Resources,
Kettle Drilling,
the Selling Stockholders and the Timberline Inside Stockholders may agree (which
time and
place are designated as the "Closing").

1.4 Closing Deliveries.

(a) At the Closing, Timberline Resources shall deliver each Selling
Stockholder (i) a cashiers check or a certified check equal to the Selling
Stockholder’s
allocable share of that portion of the Purchase Price that is payable in cash,
and (ii) if a
Selling Stockholder has elected to receive shares of Series A Stock in payment
of a
portion of the Purchase Price, by delivery of a certificate or certificates for
such shares.

(b) At the Closing, each Selling Stockholder shall deliver to Timberline
Resources a stock certificate or certificates, duly endorsed for transfer to
Timberline
Resources, comprising all of such Selling Stockholder’s Kettle Drilling Shares.

(c) In addition, the parties thereto shall each execute and deliver the
Registration Rights Agreement in the form that is annexed to and made a part of
this
Agreement as Exhibit C (the “Registration Rights Agreement”), an employment
agreement providing for the post-Closing employment of Douglas Kettle in the
form that
is annexed to and made a part of this Agreement as Exhibit D-1 (the “Kettle
Employment
Agreement”), an employment agreement providing for the post-Closing employment
of
David Deeds in the form that is annexed to made a part of this Agreement as
Exhibit D-2

STOCK PURCHASE AND SALE AGREEMENT - 2




--------------------------------------------------------------------------------



(the “Deeds Employment Agreement”), and the voting trust agreement in the form
that is
annexed to and made a part of this Agreement as Exhibit E (the “Voting Trust
Agreement”).

1.5 Charter Documents, Boards of Directors and Officers of Kettle Drilling and
Timberline Resources following Closing, and Voting Trust Agreement. At Closing:

(a) the certificate and articles of incorporation of Kettle Drilling and
Timberline Resources as in effect immediately prior to the Closing shall remain
in effect
until thereafter duly amended;

(b) the bylaws of Kettle Drilling and Timberline Resources as in effect
immediately prior to the Closing shall remain in effect until thereafter duly
amended;

(c) the directors of Kettle Drilling shall consist of Douglas Kettle, David
Deeds, and two persons designated by Timberline Resources (who shall also be
directors of
Timberline Resources), who shall serve until their successors are elected and
qualified. The
officers of Kettle Drilling immediately prior to the Closing shall serve in the
same capacities
until their successors are elected and qualified;

(d) Douglas Kettle and David Deeds shall be appointed advisory directors
of Timberline Resources, to serve in such unofficial capacities until the later
of: (i) such
time as the Selling Stockholders (or their heirs or successors) cease to own any
shares of
Series A Stock; or (ii) if the Series A Stock has theretofore been converted
into shares of
Timberline Resources common stock as provided in the Resolution, such time as
the Selling
Stockholders (or their heirs or successors) cease to own less than ten percent
of the number
of such shares of Timberline Resources common stock into which the Series A
Stock could
have been converted as of the Closing.

2. Representations and Warranties of Kettle Drilling and the Selling
Stockholders.

Kettle Drilling and the Selling Stockholders hereby jointly and severally
represent and
warrant to Timberline Resources that, as of the date of this Agreement and
except as set forth on
the Schedule of Exceptions annexed hereto as Schedule A:

2.1 Organization, Good Standing and Qualification. Kettle Drilling is a
corporation
duly organized, validly existing, and in good standing under the laws of the
State of Idaho.
Kettle Drilling has all requisite corporate power and authority to own and
operate its properties
and assets, and to carry on its business as now conducted and as presently
proposed to be
conducted, to execute and deliver this Agreement and any other agreement to
which Kettle
Drilling is a party, the execution and delivery of which is contemplated hereby
(each a "Kettle
Drilling Ancillary Agreement"), and to carry out the provisions of this
Agreement and any Kettle

STOCK PURCHASE AND SALE AGREEMENT - 3




--------------------------------------------------------------------------------



Drilling Ancillary Agreement. Kettle Drilling is qualified to do business as a
foreign corporation
in every jurisdiction in which the failure to so qualify would have a material
adverse effect on
Kettle Drilling.

2.2 Authorization. All corporate action on the part of Kettle Drilling, its
officers,
directors and stockholders necessary for the authorization, execution and
delivery of this
Agreement and any Kettle Drilling Ancillary Agreement, and the performance of
all obligations
of Kettle Drilling hereunder and thereunder at the Closing, has been taken or
will be taken prior
to the Closing, and this Agreement and any Kettle Drilling Ancillary Agreement,
when executed
and delivered, will constitute valid and legally binding obligations of Kettle
Drilling, enforceable
in accordance with their respective terms.

2.3 Governmental Consents. No consent, approval, qualification, order or
authorization of, or filing with, any local, state, or federal governmental
authority is required on
the part of Kettle Drilling in connection with Kettle Drilling’s valid
execution, delivery and
performance of this Agreement.

2.4 Capitalization. The authorized capital of Kettle Drilling consists, or will
consist
immediately prior to the Closing, of 20,000 shares of common stock, par value
$1.00 per share,
of which 102 shares are or will be issued and outstanding. The outstanding
shares of Kettle
Drilling common stock are owned by the individuals and in the amounts set forth
in Exhibit A.
The outstanding shares of Kettle Drilling common stock have been duly authorized
and validly
issued, are fully paid and nonassessable, and were issued in accordance with the
registration or
qualification provisions of federal and state securities laws, or pursuant to
valid exemptions
therefrom. There are no outstanding options, warrants, rights (including
conversion or
preemptive rights and rights of first refusal), proxy or stockholder agreements
or agreements of
any kind for the purchase of Kettle Drilling common stock.

2.5 Subsidiaries. Kettle Drilling does not own or control, directly or
indirectly, any
interest in any other corporation, partnership, limited liability company,
association, or other
business entity. Kettle Drilling is not a participant in any joint venture,
partnership, or similar
arrangement.

2.6 Contracts and Other Commitments. Kettle Drilling does not have and is not
bound by any contract, agreement, lease, commitment, or proposed transaction,
judgment, order,
writ or decree, written or oral, absolute or contingent, other than (a)
contracts that were entered
into in the ordinary course of business and that do not involve more than
$50,000, and do not
extend for more than one year beyond the date of this Agreement, and (b)
contracts terminable at
will by Kettle Drilling on no more than 30 days' notice without cost or
liability to Kettle Drilling
and that do not involve any employment or consulting arrangement and are not
material to the
conduct of Kettle Drilling’s business.

STOCK PURCHASE AND SALE AGREEMENT - 4




--------------------------------------------------------------------------------



2.7 Permits. To the best of Kettle Drilling’s and the Selling Stockholders’
knowledge, Kettle Drilling has all franchises, permits, licenses, and any
similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which could
materially and adversely affect the business, properties, prospects, or
financial condition of
Kettle Drilling. Kettle Drilling believes it can obtain, without undue burden or
expense, any
similar authority for the conduct of its business as presently planned to be
conducted. Kettle
Drilling is not in default in any material respect under any of such franchises,
permits, licenses or
other similar authority.

2.8 Compliance with Other Instruments. Kettle Drilling is not in violation or
default
in any material respect of any provision of its articles of incorporation or
bylaws, or in any
respect of any provision of any mortgage, indenture, agreement, instrument or
contract to which
it is a party or by which it is bound or, to its knowledge, of any federal or
state judgment, order,
writ, decree, statute, rule, regulation or restriction applicable to Kettle
Drilling. The execution,
delivery, and performance by Kettle Drilling of this Agreement and any Kettle
Drilling Ancillary
Agreement, and the consummation of the transactions contemplated hereby and
thereby, will not
result in any such violation or be in material conflict with or constitute, with
or without the
passage of time or giving of notice, either a material default under any such
provision or an event
that results in the creation of any material lien, charge, or encumbrance upon
any assets of Kettle
Drilling or the suspension, revocation, impairment, forfeiture, or nonrenewal of
any material
permit, license, authorization, or approval applicable to Kettle Drilling, its
business or
operations, or any of its assets or properties.

2.9 Title to Property and Assets; Leases. Kettle Drilling has good and
marketable
title to its property and assets (including Kettle Drilling’s intellectual
property), free and clear of
all mortgages, liens, claims and encumbrances. With respect to the property and
assets it leases,
Kettle Drilling is in compliance with such leases and, to the best of its
knowledge, holds a valid
leasehold interest free of any liens, claims, or encumbrances.

2.10 Material Liabilities. Kettle Drilling does not have any material
liabilities. As
used herein, the term “material liabilities” shall mean liabilities, absolute,
accrued, contingent or
otherwise, which are, individually or in the aggregate, in excess of ten percent
of the value of
Kettle Drilling’s assets as of December 31, 2005.

2.11 Litigation. There is no action, suit, proceeding, or investigation pending
or, to
Kettle Drilling's knowledge, currently threatened against Kettle Drilling.

2.12 Financial Statements and Changes. Kettle Drilling has delivered (or prior
to
Closing will deliver) its unaudited financial statements for the fiscal year
ended December 31,
2005 (the “Kettle Drilling Financial Statements”) to Timberline Resources.
Timberline
Resources and the Timberline Inside Stockholders each understand and hereby
acknowledge that
Kettle Drilling has prepared the Kettle Drilling Financial Statements for
internal purposes only,
that such financial statements have not been prepared in accordance with
generally accepted

STOCK PURCHASE AND SALE AGREEMENT - 5




--------------------------------------------------------------------------------



accounting principles (“GAAP”), and that such financial statements cannot be
consolidated with
the financial statements of Timberline Resources following Closing in the
absence of an audit
conducted in accordance with GAAP. To the best of Kettle Drilling’s knowledge,
since
December 31, 2005, there has not been:

(a) any change in the assets, liabilities, financial condition, or operating
results of Kettle Drilling, except changes in the ordinary course of business
that have not
been and are not expected to be, individually or in the aggregate, materially
adverse;

(b) any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the business, properties, prospects, or
financial
condition of Kettle Drilling (as such business is presently conducted and as it
is presently
proposed to be conducted);

(c) any waiver or compromise by Kettle Drilling of a valuable right or of a
material debt owed to it;

(d) any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by Kettle Drilling, except in the ordinary course of
business
and that is not material to the business, properties, prospects, or financial
condition of
Kettle Drilling as such business is presently conducted and as it is presently
proposed to
be conducted;

(e) any material change to a material contract or arrangement by which Kettle
Drilling or any of its assets is bound or subject;

(f) any material change in any compensation arrangement or agreement with
any employee, officer, director or stockholder;

(g) any sale, assignment, or transfer of any patents, trademarks, copyrights,
trade secrets, or other intangible assets;

(h) any resignation or termination of employment of any key officer of Kettle
Drilling; and Kettle Drilling, to the best of its knowledge, does not know of
the
impending resignation or termination of employment of any such officer;

(i) any mortgage, pledge, transfer of a security interest in, or lien, created
by
Kettle Drilling with respect to any of its material properties or assets, except
liens for
taxes not yet due or payable or contested by Kettle Drilling in good faith;

STOCK PURCHASE AND SALE AGREEMENT - 6




--------------------------------------------------------------------------------



(j) any loans or guarantees made by Kettle Drilling to or for the benefit of its
employees, stockholders, officers, or directors, or any members of their
immediate
families, other than travel advances and other advances made in the ordinary
course of its
business;

(k) any declaration, setting aside, or payment of any dividend or other
distribution of Kettle Drilling’s assets in respect of any of Kettle Drilling’s
capital stock,
or any direct or indirect redemption, purchase, or other acquisition of any of
such stock
by Kettle Drilling;

(l) to the best of Kettle Drilling’s knowledge, any other event or condition of
any character that might materially and adversely affect the business,
properties,
prospects or financial condition of Kettle Drilling (as such business is
presently
conducted and as it is presently proposed to be conducted); or

(m) any agreement or commitment by Kettle Drilling to do any of the things
described in this subsection 2.12.

2.13 Intellectual Property. Kettle Drilling owns or possesses sufficient legal
rights to
all patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses,
information, and proprietary rights and processes, if any, necessary for its
business as now
conducted and as proposed to be conducted, without any conflict with, or
infringement of the
rights of, others. There are no outstanding options, licenses, or agreements of
any kind relating
to the foregoing, nor is Kettle Drilling bound by or a party to any options,
licenses, or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names,
copyrights, trade secrets, licenses, information, and proprietary rights and
processes of any other
person or entity. Kettle Drilling has not received any communications alleging
that it has
violated or, by conducting its business as proposed, would violate any of the
patents, trademarks,
service marks, trade names, copyrights, trade secrets, or other proprietary
rights or processes of
any other person or entity. To Kettle Drilling’s knowledge, none of its
employees is obligated
under any contract (including licenses, covenants, or commitments of any nature)
or other
agreement, or subject to any judgment, decree, or order of any court or
administrative agency,
that would interfere with the use of such employee's best efforts to promote the
interests of
Kettle Drilling or that would conflict with Kettle Drilling's business as
proposed to be conducted.
Neither the execution nor delivery of this Agreement, nor the carrying on of
Kettle Drilling’s
business as presently conducted and as presently proposed to be conducted will,
to Kettle
Drilling’s knowledge, conflict with or result in a breach of the terms,
conditions, or provisions
of, or constitute a default under, any contract, covenant, or instrument under
which any of such
employees is now obligated. Kettle Drilling does not believe it is or will be
necessary to use any
inventions of any of its employees (or persons it currently intends to hire)
made prior to their
employment by Kettle Drilling. All right, title and interest to any inventions
by any of Kettle
Drilling’s employees that are used in Kettle Drilling’s operations have been
assigned to Kettle
Drilling without reservation.

STOCK PURCHASE AND SALE AGREEMENT - 7




--------------------------------------------------------------------------------



2.14 Employees; Employee Compensation. None of Kettle Drilling's employees
belongs to any union or collective bargaining unit. Kettle Drilling has complied
in all material
respects with all applicable state and federal equal opportunity and other laws
related to
employment. To Kettle Drilling’s knowledge, no employee of Kettle Drilling is or
will be in
violation of any judgment, decree, or order, or any term of any employment
contract, patent
disclosure agreement, or other contract or agreement relating to the
relationship of any such
employee with Kettle Drilling, or any other party because of the nature of the
business conducted
or presently proposed to be conducted by Kettle Drilling. Kettle Drilling is not
a party to or
bound by any employment contract, deferred compensation agreement, bonus plan,
incentive
plan, profit sharing plan, retirement agreement, or other employee compensation
agreement.
Kettle Drilling is not aware that any officer or key employee, or that any group
of key
employees, intends to terminate their employment with Kettle Drilling, nor does
Kettle Drilling
have a present intention to terminate the employment of any of the foregoing.

2.15 Employee Benefit Plans. Kettle Drilling maintains customary employee
benefit
plans for an entity of its size, type and stage, and has provided Timberline
Resources with any
information it has reasonably requested regarding such employee benefit plans.

2.16 Tax Returns, Payments, and Elections. Kettle Drilling has elected pursuant
to the
Internal Revenue Code of 1986, as amended ("Code"), to be treated as an S
corporation, and has
timely filed all federal, state and local tax returns and reports as required by
law. Each such
filing and report is true and correct in all material respects. Kettle Drilling
has made no other
elections pursuant to the Code (other than elections that relate solely to
methods of accounting,
depreciation, or amortization) that would have a material effect on the
business, properties,
prospects or financial condition of Kettle Drilling. Since inception, Kettle
Drilling has made
adequate provisions on its books of account for all taxes, assessments, and
governmental charges
with respect to its business, properties, and operations for such period. Kettle
Drilling has
withheld or collected from each payment made to each of its employees, the
amount of all taxes,
including, but not limited to, federal income taxes, Federal Insurance
Contribution Act taxes and
Federal Unemployment Tax Act taxes required to be withheld or collected
therefrom, and has
paid the same to the proper tax receiving officers or authorized depositories.

2.17 Insurance. Kettle Drilling has in full force and effect fire and casualty
insurance
policies, with extended coverage, sufficient in amount (subject to reasonable
deductibles) to
allow it to replace any of its assets and properties that might be damaged or
destroyed.

2.18 Environmental and Safety Laws. Kettle Drilling has received no
communications
alleging that it is in violation of, and, to the best of its knowledge, Kettle
Drilling is not in
violation of any applicable statute, law, or regulation relating to the
environment or occupational
health and safety, and to the best of its knowledge, no material expenditures
are or will be
required in order to comply with any such existing statute, law, or regulation.

STOCK PURCHASE AND SALE AGREEMENT - 8




--------------------------------------------------------------------------------



2.19 Transactions with Affiliates. There is no transaction, and no transaction
now
proposed, to which Kettle Drilling was or is to be a party and in which any
director or officer of
Kettle Drilling, any Selling Stockholder or any family member of associate of a
Selling Stockholder
had or has a direct or indirect material pecuniary interest.

2.20 Corporate Records. The minute and stock record books of Kettle Drilling
that
have been made available to Timberline Resources for its inspection contain
accurate, complete and
correct copies of all charter documents and the records of all meetings and
consents in lieu of
meeting of Kettle Drilling’s board of directors (and any committee thereof) and
stockholders since
the date of incorporation.

2.21 No Broker’s or Finder’s Fees. No agent, broker, investment banker, person
or
firm acting on behalf of Kettle Drilling is or will be entitled to any broker’s
or finder’s fee or any
other commission or similar fee directly or indirectly in connection with any of
the transactions
contemplated by this Agreement.

2.22 Disclosure. Kettle Drilling has provided Timberline Resources with all the
information that Timberline Resources has requested for deciding whether to
enter into this
Agreement. To the best of Kettle Drilling’s knowledge, there is no fact that
Kettle Drilling has
not disclosed to Timberline Resources that materially and adversely affects the
business,
properties, prospects or financial condition of Kettle Drilling. To the best of
Kettle Drilling’s
knowledge, neither this Agreement nor any other agreements, written statements
or certificates
made or delivered in connection herewith contains any untrue statement of a
material fact or
omits to state a material fact necessary to make the statements herein or
therein not misleading.

2.23 Selling Stockholder Authorizations. Each Selling Stockholder has full power
and
authority to enter into this Agreement, and this Agreement, when executed and
delivered, will
constitute a valid and legally binding obligation of each Selling Stockholder.

3. Representations and Warranties of Timberline Resources and the Timberline
Inside
Stockholders.

Timberline Resources and the Timberline Inside Stockholders hereby jointly and
severally represent and warrant to Kettle Drilling and the Selling Stockholders
that, as of the
date of this Agreement and except as set forth on the Schedule of Exceptions
annexed hereto as
Schedule B:

3.1 Organization, Good Standing and Qualification. Timberline Resources is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of
Idaho. Timberline Resources has all requisite corporate power and authority to
own and operate
its properties and assets, and to carry on its business as now conducted and as
presently proposed
to be conducted, to execute and deliver this Agreement and any other agreement
to which
Timberline Resources is a party, the execution and delivery of which is
contemplated hereby

STOCK PURCHASE AND SALE AGREEMENT - 9




--------------------------------------------------------------------------------



(each a "Timberline Resources Ancillary Agreement"), and to carry out the
provisions of this
Agreement and any Timberline Resources Ancillary Agreement. Timberline Resources
is
qualified to do business as a foreign corporation in every jurisdiction in which
the failure to so
qualify would have a material adverse effect on Timberline Resources.

3.2 Authorization. All corporate action on the part of Timberline Resources, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of
this Agreement and any Timberline Resources Ancillary Agreement, and the
performance of all
obligations of Timberline Resources hereunder and thereunder at the Closing, has
been taken or
will be taken prior to the Closing, and this Agreement and any Timberline
Resources Ancillary
Agreement, when executed and delivered, will constitute valid and legally
binding obligations of
Timberline Resources, enforceable in accordance with their respective terms.

3.3 Valid Issuance of Series A Stock and Common Stock. The shares of Series A
Stock issuable to the Selling Stockholders at Closing (if a Selling Stockholder
elects to receive
such shares in payment of a portion of the purchase price) have been duly and
validly authorized,
and when issued, sold and delivered to the Selling Stockholders in accordance
with this
Agreement, will be fully paid and nonassessable, and will be free of
restrictions on transfer other
than restrictions on transfer under this Agreement and the Registration Rights
Agreement, and
restrictions on transfer arising under applicable federal and state securities
laws. The Timberline
Resources common stock issuable upon conversion of the Series A Stock as
provided in the
Resolution, when issued, sold and delivered to the Selling Stockholders, will be
fully paid and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under
this Agreement and the Registration Rights Agreement, and restrictions on
transfer arising under
applicable federal and state securities laws.

3.4 Governmental Consents. No consent, approval, qualification, order or
authorization of, or filing with, any local, state, or federal governmental
authority is required on
the part of Timberline Resources in connection with Timberline Resources’ valid
execution,
delivery and performance of this Agreement.

3.5 Capitalization. The authorized capital of Timberline Resources consists, or
will
consist immediately prior to the Closing, of 100,000,000 shares of common stock,
par value
$0.001 per share, of which at least 7,375,875 shares and no more than 15,375,875
shares
(depending upon the results of a pending exempt offer of units consisting of
Timberline
Resources common stock and warrants to purchase common stock) are or will be
issued and
outstanding, and 10,000,000 shares of preferred stock, par value $0.01 per
share, of which no
shares are or will be issued and outstanding. The outstanding shares of
Timberline Resources
common stock have been duly authorized and validly issued, are fully paid and
nonassessable,
and were issued in accordance with the registration or qualification provisions
of federal and
state securities laws, or pursuant to valid exemptions therefrom. Except for the
conversion
privileges of the Series A Stock set forth in the Resolution, the rights
provided to Kettle Drilling
and the Selling Stockholders in the Registration Rights Agreement and warrants
for the purchase

STOCK PURCHASE AND SALE AGREEMENT - 10




--------------------------------------------------------------------------------



of a maximum of 4,000,000 shares of Timberline Resources common stock (which
warrants
comprise a portion of the units that are being offered and sold in the
aforementioned exempt
offering), there are no outstanding options, warrants, rights (including
conversion or preemptive
rights and rights of first refusal), stockholder agreements or agreements of any
kind for the
purchase of Timberline Resources common stock or rights to acquire equity
securities of
Timberline Resources. Except for the protective provisions of the Series A Stock
set forth in the
Resolution and the rights provided to Kettle Drilling and the Selling
Stockholders in the Voting
Trust Agreement, Timberline Resources is not a party to any agreement or
understanding, and, to
the best of Timberline Resources’ and the Timberline Inside Stockholders’
knowledge, there is
no agreement or understanding between any persons that affects or relates to the
voting or giving
of written consents with respect to any equity security of Timberline Resources
or the voting by
any director of Timberline Resources.

3.6 Subsidiaries. Timberline Resources does not own or control, directly or
indirectly, any interest in any other corporation, partnership, limited
liability company,
association, or other business entity. Timberline Resources is not a participant
in any joint
venture, partnership, or similar arrangement.

3.7 Contracts and Other Commitments. Timberline Resources does not have and is
not bound by any contract, agreement, lease, commitment, or proposed
transaction, judgment,
order, writ or decree, written or oral, absolute or contingent, other than (a)
contracts that were
entered into in the ordinary course of business and that do not involve more
than $50,000, and do
not extend for more than one year beyond the date of this Agreement, and (b)
contracts
terminable at will by Timberline Resources on no more than 30 days' notice
without cost or
liability to Timberline Resources and that do not involve any employment or
consulting
arrangement and are not material to the conduct of Timberline Resources’
business.

3.8 Permits. Timberline Resources has all franchises, permits, licenses, and any
similar authority necessary for the conduct of its business as now being
conducted by it, the lack
of which could materially and adversely affect the business, properties,
prospects, or financial
condition of Timberline Resources. Timberline Resources believes it can obtain,
without undue
burden or expense, any similar authority for the conduct of its business as
presently planned to
be conducted. Timberline Resources is not in default in any material respect
under any of such
franchises, permits, licenses or other similar authority.

3.9 Compliance with Other Instruments. Timberline Resources is not in violation
or
default in any material respect of any provision of its articles of
incorporation or bylaws, or in
any respect of any provision of any mortgage, indenture, agreement, instrument
or contract to
which it is a party or by which it is bound or, to its knowledge, of any federal
or state judgment,
order, writ, decree, statute, rule, regulation or restriction applicable to
Timberline Resources.
The execution, delivery, and performance by Timberline Resources of this
Agreement and any
Timberline Resources Ancillary Agreement, and the consummation of the
transactions
contemplated hereby and thereby, will not result in any such violation or be in
material conflict

STOCK PURCHASE AND SALE AGREEMENT - 11




--------------------------------------------------------------------------------



with or constitute, with or without the passage of time or giving of notice,
either a material
default under any such provision or an event that results in the creation of any
material lien,
charge, or encumbrance upon any assets of Timberline Resources or the
suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization, or approval
applicable to Timberline Resources, its business or operations, or any of its
assets or properties.

3.10 Title to Property and Assets; Leases. Timberline Resources has good and
marketable title to its property and assets (including Timberline Resources’
intellectual
property), free and clear of all mortgages, liens, claims and encumbrances. With
respect to the
property and assets it leases, Timberline Resources is in compliance with such
leases and, to the
best of its knowledge, holds a valid leasehold interest free of any liens,
claims, or encumbrances.

3.11 Material Liabilities. Timberline Resources does not have any material
liabilities.
As used herein, the term “material liabilities” shall mean liabilities,
absolute, accrued, contingent
or otherwise, which are, individually or in the aggregate, in excess of ten
percent of the value of
Timberline Resources’ assets as of December 31, 2005.

3.12 Litigation. There is no action, suit, proceeding, or investigation pending
or, to
Timberline Resources’ knowledge, currently threatened against Timberline
Resources.

3.13 Financial Statements and Changes. Timberline Resources has delivered (or
prior
to Closing will deliver) its audited financial statements for the fiscal year
ended December 31,
2005 (the “Timberline Resources Financial Statements”) to Kettle Drilling and
the Selling
Stockholders. The Timberline Resources Financial Statements are or will be
complete and
correct in all material respects and have been or will be prepared in accordance
with generally
accepted accounting principles applied on a consistent basis. To the best of
Timberline
Resources’ and the Timberline Inside Stockholders’ knowledge, since December 31,
2005, there
has not been:

(a) any change in the assets, liabilities, financial condition, or operating
results of Timberline Resources, except changes in the ordinary course of
business that
have not been and are not expected to be, individually or in the aggregate,
materially
adverse;

(b) any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the business, properties, prospects, or
financial
condition of Timberline Resources (as such business is presently conducted and
as it is
presently proposed to be conducted);

(c) any waiver or compromise by Timberline Resources of a valuable right or
of a material debt owed to it;

STOCK PURCHASE AND SALE AGREEMENT - 12




--------------------------------------------------------------------------------



(d) any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by Timberline Resources, except in the ordinary course
of
business and that is not material to the business, properties, prospects, or
financial
condition of Timberline Resources as such business is presently conducted and as
it is
presently proposed to be conducted;

(e) any material change to a material contract or arrangement by which
Timberline Resources or any of its assets is bound or subject;

(f) any material change in any compensation arrangement or agreement with
any employee, officer, director or stockholder;

(g) any sale, assignment, or transfer of any patents, trademarks, copyrights,
trade secrets, or other intangible assets;

(h) any resignation or termination of employment of any key officer of
Timberline Resources; and Timberline Resources, to the best of its knowledge,
does not
know of the impending resignation or termination of employment of any such
officer;

(i) any mortgage, pledge, transfer of a security interest in, or lien, created
by
Timberline Resources with respect to any of its material properties or assets,
except liens
for taxes not yet due or payable or contested by Timberline Resources in good
faith;

(j) any loans or guarantees made by Timberline Resources to or for the
benefit of its employees, stockholders, officers, or directors, or any members
of their
immediate families, other than travel advances and other advances made in the
ordinary
course of its business;

(k) any declaration, setting aside, or payment of any dividend or other
distribution of Timberline Resources’ assets in respect of any of Timberline
Resources’
capital stock, or any direct or indirect redemption, purchase, or other
acquisition of any
of such stock by Timberline Resources;

(l) to the best of Timberline Resources’ and the Timberline Inside
Stockholders’ knowledge, any other event or condition of any character that
might
materially and adversely affect the business, properties, prospects or financial
condition
of Timberline Resources (as such business is presently conducted and as it is
presently
proposed to be conducted); or

(m) any agreement or commitment by Timberline Resources to do any of the
things described in this subsection 3.13.

STOCK PURCHASE AND SALE AGREEMENT - 13




--------------------------------------------------------------------------------



3.14 Intellectual Property. Timberline Resources owns or possesses sufficient
legal
rights to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses,
information, and proprietary rights and processes, if any, necessary for its
business as now
conducted and as proposed to be conducted without any conflict with, or
infringement of the
rights of, others. There are no outstanding options, licenses, or agreements of
any kind relating
to the foregoing, nor is Timberline Resources bound by or a party to any
options, licenses, or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names,
copyrights, trade secrets, licenses, information, and proprietary rights and
processes of any other
person or entity. Timberline Resources has not received any communications
alleging that it has
violated or, by conducting its business as proposed, would violate any of the
patents, trademarks,
service marks, trade names, copyrights, trade secrets, or other proprietary
rights or processes of
any other person or entity. To Timberline Resources’ knowledge, none of its
employees is
obligated under any contract (including licenses, covenants, or commitments of
any nature) or
other agreement, or subject to any judgment, decree, or order of any court or
administrative
agency, that would interfere with the use of such employee's best efforts to
promote the interests
of Timberline Resources or that would conflict with Kettle Drilling's business
as proposed to be
conducted. Neither the execution nor delivery of this Agreement, nor the
carrying on of
Timberline Resources’ business as presently conducted and as presently proposed
to be
conducted will, to Timberline Resources’ or the Timberline Inside Stockholders’
knowledge,
conflict with or result in a breach of the terms, conditions, or provisions of,
or constitute a
default under, any contract, covenant, or instrument under which any of such
employees is now
obligated. Timberline Resources does not believe it is or will be necessary to
use any inventions
of any of its employees (or persons it currently intends to hire) made prior to
their employment
by Timberline Resources. All right, title and interest to any inventions by any
of Timberline
Resources’ employees that are used in Timberline Resources’ operations have been
assigned to
Timberline Resources without reservation.

3.15 Employees; Employee Compensation. None of Timberline Resources’ employees
belongs to any union or collective bargaining unit. Timberline Resources has
complied in all
material respects with all applicable state and federal equal opportunity and
other laws related to
employment. To Timberline Resources’ knowledge, no employee of Timberline
Resources is or
will be in violation of any judgment, decree, or order, or any term of any
employment contract,
patent disclosure agreement, or other contract or agreement relating to the
relationship of any
such employee with Timberline Resources, or any other party because of the
nature of the
business conducted or presently proposed to be conducted by Timberline
Resources. Timberline
Resources is not a party to or bound by any employment contract, deferred
compensation
agreement, bonus plan, incentive plan, profit sharing plan, retirement
agreement, or other
employee compensation agreement. Timberline Resources is not aware that any
officer or key
employee, or that any group of key employees, intends to terminate their
employment with
Timberline Resources, nor does Timberline Resources have a present intention to
terminate the
employment of any of the foregoing.

STOCK PURCHASE AND SALE AGREEMENT - 14




--------------------------------------------------------------------------------



3.16 Employee Benefit Plans. Timberline Resources maintains customary employee
benefit plans for an entity of its size, type and stage, and has provided Kettle
Drilling with any
information it has reasonably requested regarding such employee benefit plans.

3.17 Tax Returns, Payments, and Elections. Timberline Resources has timely filed
all
federal, state and local tax returns and reports as required by law. Each such
filing and report is
true and correct in all material respects. Timberline Resources has not elected
pursuant to the
Internal Revenue Code of 1986, as amended ("Code"), to be treated as an S
corporation or a
collapsible corporation pursuant to Section 1362(a) or Section 341(f) of the
Code, nor has it
made any other elections pursuant to the Code (other than elections that relate
solely to methods
of accounting, depreciation, or amortization) that would have a material effect
on the business,
properties, prospects or financial condition of Timberline Resources. Since
inception,
Timberline Resources has made adequate provisions on its books of account for
all taxes,
assessments, and governmental charges with respect to its business, properties,
and operations
for such period. Timberline Resources has withheld or collected from each
payment made to
each of its employees, the amount of all taxes, including, but not limited to,
federal income taxes,
Federal Insurance Contribution Act taxes and Federal Unemployment Tax Act taxes
required to
be withheld or collected therefrom, and has paid the same to the proper tax
receiving officers or
authorized depositories.

3.18 Insurance. Timberline Resources has in full force and effect fire and
casualty
insurance policies, with extended coverage, sufficient in amount (subject to
reasonable
deductibles) to allow it to replace any of its assets and properties that might
be damaged or
destroyed.

3.19 Environmental Laws.

(a) Neither Timberline Resources nor the Timberline Inside Stockholders has
received any communication alleging that Timberline Resources is in violation
of, and, to
the best of its and their knowledge, neither it nor they have received (i) any
notice of any
currently outstanding or currently threatened civil, criminal or administrative
action, suit,
demand, claim, lien, hearing, notice of violation, proceeding, or investigation
relating to
Timberline Resources or its present or former interests in real property
alleging any material
violation of the Environmental Laws (as defined in this subsection) or (ii) any
written
request for information from any governmental agency pursuant to the
Environmental Laws,
and, to Timberline Resources’ and the Timberline Inside Stockholders’ knowledge,
Timberline Resources and its real property or interests therein are in material
compliance
with all applicable Environmental Laws binding upon Timberline Resources as of
the
Closing.

(b) Except as authorized by any Environmental Permit (as defined in this
subsection):

STOCK PURCHASE AND SALE AGREEMENT - 15




--------------------------------------------------------------------------------



(i) There are no Hazardous Substances Released (as defined in this
subsection) by Timberline Resources or any predecessor thereof on or beneath
their
current or former properties in quantities or concentrations that could give
rise to
material obligations, responsibilities, liabilities or debts under the
Environmental
Laws.

(ii) Timberline Resources has obtained all governmental licenses,
permits, waivers, variances and other authorizations (the “Environmental
Permits”)
that are required to be obtained by Timberline Resources under all Environmental
Laws for the ownership, use and operation of its properties or the conduct of
its
business as currently conducted. Any such Environmental Permits are in effect,
no
appeal nor any other action is outstanding or threatened to revoke any such
Environmental Permit and Timberline Resources is in compliance with all terms
and
conditions of all such Environmental Permits.

(c) Neither Timberline Resources nor the Timberline Inside Stockholders have
received notice of any currently outstanding or currently threatened claim
alleging that any
employee of Timberline Resources in the course of his or her employment has been
exposed
to any Hazardous Substances (as defined in this subsection) generated, produced
or used by
Timberline Resources in concentrations exceeding those permitted under
applicable laws,
including any provision of the Environmental Laws relating to worker health and
safety.

(d) Neither Timberline Resources nor the Timberline Inside Stockholders have
received any notice or order from any governmental agency or private or public
entity in
connection with its business advising it that it is responsible for or
potentially responsible for
Cleanup (as defined in this subsection) or paying for the cost of Cleanup of any
Hazardous
Substances, and Timberline Resources has not entered into any agreements
concerning such
Cleanup.

(e) None of the real property currently or previously owned, leased or operated
by Timberline Resources contains any: (A) underground storage tanks, (B)
underground
injection wells; (C) septic tanks in which process wastewater or any Hazardous
Substances
have been disposed; or (D) any asbestos or equipment using polychlorinated
biphenyls
(PCBs).

(f) Neither Timberline Resources nor the Timberline Inside Stockholders have
entered into any agreement in connection with Timberline Resources’ business
that may
now, or in the future, require Timberline Resources to pay to, reimburse,
guarantee, pledge,
defend, indemnify or hold harmless any person for or against Environmental
Liabilities and
Costs (as defined in this subsection).

(g) The following terms shall be defined as follows:

STOCK PURCHASE AND SALE AGREEMENT - 16




--------------------------------------------------------------------------------



“Cleanup” means all actions required to: (A) cleanup, remove, treat or remediate
Hazardous Substances in the indoor or outdoor environment; (B) prevent the
Release of
Hazardous Substances so that they do not migrate, endanger or threaten to
endanger public
health or welfare or the indoor or outdoor environment; (C) perform pre-remedial
studies
and investigations and post-remedial monitoring and care; or (D) respond to any
government requests for information or documents in any way relating to cleanup,
removal,
treatment or remediation or potential cleanup, removal, treatment or remediation
of
Hazardous Substances in the indoor or outdoor environment.

“Environmental Laws” means any applicable federal, state or local law, rule,
order,
regulation, statute, decree or requirement of any executive, legislative,
regulatory,
administrative, judicial or other governmental authority regulating, relating to
or imposing
liability or standards of conduct concerning the protection of human health or
the
environment which is in effect and binding upon Timberline Resources as of the
Closing.
For the sake of clarity, “Environmental Laws” include the recordkeeping,
disclosure,
notification and reporting requirements contained in such Environmental Laws
respecting
Hazardous Substances, but do not include land use or zoning laws.

“Environmental Liabilities and Costs” means all claims, losses, assessments,
judgments, costs, expenses (including reasonable fees and expenses of attorneys
and experts
including but not limited to, those incurred in connection with the defense or
prosecution of
any indemnifiable claim and those incurred in connection with the enforcement of
this
provision), obligations, responsibilities, liabilities, debts and damages
sustained by Kettle
Drilling prior to any reimbursement therefor.

“Hazardous Substances” means (A) any “hazardous substance” “pollutant” or
“contaminant” as defined in Section 101(14) and (33) of the Comprehensive
Environmental
Response, Compensation and Liability Act (CERCLA), 42 U.S.C. §9601(14) and (33)
or 40
C.F.R. Part 302; (B) any pollutant, hazardous waste or hazardous substance as
those terms
are defined in any applicable state or local law; and (C) oil as defined under
the Clean Water
Act § 311(a)(1).

“Release” means when used as a noun, any releases, spill, emission, discharge,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration
into the environment (including, without limitation, ambient air, surface water,
groundwater,
and surface or subsurface strata) or into or out of any property, including the
movement of
Hazardous Substances through or in the air, soil, surface water, groundwater or
property, and
when used as a verb, the occurrence of any Release.

STOCK PURCHASE AND SALE AGREEMENT - 17




--------------------------------------------------------------------------------



3.20 Transactions with Affiliates. Except as set forth in the Schedule of
Exceptions,
there is no transaction, and no transaction now proposed, to which Timberline
Resources was or is to
be a party and in which any director or officer of Kettle Drilling or any person
owning of record or
beneficially more than five percent of the outstanding capital stock of any
class of Timberline
Resources or any associate of any such person had or has a direct or indirect
material interest.

3.21 Corporate Records. The minute and stock record books of Timberline
Resources
that have been made available to Kettle Drilling and the Selling Stockholders
for their inspection,
contain accurate, complete and correct copies of all charter documents and the
records of all
meetings and consents in lieu of meeting of Timberline Resources’ board of
directors (and any
committee thereof) and voting stockholders since the date of incorporation.

3.22 No Broker’s or Finder’s Fees. No agent, broker, investment banker, person
or
firm acting on behalf of Timberline Resources is or will be entitled to any
broker’s or finder’s fee or
any other commission or similar fee directly or indirectly in connection with
any of the transactions
contemplated by this Agreement.

3.23 Disclosure. Timberline Resources has provided the Selling Stockholders with
all
the information the Selling Stockholders have requested for deciding whether to
enter into this
Agreement. To the best of Timberline Resources’ and the Timberline Inside
Stockholders’
knowledge, there is no fact that Timberline Resources has not disclosed to the
Selling
Stockholders that materially and adversely affects the business, properties,
prospects or financial
condition of Timberline Resources. To the best of Timberline Resources’ and the
Timberline
Inside Stockholders’ knowledge, neither this Agreement nor any other agreements,
written
statements or certificates made or delivered in connection with this Agreement
contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the
statements herein or therein not misleading.

3.24 Receipt of Information. Assuming the accuracy of the representations and
warranties set forth in subsection 3.23 of this Agreement, Timberline Resources
has received all
the information they considers necessary or appropriate for deciding whether to
purchase the
Kettle Drilling Shares. Timberline Resources further represents that it has had
an opportunity to
ask questions and receive answers from Kettle Drilling regarding the business,
properties,
prospects and financial condition of Kettle Drilling and to obtain additional
information (to the
extent that Kettle Drilling possessed such information or could acquire it
without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to Timberline
Resources or to which Timberline Resources had access. The foregoing, however,
does not limit
or modify the representations and warranties of Kettle Drilling and the Selling
Stockholders in
Section 2 of this Agreement or the right of Timberline Resources to rely
thereon.

3.25 Investment Experience and Financial Capability. Timberline Resources and
the
Timberline Inside Stockholders represent that Timberline Resources’ directors
and executive
officers are experienced in evaluating Kettle Drilling, and have such knowledge
and experience

STOCK PURCHASE AND SALE AGREEMENT - 18




--------------------------------------------------------------------------------



in financial and business matters that they are capable of evaluating the merits
and risks of
Timberline Resources’ purchase of the Kettle Drilling Shares pursuant to this
Agreement.
Timberline Resources and the Timberline Inside Stockholders further represent
that Timberline
Resources has the financial capability to consummate the purchase of the Kettle
Drilling Shares
and to perform its other obligations specified in this Agreement.

3.26 Purchase Entirely for Own Account. This Agreement is made with Timberline
Resources in reliance upon Timberline Resources’ representation to Kettle
Drilling (which
Timberline Resources hereby confirms by executing this Agreement), that
Timberline Resources
is purchasing the Kettle Drilling Shares for investment for its' own account,
not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that Timberline
Resources has no present intention of selling, granting any participation in, or
otherwise
distributing the same. By executing this Agreement, Timberline Resources further
represents
that it does not have any contract, undertaking, agreement or arrangement with
any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of
such securities.

3.27 Securities Act Exemption. Timberline Resources understands that the offer
and
sale of the Kettle Drilling Shares has not and will not been registered under
the Securities Act of
1933, as amended (the “Securities Act”), on the ground that the sale provided
for in this
Agreement and the issuance of securities hereunder is exempt from registration
under the
Securities Act pursuant to Section 4(1) thereof, and that the Selling
Stockholders’ reliance on
such exemption is predicated on Timberline Resources’ investment intent and
other
representations set forth herein.

3.28 Timberline Inside Stockholder Authorizations. Each Timberline Inside
Stockholder has full power and authority to enter into this Agreement, and that
this Agreement,
when executed and delivered, will constitute a valid and legally binding
obligation of each
Timberline Inside Stockholder.

4. Pre-Closing Covenants.

4.1 Investigations.

(a) Kettle Drilling will give Timberline Resources full access to all the
premises,
books, records and employees of Kettle Drilling, and will cause Kettle
Drilling's officers to
furnish Timberline Resources with such financial and operating data and other
information
with respect to its business and properties as Timberline Resources may from
time to time
reasonably request; provided, however, that any such investigation: (a) shall be
conducted in
such a manner as not to interfere unreasonably with the operation of the
business of Kettle
Drilling and (b) shall not affect any of the representations and warranties
hereunder. In the
event of termination of this Agreement, Timberline Resources will return or
cause to be
returned all documents and other material obtained from Kettle Drilling in
connection with

STOCK PURCHASE AND SALE AGREEMENT - 19




--------------------------------------------------------------------------------



the transactions contemplated hereby and will use all best efforts to keep any
such
information confidential unless such information is ascertainable from public or
published
information.

(b) Timberline Resources will give Kettle Drilling and the Selling Stockholders
full access to all the premises, books, records and employees of Timberline
Resources, and
will cause Timberline Resources’ officers to furnish Kettle Drilling and the
Selling
Stockholders with such financial and operating data and other information with
respect to its
business and properties as Kettle Drilling and the Selling Stockholders may from
time to
time reasonably request; provided, however, that any such investigation: (a)
shall be
conducted in such a manner as not to interfere unreasonably with the operation
of the
business of Timberline Resources and (b) shall not affect any of the
representations and
warranties hereunder. In the event of termination of this Agreement, Kettle
Drilling and the
Selling Stockholders will return or cause to be returned all documents and other
material
obtained from Timberline Resources in connection with the transactions
contemplated
hereby and will use all best efforts to keep any such information confidential
unless such
information is ascertainable from public or published information.

4.2 Operation of Kettle Drilling and Timberline Resources. The Selling
Stockholders
and the Timberline Inside Stockholders shall cause Kettle Drilling and
Timberline Resources to
conduct their respective businesses solely in the ordinary course and consistent
with past practices.
From and after the date of this Agreement to and including the Closing:

(a) Kettle Drilling and Timberline Resources (i) will carry on their respective
businesses solely in the usual and ordinary course and as diligently as
heretofore and will not
change the character of such businesses; (ii) will use their reasonable efforts
to preserve and
maintain their business organizations intact, to preserve their goodwill, to
retain their
employees and to maintain their relationships with their licensors, suppliers,
dealers,
customers and others so that such relationships will be preserved on and after
the Closing;
(iii) will maintain in full force and effect all contracts of insurance; (iv)
will repair and
maintain all of their tangible properties and assets in accordance with its
usual and ordinary
repair and maintenance standards; (v) will not amend their respective charter
documents or
bylaws (except, with respect to Timberline Resources, to adopt and file the
Resolution); (vi)
will not dispose, mortgage, pledge or otherwise encumber any of their assets
except the sale
of inventory in the ordinary course of business; and (vii) will not amend,
terminate or change
in any material respect any lease, contract, undertaking or other commitment and
will not
knowingly do any act or omit to do any act, or permit an act or omission to act,
which will
cause a material breach of any such lease, contract, undertaking or other
commitment.

(b) Kettle Drilling and Timberline Resources will not (i) split up, combine or
reclassify any of their outstanding stock; (ii) grant or commit to grant any
options, warrants
or other rights to subscribe for or purchase any shares of their capital stock
or issue or
commit to issue any security convertible into or exchangeable for, or which in
any manner

STOCK PURCHASE AND SALE AGREEMENT - 20




--------------------------------------------------------------------------------



confers upon the holder thereof the right to acquire, any shares of any class of
their capital
stock, or grant any stock appreciation rights with respect to any shares of
their capital stock
of any class; (iii) purchase, redeem or otherwise acquire for consideration any
shares of their
capital stock of any class; (iv) declare or pay any dividend on, or make any
other distribution
or payment with respect to any share or shares of their capital stock of any
class; or (v) make
any prepayment of any obligation not required by the terms thereof or (vi) enter
into any
agreement to take any of the foregoing actions.

(c) Kettle Drilling will not issue or commit to issue any shares of its capital
stock
of any class, and Timberline Resources will not issue or commit to issue any
shares of its
capital stock of any class other than a maximum of 8,000,000 units (each of
which comprises
one share of Timberline Resources common stock and one warrant to purchase
one-half
share of Timberline Resources common stock), the proceeds of which shall be
applied to
fund Timberline Resources’ obligations under this Agreement;

(d) Except for the increases specified in the Kettle Employment Agreement and
the Deeds Employment Agreement, and increases that are consistent with prior
practices,
neither Kettle Drilling nor Timberline Resources will (i) grant any general
increase in the
rates of pay of any of their hourly-paid employees; (ii) grant any increase in
the salaries or
other compensation of any of their officers or other salaried employees; (iii)
grant any
increase in the pension, retirement or other employment benefits of any
character of, or grant
any new benefits to, any of their present or former officers or employees and
benefits to new
employees no greater than those provided to existing employees; or (iv) employ
any new
members of their senior staff or promote any existing employees to a senior
staff position.

(e) Kettle Drilling and Timberline Resources will promptly notify the other in
writing of the commencement or written threat of any claim, litigation, or
proceeding against
it, whether covered by insurance or not, (i) when the amount claimed (taken
alone or when
added to other claims of which such notice has not therefor been given) or the
amount
payable under any contract subject thereto exceeds $25,000; (ii) when such
claim, litigation,
proceeding or written threat thereof relates in any way to this Agreement or any
of the
transactions contemplated hereby; or (iii) when such claim, litigation,
proceeding or written
threat thereof relates in any way to any violation of federal or state
securities laws.

(f) Kettle Drilling and Timberline Resources will promptly notify the other in
writing of any material adverse change in its business or financial condition,
whether arising
from matters occurring in the ordinary course of business or otherwise.

4.3 Press Releases and Other Communications. Except for periodic reports that
Timberline Resources is obligated to prepare and file under the Securities
Exchange Act of 1934, as
amended (and any press release included in such reports as an exhibit), none of
Kettle Drilling, the
Selling Stockholders, Timberline Resources or the Timberline Inside Stockholders
shall give notice
to third parties or otherwise make any press release or other public statement
concerning this

STOCK PURCHASE AND SALE AGREEMENT - 21




--------------------------------------------------------------------------------



Agreement or the transactions contemplated hereby. None of Kettle Drilling, the
Selling
Stockholders, Timberline Resources of the Timberline Inside Stockholders shall
grant any interview,
publish any article, report or statement (other than the aforementioned Exchange
Act periodic
reports and exhibits), or respond to any press inquiry or other inquiry of any
third party relating to
this Agreement, the business of Kettle Drilling, the business of Timberline
Resources, or any other
matter connected with any of the foregoing without the express prior written
approval of Kettle
Drilling and Timberline Resources. All inquiries and questions with respect to
any of the foregoing
shall be coordinated through David Deeds, the vice president and secretary of
Kettle Drilling, and
John Swallow, the chairman of Timberline Resources.

4.4 Exclusivity. Until March 1, 2006, Timberline Resources shall have the
exclusive
right to conduct a due diligence investigation of Kettle Drilling in conjunction
with the transaction
specified in this Agreement. The parties hereto acknowledge and agree that such
right is limited to
Timberline Resources’ due diligence investigation, and that it shall not be
interpreted or construed to
prevent Kettle Drilling or the Selling Stockholders during such period from
directly or indirectly
initiating, soliciting or seeking any inquiry, proposal or offer (including,
without limitation, any
proposal or offer to the Selling Stockholders or any of them) with respect to a
merger, acquisition,
consolidation, recapitalization, liquidation, dissolution or similar transaction
involving, or any
purchase of all or any portion of the assets or any equity securities of, Kettle
Drilling.

5. Conditions of Timberline Resources’ Obligations at Closing.

The obligations of Timberline Resources under Section 1 of this Agreement are
subject to
the fulfillment on or before the Closing of each of the following conditions,
the waiver of which
shall not be effective against Timberline Resources unless it consents in
writing thereto:

5.1 Representations and Warranties. The representations and warranties of Kettle
Drilling and the Selling Stockholders contained in Section 2 of this Agreement
shall be true on
and as of the Closing with the same effect as though such representations and
warranties had
been made on and as of the date of the Closing.

5.2 Performance. Kettle Drilling shall have performed and complied with all
agreements, obligations, and conditions contained in this Agreement that are
required to be
performed or complied with by it on or before the Closing.

5.3 Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required
in connection with the consummation of the transaction specified in this
Agreement shall have
been duly obtained and shall be effective as of the Closing.

5.4 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be

STOCK PURCHASE AND SALE AGREEMENT - 22




--------------------------------------------------------------------------------



reasonably satisfactory in form and substance to Timberline Resources’ counsel,
which shall
have received all such counterpart original and certified or other copies of
such documents as it
may reasonably request.

5.5 No Adverse Proceeding. No action or proceeding by or before any court or
other
governmental body shall have been instituted or threatened by any governmental
body or other
person or entity which seeks to restrain, prohibit or invalidate the
transactions specified in this
Agreement.

5.6 Board Approvals. The boards of directors of Timberline Resources and Kettle
Drilling shall have voted to approve this Agreement and the transactions
specified herein, and such
boards shall have respectively approved the Kettle Drilling Ancillary Agreements
and the
Timberline Resources Ancillary Agreement to which Kettle Drilling and Timberline
Resources are
parties.

5.7 No Material Adverse Change. No material adverse change in the business,
operations, assets, properties, prospects or condition (financial or otherwise)
of Kettle Drilling shall
have occurred.

5.8 Good Standing Certificate. Kettle Drilling shall have delivered a
certificate of
good standing to Timberline Resources, dated as of a date no earlier than ten
days prior to the
Closing, duly issued by the Secretary of State of the State of Idaho, showing
that Kettle Drilling is in
good standing and authorized to do business in such state.

5.9 Opinion of Kettle Drilling’s and Selling Stockholders’ Counsel. Timberline
Resources shall have received an opinion, dated as of the Closing, from counsel
for Kettle
Drilling and the Selling Stockholders in the form that is annexed hereto as
Exhibit F-1.

5.10 Approval of Counsel. All actions, proceedings, resolutions, instruments and
documents required to carry out this Agreement or incidental hereto and all
other related legal
matters shall have been approved on the Closing by Thomas E. Boccieri, counsel
for Timberline
Resources and the Timberline Inside Stockholders, in the exercise of their
reasonable judgment.

6. Conditions of Kettle Drilling’s and the Selling Stockholders’ Obligations at
Closing.

The obligations of Kettle Drilling and the Selling Stockholders under Section 1
of this
Agreement are subject to the fulfillment on or before the Closing of each of the
following
conditions, the waiver of which shall not be effective against Kettle Drilling
or the Selling
Stockholders unless they consents in writing thereto:

6.1 Representations and Warranties. The representations and warranties of
Timberline Resources and the Timberline Inside Stockholders contained in Section
3 of this

STOCK PURCHASE AND SALE AGREEMENT - 23




--------------------------------------------------------------------------------



Agreement shall be true on and as of the Closing with the same effect as though
such
representations and warranties had been made on and as of the date of the
Closing.

6.2 Performance. Timberline Resources shall have performed and complied with all
agreements, obligations, and conditions contained in this Agreement that are
required to be
performed or complied with by it on or before the Closing.

6.3 Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required
in connection with the consummation of the transaction specified in this
Agreement shall have
been duly obtained and shall be effective as of the Closing.

6.4 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be
reasonably satisfactory in form and substance to Kettle Drilling’s and the
Selling Stockholders’
counsel, which shall have received all such counterpart original and certified
or other copies of
such documents as it may reasonably request.

6.5 Series A Stock Resolution. The board of directors of Timberline Resources
shall
have adopted the Resolution in the form that is annexed hereto as Exhibit B, and
Timberline
Resources shall have filed the same with the Secretary of State of the State of
Idaho.

6.6 Payment of Purchase Price. Timberline Resources shall have paid the Selling
Stockholders the Purchase Price for the Kettle Drilling Shares.

6.7 Registration Rights Agreement. Timberline Resources, Kettle Drilling and the
Selling Stockholders shall have entered into the Registration Rights Agreement
in the form that
is annexed hereto as Exhibit C.

6.8 Employment Agreements. Kettle Drilling (with the approval of Timberline
Resources) shall have entered into the Kettle Employment Agreement and the Deeds
Employment Agreement in the forms that are annexed hereto as Exhibit D-1 and
D-2,
respectively.

6.9 Voting Trust Agreement. The Selling Stockholders, Timberline Resources and
the
Timberline Inside Stockholders shall have entered into the Voting Trust
Agreement in the form
that is annexed hereto as Exhibit E.

6.10 Opinion of Timberline Resources’ Counsel. Kettle Drilling and the Selling
Stockholders shall have received an opinion, dated as of the Closing, from
counsel for
Timberline Resources in the form that is annexed hereto as Exhibit F-2.
6.11 No Adverse Proceeding. No action or proceeding by or before any court or
other
governmental body shall have been instituted or threatened by any governmental
body or other

STOCK PURCHASE AND SALE AGREEMENT - 24




--------------------------------------------------------------------------------



person or entity which seeks to restrain, prohibit or invalidate the
transactions specified in this
Agreement.

6.12 Board Approvals. The boards of directors of Timberline Resources and Kettle
Drilling shall have voted to approve this Agreement and the transactions
specified herein, and such
boards shall have respectively approved the Kettle Drilling Ancillary Agreements
and the
Timberline Resources Ancillary Agreement to which Kettle Drilling and Timberline
Resources are
parties.

6.13 No Material Adverse Change. No material adverse change in the business,
operations, assets, properties, prospects or condition (financial or otherwise)
of Timberline
Resources shall have occurred.

6.14 Good Standing Certificate. Timberline Resources shall have delivered a
certificate
of good standing to Kettle Drilling and the Selling Stockholders, dated as of a
date no earlier than
ten days prior to the Closing, duly issued by the Secretary of State of the
State of Idaho, showing
that Timberline Resources is in good standing and authorized to do business in
such state.

6.15 Approval of Counsel. All actions, proceedings, resolutions, instruments and
documents required to carry out this Agreement or incidental hereto and all
other related legal
matters shall have been approved on the Closing by Randall & Danskin, P.S.,
counsel for Kettle
Drilling and the Selling Stockholders, in the exercise of their reasonable
judgment.

7. Termination of Agreement and Abandonment of Transaction. Anything herein
to the contrary notwithstanding, this Agreement and transactions contemplated
hereby may be
terminated at any time before the Closing, as follows, and in no other manner:

7.1 Mutual Consent. By mutual consent in writing of Timberline Resources, Kettle
Drilling and the Selling Stockholders.

7.2 Termination by Timberline Resources. Timberline Resources may terminate this
Agreement without liability to Kettle Drilling or the Selling Stockholders, by
notice to Kettle
Drilling and the Selling Stockholders at any time prior to the Closing if
default shall be made by
Kettle Drilling or the Selling Stockholders in the observance or in the due and
timely performance of
any of the material terms hereof to be performed by Kettle Drilling or the
Selling Stockholders that
cannot be cured at or prior to the Closing.

7.3 Termination by Kettle Drilling or the Selling Stockholders. Kettle Drilling
or the
Selling Stockholders may terminate this Agreement without liability to
Timberline Resources or the
Timberline Inside Stockholders, by notice to Timberline Resources at any time
prior to the Closing
if default shall be made by Timberline Resources in the observance or in the due
and timely
performance of any of the material terms hereof to be performed by Timberline
Resources that
cannot be cured at or prior to the Closing.

STOCK PURCHASE AND SALE AGREEMENT - 25




--------------------------------------------------------------------------------



7.4 Expiration Date. Either Timberline Resources, Kettle Drilling or the Selling
Stockholders may terminate this Agreement without liability to any party hereto
if the transactions
specified in Section 1 of this Agreement shall not have closed by March 1, 2006
(which date may be
extended by mutual agreement of Timberline Resources, Kettle Drilling and the
Selling
Stockholders to a date not later than March 6, 2006) unless such failure is due
to the failure of the
party seeking to terminate this Agreement to perform or observe the covenants,
agreements and
conditions hereof to be performed or observed by such party at or before the
Closing.

7.5 Effect of Termination. In the event that this Agreement shall be terminated
pursuant
to subsections 7.1, 7.2, 7.3 or 7.4 hereof, all further obligations of the
parties hereto under this
Agreement shall terminate without further liability of any party to the other,
and each party hereto
will pay all costs and expenses incident to its negotiation and preparation of
this Agreement,
including the fees, expenses and disbursements of its counsel: provided,
however, that nothing
herein shall relieve a breaching or defaulting party for liability or damages
arising from any breach
or default by it hereunder.

7.6 Waiver of Conditions. If any of the conditions specified in Sections 5 of
this
Agreement have not been satisfied, Timberline Resources may nevertheless at its
election proceed
with the transactions contemplated hereby. If any of the conditions specified in
Sections 6 of this
Agreement have not been satisfied, Kettle Drilling and the Selling Stockholders
may nevertheless at
their election proceed with the transactions contemplated hereby.

8. Timberline Resources’ Post-Closing Covenants and Indemnities. Timberline
Resources hereby covenants to and for the benefit of Kettle Drilling and the
Selling Stockholders
as follows: (a) that it will use all reasonable effort promptly following
Closing to cause any
personal guaranties of the Selling Stockholders given or made in respect of any
loan to Kettle
Drilling to be removed, and in the event that Timberline Resources cannot remove
any such
personal guaranty, that it will indemnify the Selling Stockholders and hold them
harmless from
any personal liability in respect of such guaranties; and (b) until the later of
such time as the
Selling Stockholders (or their heirs or successors) cease to own any shares of
Series A Stock or, if
the Series A Stock has theretofore been converted into shares of Timberline
Resources common
stock as provided in the Resolution, such time as the Selling Stockholders (or
their heirs or
successors) cease to own less than ten percent of the number of such shares of
Timberline Resources
common stock into which the Series A Stock could have been converted as of the
Closing, that
without the prior written consent of the Selling Stockholders (or their heirs or
successors),
Timberline Resources will not directly or indirectly:

(a) amend or seek to amend the articles of incorporation or the bylaws of Kettle
Drilling;
(b) issue any additional shares of common stock of Kettle Drilling;

(c) increase the number of directors of Kettle Drilling beyond four;

STOCK PURCHASE AND SALE AGREEMENT - 26




--------------------------------------------------------------------------------



(d) merge Kettle Drilling with or into any corporation or entity (including
Timberline Resources) or consolidate Kettle Drilling and Timberline Resources
with or into
any corporation or entity;

(e) sell all or substantially all of the assets of Kettle Drilling; or

(f) seek to avoid its obligations under the Registration Rights Agreement or the
obligations of the Timberline Inside Stockholders under the Voting Trust
Agreement.

9. Miscellaneous Provisions.

9.1 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any
other party in any manner by any warranties, representations, or covenants
except as specifically
set forth herein or therein.

9.2 Survival of Warranties. The representations and warranties of Kettle
Drilling, the
Selling Stockholders, Timberline Resources and the Timberline Inside
Stockholders contained in
or made pursuant to this Agreement shall survive the execution and delivery of
this Agreement
and the Closing.

9.3 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended
to confer upon any party other than the parties hereto or their respective
successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as
expressly provided in this Agreement.

9.4 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Idaho as applied to agreements among Idaho residents and
corporations
organized or domiciled in such state that are entered into and are to be
performed entirely within
Idaho.

9.5 Arbitration. Any dispute regarding the interpretation of this Agreement or
the
performance by any party hereto of their respective obligations shall be
submitted to and determined
by the decision of a board of arbitration consisting of three members (“Board of
Arbitration”)
selected as hereinafter provided. Timberline Resources shall select an
arbitrator and the Selling
Stockholders shall select an arbitrator, each of whom shall be a member of the
Board of Arbitration
who is independent of the parties. A third Board of Arbitration member,
independent of the parties,
shall be selected by mutual agreement of the other two Board of Arbitration
members. If the other
two Board of Arbitration members fail to reach agreement on such third member
within 20 days
after their selection, such third member shall thereafter be selected by the
American Arbitration

STOCK PURCHASE AND SALE AGREEMENT - 27




--------------------------------------------------------------------------------



Association upon application made to it for such purpose by any party to the
arbitration. The Board
of Arbitration shall meet in Spokane, Washington, and shall reach and render a
decision in writing
(which shall state the reasons for its decisions in writing and shall make such
decisions entirely on
the basis of the substantive law governing the Agreement and which shall be
concurred in by a
majority of the members of the Board of Arbitration) with respect to the items
in dispute. In
connection with rendering its decisions, the Board of Arbitration shall adopt
and follow the
Commercial Rules of Arbitration of the American Arbitration Association. To the
extent practical,
decisions of the Board of Arbitration shall be rendered no more than 30 calendar
days following
commencement of proceedings with respect thereto. The Board of Arbitration shall
cause its written
decision to be delivered to Timberline Resources, the Timberline Inside
Stockholders, Kettle
Drilling and the Selling Stockholders. Any decision made by the Board of
Arbitration (either prior
to or after the expiration of such 30 calendar day period) shall be final,
binding and conclusive on
the parties to this Agreement and each party to the arbitration shall be
entitled to enforce such
decision to the fullest extent permitted by law and entered in any court of
competent jurisdiction.
The fees and expenses of the Board of Arbitration and the reasonable fees and
expenses of legal
counsel and consultants of the parties shall be allocated among the parties in
the same proportion
that the aggregate amount of the disputed items so submitted to the Board of
Arbitration that is
unsuccessfully submitted by each of them (as finally determined by the Board of
Arbitration) bears
to the total amount of items so submitted.

9.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the
same instrument.

9.7 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

9.8 Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if sent by registered or certified mail, postage
prepaid, by hand or by a
reputable nationwide overnight express service, addressed, as follows:

If to Timberline Resources or the Timberline Inside Stockholders:

Timberline Resources Corporation
36 West 16th Avenue
Spokane, Washington 99203
Attention: John Swallow
Telefacsmile: (509) 747-5250

with a copy to:

Thomas E. Boccieri

STOCK PURCHASE AND SALE AGREEMENT - 28




--------------------------------------------------------------------------------



561 Schaefer Avenue
Oradell, New Jersey 07649-2517
Telefacsimle: (201) 265-6069

If to Kettle Drilling or the Selling Stockholders:

Kettle Drilling, Inc.
2775 North Howard Street, Suite 2
Coeur d’Alene, Idaho 83815
Attention: David Deeds
Telefacsimile: (208) 664-6311

with a copy to:

Randall & Danskin, P.S.
1500 Bank of America Financial Center
601 West Riverside Avenue, Suite 1500
Spokane, Washington 99201-0653
Attention: Douglas Siddoway
Telefacsimile: (509) 624-2258

9.9 Expenses. Irrespective of whether the Closing is affected, each party hereto
shall
pay its costs and expenses that it incurs with respect to the negotiation,
execution, delivery, and
performance of this Agreement.

9.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and
the balance of the Agreement shall be interpreted as if such provision were so
excluded and shall
be enforceable in accordance with its terms.

STOCK PURCHASE AND SALE AGREEMENT - 29




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year
first above written.




TIMBERLINE RESOURCES:    Timberline Resources Corporation,      an Idaho
corporation        By:                       /s/John Swallow 

--------------------------------------------------------------------------------

    Name:                       John Swallow 

--------------------------------------------------------------------------------

    Title:                       CEP 

--------------------------------------------------------------------------------

  KETTLE DRILLING:    Kettle Drilling, Inc.,      an Idaho corporation       
By:                       /s/ Douglas Kettle 

--------------------------------------------------------------------------------

    Name:                       Douglas Kettle 

--------------------------------------------------------------------------------

    Title:                       President 

--------------------------------------------------------------------------------

  SELLING STOCKHOLDERS:                           /s/ Douglas Kettle 

--------------------------------------------------------------------------------

        Douglas Kettle, a married man dealing in his sole and          separate
property                               /s/ David L. Deeds 

--------------------------------------------------------------------------------

                             /s/ Margaret E. Deeds 

--------------------------------------------------------------------------------

        David L. Deeds and Margaret E. Deeds, husband and          wife, dealing
in their community property    TIMBERLINE INSIDE STOCKHOLDERS:                 
                     /s/ John Swallow 

--------------------------------------------------------------------------------

        John Swallow                               /s/ Stephen Goss 

--------------------------------------------------------------------------------

        Stephen Goss                               /s/ Tom Gurkowski 

--------------------------------------------------------------------------------

        Tom Gurkowski                               /s/ Vance Thornsberry 

--------------------------------------------------------------------------------

        Vance Thornsberry                               /s/ Eric Klepfer 

--------------------------------------------------------------------------------

        Eric Klepfer                               /s/ Paul Dircksen 

--------------------------------------------------------------------------------

        Paul Dircksen 




STOCK PURCHASE AND SALE AGREEMENT - 30




--------------------------------------------------------------------------------



                                                                         Schedule
A to Stock Purchase and Sale Agreement
(Schedule of Exceptions)






This schedule of exceptions sets forth exceptions to the representations and
warranties made by Kettle Drilling and the Selling Stockholders in Section 2 of
the
Agreement. Unless the context otherwise requires, all capitalized terms used
herein shall
have the same meanings that are ascribed to them in the Agreement. The Section
numbers indicated refer to sections in the Agreement, however the exceptions set
forth in
this schedule shall apply to any of the representations and warranties made by
Kettle
Drilling and the Selling Stockholders where appropriate.

Section                                        
Exception                                                                  




2.4  Kettle Drilling and the Selling Stockholders (and Brenda Kettle) are   
parties to an Agreement to Redeem Stock and to Amend Option to Purchase   
Stock, dated June 22, 2004, pursuant to which Kettle Drilling is obligated to   
pay Brenda Kettle a specified additional sum as further consideration for the   
redemption of her shares of Kettle Drilling if, in addition to other events   
specified therein, either Douglas Kettle or David Deeds sold any of their   
respective shares of Kettle Drilling. Kettle Drilling, the Selling Stockholders 
  and Brenda Kettle have since amended the agreement to terminate Kettle 
Drilling’s obligation to pay Brenda Kettle such additional sum.     The Selling
Stockholders are also parties to a Shareholders Agreement dated    February 20,
2006 that restricts their ability to sell their shares of Kettle    Drilling and
grants each of them a right of first refusal to purchase the shares    of the
other in the event one of them seeks to sell their shares or receives a    bona
fide offer to buy such shares. The Selling Stockholders have waived    such
provisions in conjunction with the proposed purchase of their shares of   
Kettle Drilling by Timberline Resources pursuant to the Agreement.    2.5 
Kettle Drilling has one subsidiary, World Wide Exploration, S.A. de C.V.,  which
is organized and existing under the laws of Mexico.   2.6  Kettle Drilling has
the following liabilities:      (a)  Liabilities totaling $1,140,270.43, payable
in respect of the  following items or accounts, and in the following amounts:


          Item or Account                    Amount           Wells Fargo MC
#8103  $  3,105.02  Wells Fargo VISA #3541   4,039.28  Kubota Credit #7082   
6,507.96  Diversified 98 Skytrack #2028    22,740.83  Atlas B20Y #5782   
71,459.04 


--------------------------------------------------------------------------------

                  Item or Account                          Amount          Atlas
Copco B29 Power Pack    14,548.00  CNH Capital-New Holland #7761    24,644.16 
Atlas Copco B20APC #    131,697.97  Atlas Copco U8APC #8505-1    201,173.06 
Kubota Tractor and RTV Loan #2034    11,092.36  Wells Fargo Loan #0143272 T1000 
  140,000.00  Mountain West LOC #3529    64,452.59  Mountain West (Hagby)
#47004231    26,804.01  Stock Redemption - Brenda Kettle    25,500.00  Borrego
Springs #4010    124,920.98  Automobile Loan – Wells BMW    37,871.29 
Automobile Loan – Jaguar    80,927.58  Wells Fargo – Cherokee #9001   
11,990.03  04 Ford E350 Van Vin #5690    20,028.90  Ford Credit – E350 Van Vin
#2840    17,506.14  Ford Credit – 04 F150 #4518    30,407.13  05 Ford Mustand
#1048    22,132.39  05 Ford F250 #2577    20,811.49  Ford Credit – 05 F250
#2344    25,910.22 

--------------------------------------------------------------------------------

                   Total    $1,140,270.43 


    (b)    Liabilities of $80,000 for management employee bonuses that were     
earned as of December 31, 2005 and are payable during the first quarter of     
2006;        (c)    Liabilities for the repayment of advances made and to be
made to      the Company by Doug Kettle and David Deeds during the first quarter
of      2006 (it being acknowledged that Doug Kettle and David Deeds advanced   
  the Company $180,000 and $75,000, respectively, as of February 10,      2006);
and        (d)    Liability for workmen’s compensation and other insurance     
premiums, which are reasonably expected to range in amount from      $30,000 to
$90,000, depending on the results of insurance company audits.    2.7    During
the course of its various drilling operations, Kettle Drilling is      sometimes
informed that one or more permits or municipal licenses      necessary to such
operations was not been obtained. Kettle Drilling      promptly obtains the
necessary permits when so apprised. It does not      believe that its failure to
obtain all of the necessary permits at the outset of      any particular
drilling operation has had or will have a material adverse      effect on its
business, properties, prospects, or financial condition.    2.10    Please see
Kettle Drilling’s and the Selling Stockholders response set forth      in
Section 2.6, above. 


--------------------------------------------------------------------------------



 

2.12(k)    Please see Kettle Drilling’s and the Selling Stockholders response
set forth      in Section 2.4, above.    2.13    Kettle Drilling does not own
any patents, trademarks, service marks, trade      names, copyrights or
licenses. Kettle Drilling is not a party to any      confidentiality agreement
with its employees, consultants or agents to      protect the unauthorized use
or dissemination of its trade secret      information.    2.19    Please see
Kettle Drilling’s and the Selling Stockholders response set forth      in
Section 2.4, above. 

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------





Section                                                 
Exception                                                           




3.5    Capitalization. Timberline does have in effect a number of property     
agreements. A description of the properties and agreements will be     
provided. It does not appear that any of these contracts will result in the     
issuance of additional shares prior to the closing; however, our agreement     
with Western Goldfields could result in the issuance of 390,000 shares of     
common stock after closing, if Timberline chooses to exercise,      on April 1,
2006, its option to continue with the venture, as follows:                     
     75,000 shares in 2006;                         100,000 shares in 2007; and 
                       215,000 shares in 2008.        In addition, if Timberline
does exercise said option, it is also required to      issue to Western
Goldfields, between 2006 and 2008, options to      purchase 250,000 shares of
Timberline’s common stock at $.65 per      share.        Presently, Timberline
does not have an intention to exercise said option.        Cougar Valley, LLC –
controlled by Timberline’s CEO – has options for      500,000 shares @.40
expiring 6/7/06. Approximately 250,000 shares      ($100,000) of this option
will be exercised at or near the close of this      transaction.    3.7.   
Contracts or Other Commitments. As referenced in the Form 10SB filed      with
the SEC, there are two loans outstanding to Timberline from its CEO      John
Swallow. One loan is for $125,000 to be paid at 10% per annum      convertible
into shares at Timberline’s option. The second loan is      $100,000 to be paid
at 10% per annum.        In addition, see the attached “Timberline Resources
Property and      Agreement Summary” (Attachment 1 To Timberline’s Schedule of 
    Exceptions) for listing of the future payments that are due under the     
various property agreements.    3.11    Material Liabilities. See loans from
Timberline’s CEO (3.7, above).      Additionally, Timberline was predominantly
an exploration based      company and has a substantial tax loss carry-forward
(in excess of $3      million) on its books. This is referenced in more detail
in the Form 10SB.    3.13 (j)    See loans from CEO referenced above in Item
3.07.    3.22    Broker’s or Finder’s Fees. Timberline is undertaking a private
placement      in connection with raising the funds to complete this
transaction. 


--------------------------------------------------------------------------------



Commissions and/or finder’s fee will be paid as described in the offering
memorandum. A copy of the offering memorandum has been provided to
Kettle management with a final copy of the memorandum to be provided
following this agreement.

In connection with this transaction, Mark Hartmann of Wallace was
involved in a previous purchase arrangement for Kettle Drilling. The
terms of that agreement were not met and subsequently Mr. Hartmann
introduced Kettle Drilling to Timberline. Timberline had no previous
arrangement or agreement in place with Mr. Hartmann or Kettle. A
finder’s fee and/or share/option award may or may not be offered to Mr.
Hartmann – to be agreed to by both Timberline and Kettle management.




--------------------------------------------------------------------------------

Attachment 1 To Timberline’s Schedule of Exceptions   Timberline Resources
Corporation – Property and Agreement Summary  Nevada Mineral Agreements     
Olympic Property          Owner:    Sedi-Met, Inc.      Agreement Date:    April
15, 2004; amended April 15, 2005  Payments:    April 15, 2004    $15,000 +
10,000 shares of stock      March 10, 2005    $20,000      March 10, 2006   
$25,000      March 10, 2007    $30,000      March 10, 2008    $35,000      March
10, 2009          and yearly thereafter    $40,000  Royalty:    3% NSR     
Option to Purchase:    1% NSR prior to 10/09/07 for $500,000  Work Commitment: 
  $50,000 prior to 3/09/06, including 5 RC drill holes totaling      a minimum
of 2,500 feet  Property:    117 unpatented “OM” claims  Summary at 10/03/05:   
Payments to owner: $35,000 + 10,000 shares of stock      Maintenance Payments to
BLM in 2004: $6,300      Filing fees to expand claim group from 63 to 117:
$6,750      Maintenance payments to BLM in 2005: $14,625      Total Property
Expense: $62,675      Maintenance Payment to BLM due 8/31/06: $14,625  Sun
Property          Owner:    Howard Adams, David Miller  Agreement Date:    April
28, 2004; amended April 14, 2005  Payments:    April 28, 2004                   
   10,000 shares + $10,000 


--------------------------------------------------------------------------------

    March 30, 2005              and yearly thereafter    $10,000  Royalty:    3%
NSR            Timberline Agreement Summary          Page 2              Option
to Purchase:    $150,000 of work prior to 10/01/06 earns 1% NSR      $150,000
cash payment purchases 1% NSR  Work Commitment:    $50,000 annually (may pay
cash in lieu of work)  Property:    47 unpatented “Sun” claims             
Maintenance payment due BLM 8/31/06: $5,875  Downeyville Prospect             
Owner:    Howard Adams and David Miller      Agreement Date:    April 14, 2005 
        Payments:    April 14, 2005    $12,000 + 8,000 shares      April 1, 2006
and              yearly thereafter    $10,000  Royalty:    3% NSR         
Option to Purchase:    $150,000 of work prior to 10/01/08 earns 1% NSR     
$150,000 cash payment purchases 1% NSR  Work Commitment:    April 15, 2005 –
April 14, 2006    $20,000      Annually thereafter        $50,000      (Payment
in lieu of work can be made)  Property:    22 DOW unpatented claims             
Maintenance payment due BLM 8/31/06: $2,750    Cedar Mountain Properties (HD,
ACE, PAC)          Owner:    Howard Adams, David Miller         


--------------------------------------------------------------------------------

Agreement Date:    April 28, 2004; amended April 14, 2005    Timberline
Agreement Summary          Page 3                Payments:    April 28, 2004   
$12,000 + 10,000 shares      April 14, 2005    $10,000 + 20,000 shares     
March 30, 2006    $15,000          March 30, 2007    $20,000          March 30,
2008              and yearly thereafter    $25,000      Royalty:    3% NSR     
    Option to Purchase:    $250,000 in work prior to 10/01/07 earns 1% NSR     
$150,000 cash payment purchases 1% NSR  Work Commitment:    $30,000 annually
(payment in lieu of work can be made)  Property:    25 PAC, 23 HD and 17 ACE
unpatented claims (65 total)      Claim groups can be dropped; payments are
reduced      $2,500 for each group dropped from the agreement      Maintenance
payment due BLM 8/31/06: $8,125  Sanger Mine, Esmeralda County, Nevada         
Owner:    Renegade Exploration, Inc.      Agreement date:    Letter of Intent
dated 8/12/05      Payments:    $1,000 on execution of the LOI          On
signing of Mineral Lease    $ 5,000 + 10,000 shares      1st anniversary of
Mineral Lease    $ 5,000      2nd anniversary of Mineral Lease    $10,000     
3rd anniversary and              annually thereafter        $25,000    Royalty: 
  1% NSR          Option to Purchase:    1% NSR royalty can be purchased for
$500,000 


--------------------------------------------------------------------------------

Property:    S-1-8 and S-11 unpatented claims      Maintenance fee due BLM
8/31/06: $1,125  Timberline Agreement Summary      Page 4          Montana Cu-Ag
Properties, Lincoln and Sanders County, Montana  Owner:    Timberline Resources 
    Lessee:    Sterling Mining Company  Agreement Date:    November 26, 2004   
  Payments:    $65,500 (debt repayment) + $19,600 (cash for expenses)  Paid on
execution - 11/26/04     June 1, 2007 $5,000 per claim group retained  Royalty: 
  1% NSR      Work Commitment:    None      Property:    4 groups of unpatented
lode mining claims:      Lucky Luke (LL); 20 claims – Sanders County     
Standard Creek (SC) 29 claims – Lincoln County      Minton Pass (MCP) 20 claims
– Sanders County      East Bull (EB) 19 claims – Lincoln County      Maintenance
fees to BLM paid by Sterling Mining      Spencer Gold Prospect, Clark County,
Idaho      Owner:    State of Idaho/Jim Ebisch, lessee  Sublease Agreement
Date:    February 17, 2004      Payments:    February 17, 2004    $2,830.30
+100,000shares to vendor      March 1, 2005    $640.00 (to State of Idaho)     
and yearly thereafter    $640.00 (to State of Idaho)  Royalty:    5% of Gross
Receipts (see State Lease for definition) 


--------------------------------------------------------------------------------

Work Commitment:    None; annual report required    Timberline Property
Agreements      Page 5            Property:    640 acres – State of Idaho
Mineral Lease 9347, dated      1/01/04; anniversary date 3/01 annually     
Section 16, Township 12 North, Range 37 East, B.M.      Clark County, Idaho     
  Snowstorm Area Agreements, Shoshone County, Idaho  Owner:    Timberline
Resources Corporation  Property:    Approximately 50 unpatented lode mining
claims  Royalty:    4% NSR to Hecla        Payments:    BLM maintenance payment
due 8/31/06: $6,250  Work Commitment:    None        Snowshoe Mining Company
Agreement      Owner:    Snowshoe Mining Company, Inc.  Agreement date:    May
23, 2005      Payments:    May 23, 2005    $8,000      May 1, 2006    $8,000   
  May 1, 2007    $10,000      May 1, 2008    $10,000      May 1, 2009         
and yearly thereafter    $15,000  Royalty:    3% NSR to Snowshoe; 1% NSR to
Hecla  Work commitment:    $10,000 annually (fulfilled for next 5 years) 


--------------------------------------------------------------------------------

No maintenance payments due BLM 




Timberline Agreement Summary
Page 6

Western Goldfields Agreement

This agreement covers 16 unpatented lode mining claims; BLM maintenance
obligations
total $2,000 annually. The agreement provides for certain stock issuances
beginning
April 1, 2006. Timberline intends to renegotiate this agreement or terminate it
prior to
4/1/06.

Hecla Agreement

The Hecla Agreement provides for a retained 4% NSR royalty on any production
from
the Snowstorm area of interest. There are no payments or work commitments
associated
with this agreement.




--------------------------------------------------------------------------------

           Exhibit A to Stock Purchase and Sale Agreement    SELLING STOCKHOLDER
INFORMATION   Name and Address    Number of Shares Owned    Percentage of Class 
  Douglas Kettle          5401 East Lancaster    76.5 shares    75 percent 
Hayden, Idaho 83835            David Deeds          5609 East Lancaster    25.5
shares    25 percent  Hayden, Idaho 83835         


--------------------------------------------------------------------------------

                                                           Exhibit B to Stock
Purchase and Exchange Agreement      SERIES A PREFERRED STOCK RESOLUTION  OF 
TIMBERLINE RESOURCES CORPORATION 


The following resolutions (the "Resolution") were duly adopted by the Board of
Directors of  Timberline Resources Corporation (the “Corporation”), an Idaho
corporation, at a specially  convened meeting of the Board of Directors held on
February __, 2006 at  ____   a.m    RESOLVED, that it is desirable and in the
best interests of the Corporation to create a series of  preferred stock,
hereinafter called the Series A Preferred Stock (the "Series A Stock"), and to 
authorize 5,000,000 shares of Series A Stock for issuance pursuant to the
Articles of Incorporation  of the Corporation as heretofore restated and amended
(the "Articles of Incorporation"); and be it  further            RESOLVED, that
the relative rights, preferences, privileges and restrictions granted to or
imposed  upon the Series A Stock and the holders thereof are as follows:       
1.    Dividends. The holders of record of Series A Stock (the "Series A
Holders") shall be  entitled to receive dividends out of funds legally available
therefor, when, as and if declared by the  Board of Directors of the Corporation
(the "Board"), provided that:            (a)    Preferential Dividends. The
Series A Holders shall be entitled to receive preferential  dividends (adjusted
appropriately for stock splits and the like), of $0.032 per share per year.     
  (b)    Paid Ratably. Such preferential dividends shall be paid ratably in
proportion to the  respective preference amounts of the Series A Holders and in
preference and prior to any dividends  paid in respect the Common Stock.       
    (c)    Noncumulative. Until December 31, 2006, such preferential dividends
shall be  noncumulative and no right shall accrue to the Series A Holders by
reason of the fact that such  dividends are not declared in any period. After
December 31, 2006, such preferential dividends  shall be cumulative, and shall
accrue ratably over each fiscal year.            (d)    Additional Dividends.
Any dividends paid in addition to the preferential dividends  of the Series A
Holders shall be paid ratably to the holders of record of Common Stock (the 
"Common Holders") and to the Series A Holders in proportion to the number of
shares of Series A  Stock held by the Series A Holders on an as converted basis
pursuant to the Corporation's Articles of  Incorporation and this Resolution.   
        2.    Liquidation Preferences.          SERIES A PREFERRED STOCK
RESOLUTIONS OF      TIMBERLINE RESOURCES CORPORATION - 1     


--------------------------------------------------------------------------------

    (a)    Liquidation. In the event of any liquidation, dissolution or winding
up of the affairs  of the Corporation, whether voluntary or involuntary:       
    (i)    The Series A Holders shall be entitled to receive a liquidation
preference of      $0.55 per share of Series A Stock (adjusted appropriately for
stock splits and the like) plus      any accumulated and unpaid dividends
thereon.            (ii)    If the assets to be distributed to the shareholders
(the "Assets") are      insufficient to permit the payment of such liquidation
preference, then all of the Assets shall      be distributed ratably among the
Series A Holders in proportion to the full liquidation      preferences the
Series A Holders would otherwise be entitled to receive.            (iii)   
After payment of such full liquidation preferences, the Common Holders     
shall be entitled to receive ratably the entire remaining Assets, if any.       
    (iv)    Notwithstanding the foregoing, in the event of any liquidation,
dissolution or      winding up of the affairs of the Corporation, whether
voluntary or involuntary, any Series A      Holder may elect to receive, in lieu
of such Series A Holder's liquidation preference, the      amount distributable
to a Common Holder on an as converted basis.        (b)    Merger or Sale of
Assets. For purposes of this subsection 2, a "liquidation" shall  include (i) a
merger or consolidation in which the Corporation's outstanding shares are
exchanged  for other securities, property or cash, or any combination of
securities, property or cash, and (ii) a  sale of all or substantially all of
the assets of the Corporation. Notwithstanding the foregoing, any  Series A
Holder may elect to receive, in lieu of the liquidation preference, the
consideration received  by a Common Holder in any such merger, consolidation or
sale of assets, on an as converted basis.    3.    Conversion. The Series A
Holders shall have conversion rights as follows (the "Conversion  Rights"):     
          (a)    Right to Convert; Automatic Conversion.            (i)   
Subject to subsection 3(c), each share of Series A Stock shall be convertible, 
    at the option of the holder thereof, at any time after the date of issuance
of such share at the      offices of the Corporation or any transfer agent for
such shares, into such number of fully      paid and nonassessable shares of
Common Stock determined as set forth below. Each share      of Series A Stock
shall be convertible into such number of fully paid and nonassessable     
shares of Common Stock as is determined by dividing $0.40 by the Series A Stock 
    conversion price (the "Series A Conversion Price"), determined as hereafter
provided, in      effect at the time of conversion. The initial Series A
Conversion Price shall be equal to      $0.40; provided, however, that the
Series A Conversion Price shall be subject to adjustment      as set forth in
subsection 3(c) below.          (ii)    Each share of Series A Stock shall
automatically be converted into shares of      Common Stock at the Series A
Conversion Price immediately upon the earliest to occur of:      SERIES A
PREFERRED STOCK RESOLUTIONS OF  TIMBERLINE RESOURCES CORPORATION - 2 


--------------------------------------------------------------------------------

        (A)    The effective date of a registration statement under the
Securities Act      of 1933, as amended, pursuant to an underwritten offering
covering the offer and sale      of Common Stock for the account of the
Corporation to the public at a price per      share (prior to underwriting
commissions and expenses) of not less than $5.00 (as      appropriately adjusted
for stock splits and the like) and with aggregate gross      proceeds not less
than $10,000,000; or            (B)    December 31, 2010.                     
 (b)    Mechanics of Conversion. Before any Series A Holder shall be entitled to
convert  the same into shares of Common Stock, he or she shall surrender the
certificate or certificates  therefor, duly endorsed, at the offices of the
Corporation or of any transfer agent for such shares, and  shall give written
notice by mail, postage prepaid, to the Corporation at its principal corporate 
offices, of the election to convert the same and shall state therein the name or
names in which the  certificate or certificates for shares of Common Stock are
to be issued. (A Series A Holder may not  effect a transfer of shares pursuant
to a conversion unless all applicable restrictions on transfer are  satisfied.)
The Corporation shall, as soon as practicable thereafter, issue and deliver at
such offices  to such Series A Holder, or to the nominee or nominees of such
Series A Holder, a certificate or  certificates for the number of shares of
Common Stock to which such Series A Holder shall be  entitled as provided above.
Such conversion shall be deemed to have been made immediately prior  to the
close of business on the date of such surrender of the certificate or
certificates representing the  shares of Series A Stock to be converted, and the
person or persons entitled to receive the shares of  Common Stock issuable upon
such conversion shall be treated for all purposes as the record holder  or
holders of such shares of Common Stock as of such date.                     
 (c)    Conversion Price Adjustments. The Series A Conversion Price shall be
subject to  adjustment from time to time as follows:        (i)   
(A)               If the Corporation shall issue any Additional Stock (as
defined below) for                                a consideration per share less
than the Series A Conversion Price in effect immediately prior                 
              to the issuance of such Additional Stock, then the Series A
Conversion Price in effect                                immediately prior to
each such issuance shall (except as otherwise provided in this clause           
                    (i)) be the price per share at which such Additional Stock
was issued:            (B)    No adjustment of the Conversion Price for the
Series A Stock shall be      made in an amount less than one cent per share,
provided that any adjustment that is      not required to be made by reason of
this sentence shall be carried forward and taken      into account in any
subsequent adjustment. Except to the limited extent provided for      in
subsections 3(c)(i)(E)(3), 3(c)(i)(E)(4) and 3(c)(iv), no adjustment of the
Series A      Conversion Price shall have the effect of increasing the Series A
Conversion Price      above the Conversion Price in effect immediately prior to
such adjustment.          (C)    In the case of the issuance of Common Stock for
cash, the      consideration shall be deemed to be the amount of cash paid
therefor before      deducting any reasonable discounts, commissions or other
expenses allowed, paid or      SERIES A PREFERRED STOCK RESOLUTIONS OF 
TIMBERLINE RESOURCES CORPORATION - 3 


--------------------------------------------------------------------------------

                                       incurred by the Corporation for any
underwriting or otherwise in connection with the                               
         issuance and sale thereof.                                             
                 (D)    In the case of the issuance of Common Stock for a
consideration in                                         whole or in part other
than cash, the consideration other than cash shall be deemed to                 
                       be the fair value thereof as determined by the Board.   
                                                           (E)    In the case of
the issuance of options to purchase or rights to                               
         subscribe for Common Stock, securities by their terms convertible into
or                                         exchangeable for Common Stock, or
options to purchase or rights to subscribe for                                 
       such convertible or exchangeable securities (where the shares of Common
Stock                                         issuable upon exercise of such
options or rights or upon conversion or exchange of                             
           such securities are not excluded from the definition of Additional
Stock), the                                         following provisions shall
apply:        (1)    the aggregate maximum number of shares of Common Stock     
                                                       deliverable upon exercise
of such options to purchase or rights to subscribe                             
                               for Common Stock shall be deemed to have been
issued at the time such                                                         
   options or rights were issued and for a consideration equal to the           
                                                 consideration (determined in
the manner provided in subsections 3(c)(i)(C)                                   
                         and 3(c)(i)(D)), if any, received by the Corporation
upon the issuance of such                                                       
     options or rights, plus the minimum purchase price provided in such
options                                                             or rights
for the Common Stock covered thereby;        (2)    the aggregate maximum number
of shares of Common Stock                                                       
     deliverable upon conversion of or in exchange for any such convertible or 
                                                           exchangeable
securities or upon the exercise of options to purchase or rights               
                                             to subscribe for such convertible
or exchangeable securities and the                                             
               subsequent conversion or exchange thereof shall be deemed to have
been                                                             issued at the
time such securities were issued or such options or rights were                 
                                           issued and for a consideration equal
to the consideration, if any, received by                                       
                     the Corporation for any such securities and related options
or rights                                                             (excluding
any cash received on account of accrued interest or accrued                     
                                       dividends), plus the additional
consideration, if any, to be received by the                                   
                         Corporation upon the conversion or exchange of such
securities or the                                                           
 exercise of any related options or rights (the consideration in each case to
be                                                             determined in the
manner provided in subsections 3(c)(i)(C) and 3(c)(i)(D));        (3)    In the
event of any change in the number of shares of                                 
                           Common Stock deliverable upon exercise of such
options or rights or upon                                                       
     conversion of or in exchange for such convertible or exchangeable
securities,                                                           
 including, but not limited to, a change resulting from the antidilution       
                                                     provisions thereof, the
Series A Conversion Price in effect at the time shall                           
                                 forthwith be readjusted to such Conversion
Price as would have obtained had                                               
             the adjustment that was made upon the issuance of such options,
rights or      SERIES A PREFERRED STOCK RESOLUTIONS OF  TIMBERLINE RESOURCES
CORPORATION - 4 


--------------------------------------------------------------------------------

    securities not converted prior to such change, or the options or rights
related      to such securities not converted prior to such change been made
upon the      basis of such change, but no further adjustment shall be made for
the actual      issuance of Common Stock upon the exercise of any such options
or rights or      the conversion or exchange of such securities;            (4) 
  Upon the expiration of any such options or rights, the      termination of any
such rights to convert or exchange or the expiration of any      options or
rights related to such convertible or exchangeable securities, the      Series A
Conversion Price shall forthwith be readjusted to such Conversion      Price as
would have obtained had the adjustment which was made upon the      issuance of
such options, rights or securities, or options or rights related to      such
securities, been made upon the basis of the issuance of only the number      of
shares of Common Stock actually issued upon the exercise of such options      or
rights, upon the conversion or exchange of such securities, or upon the     
exercise of the options or rights related to such securities.                   
                       (ii)    "Effective Date" with respect to the Series A
Stock means the first date on                     which any shares of Series A
Stock were issued. “Additional Stock" shall mean any shares                   
 of Common Stock issued (or deemed to have been issued pursuant to subsection
3(c)(i)(E))                     by the Corporation after the Effective Date
other than:        (A)    Common Stock issued pursuant to a transaction
described in                                         subsection 3(c)(iii); or   
    (B)    Up to 297,500 shares of Common Stock issued or issuable to           
                             employees, directors or consultants of the
Corporation for the purpose of an incentive                                     
   or under any warrant, stock option, stock purchase or similar plan approved
by the                                         Board; or                (C)   
Common Stock issued or issuable upon conversion of the shares of               
                         Series A Stock.                                       
       (iii)    In the event the Corporation should at any time or from time to
time after the                     Effective Date fix a record date for the
effectuation of a split or subdivision of the                     outstanding
shares of Common Stock or the determination of holders of Common Stock         
           entitled to receive a dividend or other distribution payable in
additional shares of Common                     Stock or other securities or
rights convertible into, or entitling the holder thereof to receive,           
         directly or indirectly, additional shares of Common Stock (hereinafter
referred to as                     "Common Stock Equivalents") without payment
of any consideration by such holder for the                     additional
shares of Common Stock or the Common Stock Equivalents (including the           
         additional shares of Common Stock issuable upon conversion or exercise
thereof), then, as                     of such record date (or the date of such
dividend distribution, split or subdivision if no record                   
 date is fixed), the Series A Conversion Price shall be appropriately decreased
so that the                     number of shares of Common Stock issuable on
conversion of each such share shall be      SERIES A PREFERRED STOCK RESOLUTIONS
OF  TIMBERLINE RESOURCES CORPORATION - 5 


--------------------------------------------------------------------------------

                   increased in proportion to such increase of outstanding
shares determined by taking                     subsection 3(c)(i)(E) into
account.        (iv)    If the number of shares of Common Stock outstanding at
any time after the                     Effective Date is decreased by a
combination of the outstanding shares of Common Stock,                     then,
as of the record date of such combination, the Series A Conversion Price shall
be                     appropriately increased so that the number of shares of
Common Stock issuable on                     conversion of each such share shall
be decreased in proportion to such decrease in                     outstanding
shares.                       (d)    Other Distributions. In the event the
Corporation shall declare a distribution payable  in securities of other
persons, evidences of indebtedness issued by this Corporation or other persons, 
assets (excluding cash dividends), or options or rights not referred to in
subsection 3(c)(iii), then, in  each such case for the purpose of this
subsection 3(d), the Series A Holders shall be entitled to a  proportionate
share of any such distribution as though they were the holders of the number of
shares  of Common Stock of the Corporation into which their shares of Series A
Stock are convertible as of  the record date fixed for the determination of the
holders of Common Stock of the Corporation  entitled to receive such
distribution.                       (e)    Recapitalizations. If at any time or
from time to time there shall be a recapitalization  of the Common Stock (other
than a subdivision, combination or merger or sale of assets transaction 
provided for elsewhere in this Resolution), provision shall be made (in form and
substance  satisfactory to the holders of 80 percent or more of the Series A
Stock then outstanding) so that the  Series A Holders shall thereafter be
entitled to receive, upon conversion of the Series A Stock, such  shares or
other securities or property of the Corporation or otherwise, to which a holder
of Common  Stock deliverable upon conversion would have been entitled on such
recapitalization. In any such  case, appropriate adjustment shall be made in the
application of the provisions of this Resolution  with respect to the rights of
the Series A Holders after the recapitalization to the end that the  provisions
of this Resolution (including adjustment of the Series A Conversion Price then
in effect  and the number of shares that may be acquired upon conversion of
shares of Series A Stock) shall be  applicable after that event as nearly
equivalent as may be practicable.                       (f)    No Impairment.
Except as provided in subsection 5(b), the Corporation will not, by  amendment
of either this Resolution or its Articles of Incorporation, or through any
reorganization,  recapitalization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or  any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms  to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in  the carrying out of all the provisions of this Resolution
and in the taking of all such action as may be  necessary or appropriate in
order to protect the conversion rights of the Series A Holders against 
impairment.                               (g)    No Fractional Shares and
Certificate as to Adjustments.        (i)    No fractional shares shall be
issued upon conversion of shares of Series A                     Stock.    In
lieu of fractional shares, the number of shares of Common Stock to be issued
shall      SERIES A PREFERRED STOCK RESOLUTIONS OF  TIMBERLINE RESOURCES
CORPORATION - 6 


--------------------------------------------------------------------------------

    be rounded to the nearest whole number; provided, however, that such
determination shall be      made on the basis of the total number of shares of
Series A Stock the Series A Holder is at      the time converting into Common
Stock and the number of shares of Common Stock      issuable upon such aggregate
conversion.            (ii)    Upon the occurrence of each adjustment of the
Series A Conversion Price      pursuant to subsection 3(c) of this Resolution,
the Corporation, at its expense, shall promptly      compute such adjustment in
accordance with the terms hereof and prepare and furnish to      each Series A
Holder a certificate setting forth such adjustment and showing in detail the   
  facts upon which such adjustment is based. The Corporation shall, upon the
written request      at any time of any Series A Holder, furnish or cause to be
furnished to such Series A Holder      a like certificate setting forth (A) such
adjustment, (B) the Series A Conversion Price at the      time in effect, and
(C) the number of shares of Common Stock and the amount, if any, of      other
property which at the time would be received upon the conversion of such
holder's      shares of Series A Stock.        (h)    Notices of Record Date. In
the event of any taking by the Corporation of a record of  its shareholders for
the purpose of determining shareholders who are entitled to receive payment of 
any dividend (other than a cash dividend) or other distribution, any right to
subscribe for, purchase  or otherwise acquire any shares of any class or any
other securities or property, or to receive any  other right, the Corporation
shall mail to each Series A Holder, at least 20 days prior to the date 
specified therein, a notice specifying the date on which any such record is to
be taken for the purpose  of such dividend, distribution or right, and the
amount and character of such dividend, distribution or  right.               
(i)    Reservation of Common Stock Issuable Upon Conversion. The Corporation
shall at  all times reserve and keep available out of its authorized but
unissued shares of Common Stock,  solely for the purpose of effecting the
conversion of the shares of Series A Stock, such number of its  shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all 
outstanding shares of Series A Stock; and if at any time the number of
authorized but unissued  shares of Common Stock shall not be sufficient to
effect the conversion of all then outstanding  shares of Series A Stock, the
Corporation will take such corporate action as may, in the opinion of its 
counsel, be necessary to increase its authorized but unissued shares of Common
Stock to such  number of shares as shall be sufficient for such purposes.       
(j)    Notices. Any notice required by the provisions of this section to be
given to the  Series A Holders shall be deemed to be delivered when deposited in
the United States mail, postage  prepaid, registered or certified, and addressed
to each Series A Holder of record at his address  appearing on the stock
transfer books of the Corporation.      4.    Redemption of Series A Stock and
Common Stock.          SERIES A PREFERRED STOCK RESOLUTIONS OF  TIMBERLINE
RESOURCES CORPORATION - 7 


--------------------------------------------------------------------------------

                   (a)    Redemption Events. The Series A Stock of a holder
thereof and any Common  Stock issued upon the conversion of the Series A Stock
(the “Converted Common Stock”) of a  holder thereof (a “Converted Common
Holder”) is subject to redemption at the written direction  of such holder, at a
redemption price equal to (i) in the case of Series A Stock, the liquidation 
preference set forth in subsection 2(a)(i) of this Resolution (which liquidation
preference  includes any accrued and unpaid dividends on the Series A Stock) and
(ii) in the case of  Converted Common Stock, at the average reported price of
the Common Stock during the four  calendar weeks immediately preceding the date
notice of redemption is given pursuant to  subsection 4(b) of this Resolution ,
if any one or more of the following events shall have  occurred:               
(i)    If the Corporation shall not have obtained approval for the Common Stock 
                   to be listed and traded on an exchange that is registered as
a “national securities exchange”                     pursuant to Section 6 of
the Securities Exchange Act of 1934, as amended (the “Exchange                 
   Act”), on or before December 31, 2008;        (ii)    If, after having been
approved for listing and trading on an exchange that                     is
registered as a “national securities exchange” pursuant to Section 6 of the
Exchange                     Act, the Common Stock is thereafter delisted from
such exchange, or if trading in the                     Common Stock on such
exchange is otherwise terminated or suspended;        (iii)    If, after having
been approved for listing and trading on an exchange that                     is
registered as a “national securities exchange” pursuant to Section 6 of the
Exchange                     Act, the average weekly reported volume of trading
in the Common Stock on such                     exchange during the preceding
four calendar weeks is less than 25 percent of the number                     of
shares of Common Stock into which the outstanding Series A Stock is then       
             convertible;        (iv)    If, after having been approved for
listing and trading on an exchange that                     is registered as a
“national securities exchange” pursuant to Section 6 of the Exchange           
         Act, the average reported price of the Common Stock on such exchange
during the                     preceding four calendar weeks is less than the
liquidation preference of the Series A                     Stock set forth in
subsection 2(a)(i) of this Resolution (which liquidation preference             
       includes any accrued and unpaid dividends on the Series A Stock);       
(v)    If the Corporation shall become insolvent, make a transfer in fraud to or
an                     assignment for the benefit of its creditors, or admit in
writing its inability to pay its debts as                     they become due; 
      (vi)    If a receiver, custodian, liquidator or trustee shall be applied
for by the                     Corporation or shall be appointed for all or
substantially all of the assets of the                     Corporation, or if
any such receiver, custodian, liquidator or trustee shall be appointed in       
             any proceeding brought against the Corporation and such appointment
is not contested or                     is not dismissed or discharged within 60
days after such appointment, or if the                     Corporation shall
acquiesce in such appointment;      SERIES A PREFERRED STOCK RESOLUTIONS OF 
TIMBERLINE RESOURCES CORPORATION - 8 


--------------------------------------------------------------------------------

    (vii)    If the Corporation shall file a petition for relief under the
federal                     Bankruptcy Code, as amended, or under any similar
law or statute of the United States or                     any state thereof, or
if the Corporation shall seek to take advantage of any insolvency               
     law;                (viii)             If a petition against the
Corporation shall be filed commencing an                     involuntary case
under any present or future federal or state bankruptcy or similar law, and     
               such petition shall not be dismissed or discharged within 60 days
of filing; or        (ix)    If the Corporation shall have failed to honor any
of its covenants and                     indemnity obligations set forth in
section 9 of that certain stock purchase and sale                     agreement,
dated February 17, 2006, to which it is a party; or        (x)    If the
Corporation shall have failed to perform any of its obligations to the         
           other parties thereto under that certain registration rights
agreement or that certain voting                     trust agreement, each dated
March __, 2006; or        (xi)    If the Corporation shall at be the subject of
a civil administrative or                     criminal proceeding or
investigation, or civil suit, predicated on allegations that the               
     Corporation or its controlling persons have violated the registration or
antifraud                     provisions of federal or state securities law, and
such proceeding, investigation or suit is                     not dismissed or
terminated without material prejudice to the Corporation or its                 
   shareholders within 180 days of filing.                       (b)    Notice
of Redemption. Unless waived by the Corporation, notice of redemption  shall be
given by the Series A Holders or Converted Common Holders requesting redemption 
(the “Requesting Holders”) by mailing a copy of a redemption notice to the
Corporation by first  class mail at least 30 days and not more than 60 days
prior to the redemption date. The notices  of redemption shall be signed and
dated by the Requesting Holders, and shall state: the names  and addresses of
the Requesting Holders; the number of shares of Series A Stock and Converted 
Common Stock held by each Requesting Holder; a concise statement of the event or
events  specified in subsection 4(a) of this Resolution on which the redemption
is predicated; and the  redemption price and a concise statement setting forth
the basis on which the redemption price  was calculated.                       
   (c)    Payment of Redemption Price. Upon receipt of the notice of redemption,
the  Corporation shall promptly (and, in any event, within five business days of
its receipt of such  notice) notify the Requesting Holders of the time when
certificates for the Series A Stock or  Converted Common Stock are to be
surrendered at the principal offices of the Corporation  against payment of the
redemption price. Unless waived in writing by the Requesting Holders,  the time
of payment shall be no later than 30 days from the date the Corporation first
received  the notice of redemption. Except as provided in subsection 4(d) of
this Resolution, the  redemption price shall be in paid in lawful currency of
the United States against delivery of        SERIES A PREFERRED STOCK
RESOLUTIONS OF  TIMBERLINE RESOURCES CORPORATION - 9 


--------------------------------------------------------------------------------

certificates for the redeemed shares of Series A Stock or Converted Common
Stock, duly  endorsed by the Requesting Holders for transfer to the
Corporation.                       (d)    Inability to Pay Redemption Price;
Spin Off of Kettle Drilling. In the event the  Corporation fails or is unable
for any reason to pay the Requesting Holders the full redemption price  of the
Series A Stock or Converted Common Stock in cash, then the following provisions
shall  apply:                    (i)    The Corporation’s failure or inability
to pay the full redemption price of the                     Series A Stock or
Converted Common Stock in cash shall thereupon constitute an offer by           
         the Corporation to sell all of the issued and outstanding shares of
capital stock of Kettle                     Drilling, Inc., an Idaho corporation
and a wholly-owned subsidiary of the Corporation                     (“Kettle
Drilling”) to the Requesting Holders.        (ii)    The purchase price of all
of the issued and outstanding shares of capital stock                     of
Kettle Drilling (the “Kettle Drilling Purchase Price”) shall be determined by
multiplying                     the average reported price of the Common Stock
during the four calendar weeks                     immediately preceding the
date notice of redemption is given pursuant to subsection 4(b)                 
   of this Resolution by 5,000,000 (being the number of shares of Common Stock
into                     which the Series A Stock is convertible as of the date
of this Resolution).        (iii)    The Requesting Holders shall thereafter
have a period of 60 days within                     which to evaluate the
Corporation’s offer and notify the Corporation in writing whether they         
           accept it or reject it. Should they accept the Corporation’s offer,
they shall pay the Kettle                     Drilling Purchase Price as
follows:            (A)    The Requesting Holders shall surrender such number of
shares of      Series A Stock and Converted Common Stock to the Corporation as
are sufficient to      satisfy the Kettle Drilling Purchase Price. Such shares
shall be valued at their      respective redemption prices set forth in
subsection 4(a) of this Resolution.            (B)    If the value of the shares
of Series A Stock and Converted Common      Stock surrendered by the Requesting
Holders is less than the Kettle Drilling Purchase      Price, then the
Requesting Holders shall pay the Corporation an amount equal to the     
difference between the Kettle Drilling Purchase Price and the value of such     
surrendered shares. The terms of payment shall be such as may be agreed upon by 
    the Corporation and the Requesting Holders. In the event the Corporation and
the      Requesting Holders cannot agree upon terms, then the Requesting Holders
shall      pay the obligation to the Corporation as follows: not less than ten
percent (10%)      of the purchase price shall be payable in cash upon the
closing of the transaction;      and the balance of the purchase price shall be
evidenced by a full recourse      promissory note of standard form having a
maturity of not more than five years,      with the declining balance bearing
interest at a rate equal to the prime rate as      published in The Wall Street
Journal on or most recently prior to the closing date      of the transaction.
The first monthly installment shall be due and payable on the      SERIES A
PREFERRED STOCK RESOLUTIONS OF  TIMBERLINE RESOURCES CORPORATION - 10 


--------------------------------------------------------------------------------

        first of the month next following the date that is one month after the
closing date          of the transaction. The note shall be subject to
prepayment in whole or in part at          any time and without penalty. In the
event of default in payment of any          installment of principal or interest
when due and after the expiration of ten days          from the date the
Corporation gave written notice to the Requesting Holders of          such
default, the whole sum of principal and interest shall become immediately       
  due and payable at the option of the Corporation. The note shall provide for
the          payment of attorney fees and costs of suit by the Requesting
Holders should any          legal action for collection be commenced.           
(iv)    Should the Requesting Holders accept the Corporation’s offer, they and 
    the Corporation shall schedule a closing date for the transaction, which
shall be no more      than 60 days from the date the Requesting Holders notify
the Corporation of their      acceptance. In conjunction with such closing, the
Requesting Holders and the      Corporation agree to use their best efforts to
remove the Corporation from all contingent      liability in connection with
Kettle Drilling, including, but not limited to, guarantees on      promissory
notes, guarantees relating to bonding, and any other continuing guarantees     
relating or pertaining to Kettle Drilling and its operations that are binding
upon the      Corporation. In the event the Requesting Holders and the
Corporation are unable to      remove the Corporation from all such contingent
liability, then the Requesting Holders      shall jointly and severally
indemnify and hold the Corporation harmless from any claim      or cause of
action which may arise as a result of any such contingent liability.    5.   
Voting Rights and Protective Provisions.        (a)    General. Except as
provided below and except as provided by law, the Common  Holders and the Series
A Holders shall at all times vote as a single class on an as-converted basis. 
Each Series A Holder shall be entitled to vote the number of shares of Common
Stock into which the  shares of Series A Stock may then be converted.       
(b)    Protective Provisions. So long as any shares of Series A Stock remain
outstanding,  the Corporation shall not, without the approval of the holders of
80 percent or more of the  outstanding shares of the Series A Stock then
outstanding:            (i)    amend this Resolution, or amend the Articles of
Incorporation or the bylaws      of the Corporation if such action would alter
or change the rights, preferences or privileges      of the Series A Stock;     
      (ii)    declare or pay any dividends on, or make any distribution of any
kind in      regard to, the Common Stock;            (iii)    create or
authorize the creation or increase the authorized amount of any      additional
class or series of shares of stock, unless the same ranks junior to the Series
A      Stock as to dividends, redemption and the distribution of assets on the
liquidation,      dissolution or winding up of this corporation; increase the
authorized amount of any      SERIES A PREFERRED STOCK RESOLUTIONS OF 
TIMBERLINE RESOURCES CORPORATION - 11 


--------------------------------------------------------------------------------

                   additional class or series of shares of stock unless the same
ranks junior to the Series A                     Stock as to dividends,
redemption and the distribution of assets on the liquidation,                   
 dissolution or winding up of this corporation; or create or authorize any
obligation or                     security convertible into shares of Series A
Stock, regardless of whether any such                     creation,
authorization or increase shall be by means of amendment to the Articles of     
               Incorporation or by merger, consolidation or otherwise;         
                                 (iv)    alter or amend the rights, preferences
or privileges of the Series A Stock                     (whether by merger,
consolidation, combination, reclassification or otherwise), increase           
         or decrease the authorized number of shares of Series A Stock or Common
Stock, or                     issue additional shares of Series A Stock;       
                                   (v)    merge or consolidate with or into any
other corporation or entity except in                     connection solely with
a change of domicile;                                           (vi)    create,
incur, assume or suffer to exist any mortgage, deed of trust, pledge,           
         lien, security interest, or other charge or encumbrance (including the
lien or security title                     of a conditional vendor) of any
nature (other than in respect of ad valorem taxes) with a                   
 value exceeding $100,000, upon or with respect to the Corporation’s or any of
its                     subsidiaries’ assets or properties, other than such
mortgages, deeds of trust, pledges,                     liens, security
interests, charges and encumbrances in existence as of the date of this         
           Resolution;                                               (vii)   
enter into or renew any loan agreement or issue debt securities, in either case 
                   where the principal amount of the Corporation’s financial
obligations evidenced by such                     agreement or securities
exceeds ten percent of the Corporation’s prior book value as                   
 reasonably determined by the Board.                                         
 (viii)      increase the number of shares to be reserved for issuance under
any                     incentive, officer, consultant or employee option plan
as same exists as of the date of this                     Resolution;           
                                   (ix)    redeem or purchase any security
issued by the Corporation other than as                     provided in section
4 of this Resolution.                                           (xi)    merge
Kettle Drilling with or into any corporation or entity (including the           
         Corporation) or consolidate Kettle Drilling and the Corporation with or
into any corporation                     or entity                             
                 (xi)    sell all or substantially all of the assets of the
Corporation or any subsidiary                     of the Corporation; or       
                                       (xii)    acquire any other corporation by
merger, or purchase all or substantially all      SERIES A PREFERRED STOCK
RESOLUTIONS OF  TIMBERLINE RESOURCES CORPORATION - 12 


--------------------------------------------------------------------------------

    of the assets of any other company, in either case where the consideration
paid by the      Corporation exceeds ten percent of the Corporation's prior book
value as reasonably      determined by the Board consistent with the terms of
the acquisition transaction; or    6.    Preemptive Right. In the event the
Corporation shall offer for sale New Securities (as  defined below), each Series
A Holder shall be entitled to purchase its pro rata share of the New 
Securities, on the same terms and conditions and at the same price as that
offered to third parties.  The pro rata share of a Series A Holder for purposes
of this section 6 is the ratio of the number of  shares of Common Stock into
which the shares of Series A Stock so held are then convertible to the  sum of
the total number of shares of Common Stock into which all shares of Series A
Stock then  outstanding are convertible plus the number of shares of Common
Stock then outstanding. This  preemptive right shall be subject to the following
provisions:        (a)    "New Securities " shall mean any shares of the
Corporation's Common Stock or  preferred stock (the “Preferred Stock”) and
rights, options or warrants to purchase such shares of  Common Stock or
Preferred Stock, and securities of any type whatsoever that are, or may become, 
convertible into such shares of Common Stock or Preferred Stock; provided that
New Securities  does not include:                (i)    Common Stock issuable
upon conversion of the Preferred Stock;            (ii)    securities issued in
an underwritten public offering, pursuant to an effective      registration
statement under the Securities Act of 1933, as amended;            (iii)   
securities issued pursuant to the acquisition of another corporation by merger, 
    the purchase of all or substantially all of its assets, or other
reorganization;            (iv)    securities issued to employees, officers or
directors of, or consultants to, the      Corporation, pursuant to an
arrangement approved by the Board, which arrangement is      related directly to
their services for the Corporation; or            (v)    securities issued to
effect any stock split or stock dividend by the      Corporation.           
(b)    Notice. In the event the Corporation proposes to undertake an issuance of
New  Securities, it shall give each Series A Holder written notice of its
intention, describing the type of  New Securities and the price and terms upon
which the Corporation proposes to issue the same.  Each Series A Holder shall
have 30 days from the date of receipt of any such notice to agree to  purchase
up to its pro rata share of such New Securities for the price and upon the terms
specified in  the notice by giving written notice to the Corporation and stating
therein the quantity of New  Securities to be purchased. In the event any Series
A Holder elects not to exercise its preemptive  right, it shall so notify the
other Series A Holders in writing, and the remaining Series A Holders, or  any
of them, shall thereafter have the right, exercisable within such 30-day period,
to purchase the  unexercised portion of such Series A Holder's pro rata share of
the New Securities, for the price and  upon the terms specified in the notice.
The number of shares of the New Securities to be purchased      SERIES A
PREFERRED STOCK RESOLUTIONS OF  TIMBERLINE RESOURCES CORPORATION - 13 


--------------------------------------------------------------------------------

by the remaining Series A Holders under such circumstances shall be determined
in accordance with  the pro rata share of such electing Series A Holder
determined by the ratio of the number of shares  of Common Stock into which the
shares of Series A Stock of the electing holders are then  convertible to the
sum of the total number of shares of Common Stock into which all shares of 
Series A Stock of the electing holders are then convertible.        (c)    Sale.
The Corporation shall have 120 days thereafter to sell the New Securities 
respecting which the foregoing preemptive rights were not exercised or did not
apply, at the price  and upon terms no more favorable to the purchasers of such
securities than specified in the  Corporation's notice. In the event the
Corporation has not sold the New Securities within such 120-  day period, the
Corporation shall not thereafter issue or sell any New Securities without first
offering  such securities to the Series A Holders in the manner provided above. 
      (d)    Termination. All rights under this section 6 of this Resolution
shall terminate when  the Corporation's Common Stock first becomes approved for
listing and trading on an exchange that  is registered as a “national securities
exchange” pursuant to Section 6 of the Exchange Act.    7.    Filing with the
Secretary of State. This Resolution, when executed on behalf of the 
Corporation, shall constitute an amendment to the Corporation’s Articles of
Incorporation. Once  executed, the Corporation shall promptly cause a copy of
this Resolution to be filed with the  Secretary of State of the State of Idaho
as an amendment to its Articles of Incorporation.    DATED: March __, 2006     
    _______________________
                                , Secretary                SERIES A PREFERRED
STOCK RESOLUTIONS OF  TIMBERLINE RESOURCES CORPORATION - 14 


--------------------------------------------------------------------------------

                                                                      Exhibit C
to Stock Purchase and Sale Agreement    REGISTRATION RIGHTS AGREEMENT          
           This Registration Rights Agreement (the "Agreement") is made and
entered into as of  March __, 2006 by and among Timberline Resources Corporation
(“Timberline Resources”), an  Idaho corporation, and Douglas Kettle and David
Deeds (individually a “Selling Stockholder“  and collectively the “Selling
Stockholders”).    RECITALS:                      WHEREAS, Timberline Resources,
Kettle Drilling, the Selling Stockholders and others  are parties to a Stock
Purchase and Sale Agreement dated February 23, 2006 (the “Purchase and  Sale
Agreement"); and                       WHEREAS, certain of Timberline
Resources’, Kettle Drillings’ and the Selling  Stockholders’ obligations under
the Purchase and Sale Agreement are conditioned upon the  execution and delivery
of this Agreement.    AGREEMENT:                      NOW, THEREFORE, the
parties hereto agree as follows:                       1.    Certain
Definitions.    Unless otherwise defined in this Agreement, capitalized terms
shall have the meaning set forth in  the Purchase and Sale Agreement. As used in
this Agreement, the following terms shall have the  meanings set forth below:   
                   1.1    Commission shall mean the Securities and Exchange
Commission or any other  federal agency at the time administering the Securities
Act.                       1.2    Exchange Act shall mean the Securities
Exchange Act of 1934, as amended, or  any similar successor federal statute and
the rules and regulations thereunder, all as the same  shall be in effect from
time to time.                       1.3    Holder shall mean the Selling
Stockholders, and any holder of Registrable  Securities to whom the registration
rights conferred by this Agreement have been transferred in  compliance with the
terms hereof.                       1.4    Other Stockholders shall mean persons
other than Holders who, by virtue of  agreements with Timberline Resources, are
entitled to include their securities in certain  registrations hereunder.       
  REGISTRATION RIGHTS AGREEMENT - 1 


--------------------------------------------------------------------------------

                   1.5    Registrable Securities shall mean (i) the 100,000
shares of Common Stock issued  to Kettle Drilling pursuant to the terms of that
certain letter of intent dated December 15, 2005  among Timberline Resources,
Kettle Drilling and the Selling Stockholders, (ii) the shares of  Common Stock
issuable upon conversion of the Series A Stock (assuming Series A Stock is 
issued by Timberline Resources) and (iii) any shares of Common Stock issued as a
dividend or  other distribution with respect to or in exchange for or in
replacement of the shares referenced in  (i) or (ii) above, provided, however,
that Registrable Securities shall not include (A) any shares  of Common Stock
which have previously been registered or have been sold to the public either 
pursuant to a registration statement or pursuant to Rule 144, or (B) any shares
held by a Holder  of Registrable Securities which would be permitted to be sold
by such Holder under Rule 144(k)  or within the volume limitations of Rule 144
during any 90-day period, as applicable, or (C) any  shares held by a Holder of
Registrable Securities which have been sold in a private transaction in  which
the transferor's rights under this Agreement are not assigned.                 
     1.6    The terms register, registered and registration shall refer to a
registration effected  by preparing and filing a registration statement in
compliance with the Securities Act and  applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness  of such
registration statement.                       1.7    Registration Expenses shall
mean all expenses incurred in effecting any  registration pursuant to this
Agreement, including, without limitation, all registration,  qualification, and
filing fees, printing expenses, escrow fees, fees and disbursements of counsel 
for Timberline Resources and one counsel for the Holders, blue sky fees and
expenses, and  expenses of any special audits incident to or required by any
such registration, but shall not  include Selling Expenses.                     
 1.8    Restricted Securities shall mean any Registrable Securities required to
bear the  legend set forth in subsection 1.2(b) hereof.                     
 1.9    Rule 144 shall mean Rule 144 as promulgated by the Commission under the 
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule  that may be promulgated by the Commission.                     
 1.10   Rule 145 shall mean Rule 145 as promulgated by the Commission under the 
Securities Act, as such Rule may be amended from time to time, or any' similar
successor rule  that may be promulgated by the Commission.   
                    1.11   Securities Act shall mean the Securities Act of 1933,
as amended, or any similar  successor federal statute and the rules and
regulations thereunder, all as the same shall be in  effect from time to time. 
                     1.12   Selling Expenses shall mean all underwriting
discounts, selling commissions and  stock transfer taxes applicable to the sale
of Registrable Securities and fees and disbursements of  counsel for any Holder
(other than the fees and disbursements of counsel included in  Registration
Expenses).      REGISTRATION RIGHTS AGREEMENT - 2 


--------------------------------------------------------------------------------

2.    Restrictions on Transfer.        2.1    Compliance with Securities Act
Registration Requirements. Each Holder agrees  not to make any disposition of
all or any portion of the Registrable Securities unless and until the 
transferee has agreed in writing for the benefit of Timberline Resources to be
bound by this  Section 2, provided and to the extent such Section is then
applicable, and:            (a)    There is then in effect a registration
statement under the Securities Act      covering such proposed disposition and
such disposition is made in accordance with such      registration statement;
or            (b)    Such Holder shall have notified Timberline Resources of the
proposed      disposition and shall have furnished Timberline Resources with a
detailed statement of      the circumstances surrounding the proposed
disposition, and if reasonably requested by      Timberline Resources, such
Holder shall have furnished Timberline Resources with an      opinion of
counsel, reasonably satisfactory to Timberline Resources, that such disposition 
    will not require registration of such shares under the Securities Act.     
      (c)    Notwithstanding the provisions of subparagraphs 2.1(a) and 2.1(b)
above      or any provision to the contrary in the Purchase and Sale Agreement,
no such registration      statement or opinion of counsel or any consent shall
be necessary for a transfer by a      Holder to the Holder's family member or
trust for the benefit of an individual Holder      unless Timberline Resources’
transfer agent reasonably requests one, provided the      transferee will be
subject to the terms of this Section 2 to the same extent as if such     
transferee were an original Holder hereunder.        2.2    Restrictive Legend.
Each certificate representing Registrable Securities shall  (unless otherwise
permitted by the provisions of this Agreement) be stamped or otherwise 
imprinted with the following legend:        THE SECURITIES EVIDENCED BY THIS
CERTIFICATE HAVE NOT BEEN      REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE      SECURITIES ACTS OF THOSE STATES IN WHICH OFFERS AND SALES
OF THE      SECURITIES WERE MADE. THE SECURITIES WERE ACQUIRED FOR     
INVESTMENT ONLY AND MAY NOT BE SOLD OR TRANSFERRED FOR VALUE      IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION UNDER SUCH ACTS OR      AN EXEMPTION THEREFROM.   
    2.3    Issuance of Unlegended Certificates. Timberline Resources shall be
obligated to  reissue unlegended certificates promptly at the request of any
Holder thereof if the Holder shall  have obtained an opinion of counsel at such
Holder's expense (which counsel may be counsel to  Timberline Resources)
reasonably acceptable to Timberline Resources to the effect that the  securities
proposed to be disposed of may lawfully be so disposed of without registration, 
qualification or legend.        REGISTRATION RIGHTS AGREEMENT - 3 


--------------------------------------------------------------------------------

    2.4    Blue Sky Legends. Any legend endorsed on an instrument pursuant to
applicable  state securities laws and the stop-transfer instructions with
respect to such securities shall be  removed upon receipt by Timberline
Resources of an order of the appropriate blue sky authority  authorizing such
removal.    3.    Piggy Back Registration Rights.        3.1    Notice of
Proposed Registration; Best Efforts Inclusion. If Timberline Resources  shall
determine to register any of its securities either for its own account or the
account of a  security holder or holders exercising their respective demand
registration rights (other than  pursuant to Section 4 hereof), other than a
registration relating solely to employee benefit plans,  or a registration
relating to a corporate reorganization or other transaction on Form S-4, or a 
registration on any registration form that does not permit secondary sales, then
Timberline  Resources will:                (a)    promptly give to each Holder
written notice thereof; and            (b)    use its best efforts to include in
such registration (and any related      qualification under blue sky laws or
other compliance), except as set forth in subsection      3.2 below, and in any
underwriting involved therein, all the Registrable Securities      specified in
a written request or requests, made by any Holder and received by     
Timberline Resources within fifteen days after the written notice from
Timberline      Resources described in subsection 3.1(a) above is mailed or
delivered by Timberline      Resources. Such written request may specify all or
a part of a Holder's Registrable      Securities.        3.2    Underwriting. If
the registration of which Timberline Resources gives notice is  for a registered
public offering involving an underwriting, then Timberline Resources shall so 
advise the Holders as a part of the written notice given pursuant to subsection
3.1(a). In such  event, the right of any Holder to registration pursuant to this
Section 3 shall be conditioned upon  such Holder's participation in such
underwriting and the inclusion of such Holder's Registrable  Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute 
their securities through such underwriting shall (together with Timberline
Resources and the  Other Stockholders of securities of Timberline Resources with
registration rights to participate  therein distributing their securities
through such underwriting) enter into an underwriting  agreement in customary
form with the representative of the underwriter or underwriters selected  by
Timberline Resources.        3.3    Limitation on Underwritten Shares.
Notwithstanding any other provision of this  Section 3, if the representative of
the underwriters advises Timberline Resources in writing that  marketing factors
require a limitation on the number of shares to be underwritten, the 
representative may (subject to the limitations set forth below) exclude all
Registrable Securities  from, or limit the number of Registrable Securities to
be included in, the registration and  underwriting. Timberline Resources shall
so advise all holders of securities requesting  registration, and the number of
shares of securities that are entitled to be included in the  registration and
underwriting shall be allocated first to Timberline Resources for securities
being    REGISTRATION RIGHTS AGREEMENT - 4 


--------------------------------------------------------------------------------

sold for its own account and thereafter as set forth in Section 13. If any
person does not agree to  the terms of any such underwriting, he shall be
excluded therefrom by written notice from  Timberline Resources or the
underwriter. Any Registrable Securities or other securities  excluded or
withdrawn from such underwriting shall be withdrawn from such registration. If 
shares are so withdrawn from the registration and if the number of shares of
Registrable  Securities to be included in such registration was previously
reduced as a result of marketing  factors, then Timberline Resources shall then
offer to all persons who have retained the right to  include securities in the
registration the right to include additional securities in the registration in 
an aggregate amount equal to the number of shares so withdrawn, with such shares
to be  allocated among the persons requesting additional inclusion in accordance
with Section 13  hereof.        4.    Demand Registration Rights. After
Timberline Resources has qualified for the use of  Form S-3, in addition to the
rights contained in Section 3, Holders holding in the aggregate not  less than
25 percent of the outstanding Registrable Securities shall have the right to
request  registration on Form S-3 (such requests shall be in writing and shall
state the number of shares of  Registrable Securities to be disposed of and the
intended methods of disposition of such shares  by such Holder or Holders),
provided, however, that Timberline Resources shall not be obligated  to effect
any such registration under the following circumstances: (a) if the Holders,
together  with the holders of any other securities of Timberline Resources
entitled to inclusion in such  registration, propose to sell Registrable
Securities and such other securities (if any) on Form S-3  to the public with
aggregate proceeds of less than $100,000 or more than $2,000,000; or (b) if the 
Registrable Securities to be sold constitute less than an aggregate of 20
percent of all the  Holders’ Registrable Securities; or (c) if Timberline
Resources has previously effected any such  registration.    5.    Expenses of
Registration. All Registration Expenses incurred in connection with any 
registration, qualification or compliance pursuant to this Agreement shall be
borne by Timberline  Resources. All Selling Expenses relating to securities
registered under this Agreement shall be  borne by the Holders of such
securities pro rata on the basis of the number of shares of securities  so
registered on their behalf, as shall any other expenses in connection with the
registration  required to be borne by the Holders of such securities.    6.   
Registration Procedures. In the case of each registration effected by
Timberline  Resources pursuant to this Agreement, Timberline Resources will keep
each Holder advised in  writing as to the initiation of each registration and as
to the completion thereof. Timberline  Resources will use its best efforts to: 
      6.1    Duration of Effectiveness. Keep such registration effective for a
period of 120  days or until the Holder or Holders have completed the
distribution described in the registration  statement relating thereto,
whichever first occurs; provided, however, that (a) such 120-day  period shall
be extended for a period of time equal to the period the Holder refrains from
selling  any securities included in such registration at the request of an
underwriter of Common Stock (or  other securities) of Timberline Resources; and
(b) in the case of any registration of Registrable  Securities on Form S-3 that
are intended to be offered on a continuous or delayed basis, such     
REGISTRATION RIGHTS AGREEMENT - 5 


--------------------------------------------------------------------------------

120-day period shall be extended, if necessary, to keep the registration
statement effective until  all such Registrable Securities covered by such
registration on Form S-3 are sold, but in no event  longer than nine months from
the effective date of the registration statement.        6.2    Preparation and
Filing of Amendments. Prepare and file with the Commission  such amendments and
supplements to such registration statement and the prospectus used in 
connection with such registration statement as may be necessary to comply with
the provisions  of the Securities Act with respect to the disposition of all
securities covered by such registration  statement;            6.3    Copies of
Prospectus. Furnish such number of prospectuses and other documents  incident
thereto, including any amendment of or supplement to the prospectus, as a Holder
from  time to time may reasonably request;        6.4    Exchange Listing. Cause
all such Registrable Securities registered pursuant  hereunder to be listed on
each securities exchange on which similar securities issued by  Timberline
Resources are then listed;        6.5    Transfer Agent, Registrar and CUSIP
Number. Provide a transfer agent and  registrar for all Registrable Securities
registered pursuant to such registration statement and a  CUSIP number for all
such Registrable Securities, in each case not later than the effective date of 
such registration;    7.    Indemnification.        7.1    Indemnification by
Timberline Resources. Timberline Resources will indemnify  each Holder, each of
its officers, directors and partners, legal counsel, and accountants and each 
person controlling such Holder within the meaning of Section 15 of the
Securities Act, with  respect to which registration, qualification, or
compliance has been effected pursuant to this  Agreement, and each underwriter,
if any, and each person who controls within the meaning of  Section 15 of the
Securities Act any underwriter, against all expenses, claims, losses, damages, 
and liabilities (or actions, proceedings, or settlements in respect thereof)
arising out of or based  on any untrue statement (or alleged untrue statement)
of a material fact contained in any  prospectus, offering circular, or other
document (including any related registration statement,  notification, or the
like) incident to any such registration, qualification, or compliance, or based 
on any omission (or alleged omission) to state therein a material fact required
to be stated therein  or necessary to make the statements therein not
misleading, or any violation by Timberline  Resources of the Securities Act or
any rule or regulation thereunder applicable to Timberline  Resources and
relating to action or inaction required of Timberline Resources in connection
with  any such registration, qualification, or compliance, and will reimburse
each such Holder, each of  its officers, directors, partners, legal counsel, and
accountants and each person controlling such  Holder, each such underwriter, and
each person who controls any such underwriter, for any legal  and any other
expenses reasonably incurred in connection with investigating and defending or 
settling any such claim, loss, damage, liability, or action, provided that
Timberline Resources  will not be liable in any such case to the extent that any
such claim, loss, damage, liability, or  expense arises out of or is based on
any untrue statement or omission based upon written    REGISTRATION RIGHTS
AGREEMENT - 6 


--------------------------------------------------------------------------------

information furnished to Timberline Resources by such Holder or underwriter and
stated to be  for use therein. It is agreed that the indemnity agreement
contained in this Section 7(a) shall not  apply to amounts paid in settlement of
any such loss, claim, damage, liability, or action if such  settlement is
effected without the prior written consent of Timberline Resources (which
consent  shall not be unreasonably withheld).                       7.2   
Indemnification by Holders. Each Holder will, if Registrable Securities held by 
such Holder are included in the securities as to which such registration,
qualification, or  compliance is being effected, indemnify Timberline Resources,
each of its directors, officers,  partners, legal counsel, and accountants and
each underwriter, if any, of Timberline Resources'  securities covered by such a
registration statement, each person who controls Timberline  Resources or such
underwriter within the meaning of Section 15 of the Securities Act, each other 
such Holder and Other Stockholder, and each of their officers, directors, and
partners, and each  person controlling such Holder or Other Stockholder, against
all claims, losses, damages and  liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or  alleged untrue statement)
of a material fact contained in any such registration statement,  prospectus,
offering circular, or other document, or any omission (or alleged omission) to
state  therein a material fact required to be stated therein or necessary to
make the statements therein  not misleading, and will reimburse Timberline
Resources and such Holders, Other Stockholders,  directors, officers, partners,
legal counsel, and accountants, persons, underwriters, or control  persons for
any legal or any other expenses reasonably incurred in connection with
investigating  or defending any such claim, loss, damage, liability, or action,
in each case to the extent, but only  to the extent, that such untrue statement
(or alleged untrue statement) or omission (or alleged  omission) is made in such
registration statement, prospectus, offering circular, or other document  in
reliance upon and in conformity with written information furnished to Timberline
Resources  by such Holder and stated to be for use therein provided, however,
that the obligations of such  Holder hereunder shall not apply to amounts paid
in settlement of any such claims, losses,  damages, or liabilities (or actions
in respect thereof) if such settlement is effected without the  prior written
consent of such Holder (which consent shall not be unreasonably withheld).     
                 7.3    Notice of Indemnified Claims. Each party entitled to
indemnification under this  Section 7 (the "Indemnified Party") shall give
notice to the party required to provide  indemnification (the "Indemnifying
Party") promptly after such Indemnified Party has actual  knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying  Party to
assume the defense of such claim or any litigation resulting therefrom, provided
that  counsel for the Indemnifying Party, who shall conduct the defense of such
claim or any litigation  resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not be  unreasonably withheld), and the
Indemnified Party may participate in such defense at the  Indemnified Party’s
expense, and provided further that the failure of any Indemnified Party to  give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under  Section 1, to the extent such failure is not prejudicial. No
Indemnifying Party, in the defense of  any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to  entry of any
judgment or enter into any settlement that does not include as an unconditional
term  thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all  liability in respect to such claim or litigation. Each
Indemnified Party shall furnish such      REGISTRATION RIGHTS AGREEMENT - 7 


--------------------------------------------------------------------------------

information regarding itself or the claim in question as an Indemnifying Party
may reasonably  request in writing and as shall be reasonably required in
connection with defense of such claim  and litigation resulting therefrom.     
  7.4    Right of Contribution. If the indemnification provided for in this
Section 7 is held  by a court of competent jurisdiction to be unavailable to an
Indemnified Party with respect to any  loss, liability, claim, damage, or
expense referred to therein, then the Indemnifying Party, in lieu  of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or  payable by such Indemnified Party as a result of such loss, liability,
claim, damage, or expense in  such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one  hand and of the Indemnified
Party on the other in connection with the statements or omissions  that resulted
in such loss, liability, claim, damage, or expense as well as any other
relevant  equitable considerations. The relative fault of the Indemnifying Party
and of the Indemnified  Party shall be determined by reference to, among other
things, whether the untrue or alleged  untrue statement of a material fact or
the omission to state a material fact relates to information  supplied by the
Indemnifying Party or by the Indemnified Party and the parties' relative
intent,  knowledge, access to information, and opportunity to correct or prevent
such statement or  omission.            7.5    Underwriting Agreement
Controlling. Notwithstanding the foregoing, to the  extent that the provisions
on indemnification and contribution contained in the underwriting  agreement
entered into in connection with the underwritten public offering are in conflict
with  the foregoing provisions, the provisions in the underwriting agreement
shall control.    8.    Information by Holder. Each Holder of Registrable
Securities shall furnish to  Timberline Resources such information regarding
such Holder and the distribution proposed by  such Holder as Timberline
Resources may reasonably request in writing and as shall be  reasonably required
in connection with any registration, qualification, or compliance referred to 
in this Section 1.    9.    Limitations on Subsequent Registration Rights. From
and after the date of this  Agreement, Timberline Resources shall not, without
the prior written consent of a majority in  interest of the Holders, enter into
any agreement with any holder or prospective holder of any  securities of
Timberline Resources giving such holder or prospective holder any registration 
rights the terms of which are more favorable than the registration rights
granted to the Holders  hereunder.    10.    Rule 144 Reporting. With a view to
making available the benefits of certain rules and  regulations of the
Commission that may permit the sale of the Restricted Securities to the public 
without registration, Timberline Resources agrees to use its best efforts to:   
    10.1 Current Public Information. Make and keep public information regarding 
Timberline Resources available as those terms are understood and defined in Rule
144 under the  Securities Act, at all times from and after 90 days following the
earlier of (a) the effective date of        REGISTRATION RIGHTS AGREEMENT - 8 


--------------------------------------------------------------------------------

Timberline Resources’ registration statement on Form 10-SB filed under the
Exchange Act or (b)  the first registration under the Securities Act filed by
Timberline Resources for an offering of its  securities to the general public; 
      10.2 Periodic Reports. File with the Commission in a timely manner all
reports and  other documents required of Timberline Resources under the
Securities Act and the Exchange  Act at any time after it has become subject to
such reporting requirements;        10.3 Statements of Compliance. So long as a
Holder owns any Restricted Securities,  furnish to the Holder forthwith upon
written request (a) a written statement by Timberline  Resources as to its
compliance with the reporting requirements of Rule 144 (at any time from  and
after 90 days following the earlier of the effective date of Timberline
Resources’ registration  statement on Form 10-SB filed under the Exchange Act or
the first registration under the  Securities Act filed by Timberline Resources
for an offering of its securities to the general  public), (b) a copy of the
most recent annual or quarterly report of Timberline Resources, and (c)  such
other reports and documents so filed as a Holder may reasonably request in
availing itself of  any rule or regulation of the Commission allowing a Holder
to sell any such securities without  registration.    11.    Transfer or
Assignment of Registration Rights. The rights to cause Timberline  Resources to
register securities granted to a Holder by Timberline Resources under this 
Agreement may be transferred or assigned by a Holder to any transferee or
assignee of the  Registrable Securities held by such Holder only with the prior
written consent of Timberline  Resources. The transferee or assignee of such
rights shall assume in writing the obligations of  such Holder under this
Agreement as a condition to any such transfer or assignment.    12.    "Market
Stand-Off" Agreement. If requested by Timberline Resources and an  underwriter
of Common Stock (or other securities) of Timberline Resources, a Holder shall
not  sell or otherwise transfer or dispose of any Common Stock (or other
securities) of Timberline  Resources held by such Holder (other than those
included in the registration) during the 180-day  period following the effective
date of a registration statement of Timberline Resources filed  under the
Securities Act, provided that such agreement shall only apply to the first such 
registration statement of Timberline Resources that includes securities to be
sold on its behalf to  the public in an underwritten offering. The obligations
described in this Section 12 shall not  apply to a registration relating solely
to employee benefit plans on Form S-l or Form S-8 or  similar forms that may be
promulgated in the future, or a registration relating solely to a  transaction
on Form S-4 or similar forms that may be promulgated in the future. Timberline 
Resources may impose stop-transfer instructions with respect to the shares of
Common Stock (or  other securities) subject to the foregoing restriction until
the end of such 180-day period.    13.    Allocation of Registration
Opportunities. In any circumstance in which all of the  Registrable Securities
and other shares of Common Stock of Timberline Resources with  registration
rights (the "Other Shares") requested to be included in a registration on behalf
of the  Holders or other selling stockholders cannot be so included as a result
of limitations of the  aggregate number of shares of Registrable Securities and
Other Shares that may be so included,  the number of shares of Registrable
Securities and Other Shares that may be so included shall be    REGISTRATION
RIGHTS AGREEMENT - 9 


--------------------------------------------------------------------------------

allocated among the Holders and other selling stockholders requesting inclusion
of shares pro  rata on the basis of the number of shares of Registrable
Securities and Other Shares that would  be held by such Holders and other
selling stockholders, assuming conversion; provided,  however, that such
allocation shall not operate to reduce the aggregate number of Registrable 
Securities and Other Shares to be included in such registration, if any Holder
or other selling  stockholder does not request inclusion of the maximum number
of shares of Registrable  Securities and Other Shares allocated to him pursuant
to the above-described procedure, in which  case the remaining portion of his
allocation shall be reallocated among those requesting Holders  and other
selling stockholders whose allocations did not satisfy their requests pro rata
on the  basis of the number of shares of Registrable Securities and Other Shares
which would be held by  such Holders and other selling stockholders, assuming
conversion, and this procedure shall be  repeated until all of the shares of
Registrable Securities and Other Shares which may be included  in the
registration on behalf of the Holders and other selling stockholders have been
so allocated.  Timberline Resources shall not limit the number of Registrable
Securities to be included in a  registration pursuant to this Agreement in order
(a) to include shares held by stockholders with  no registration rights, (b) to
include shares of stock issued to employees, officers, directors, or 
consultants of Timberline Resources, or (c) in the case of registrations under
Section 4 hereof, to  include in such registration securities registered for
Timberline Resources's own account;  provided further that in the case of a
registration under Section 2, the number of shares of  Registrable Securities to
be included in such registration pursuant to this Agreement shall not be 
limited without concurrent limitation of the number of Other Shares with similar
registration  rights to be included in such registration and instead the number
of shares and Other Shares to be  included in such registration shall be
determined based upon the allocation provisions set forth  above in this Section
13.    14.    Miscellaneous Provisions.        14.1   Entire Agreement. This
Agreement and the documents referred to herein  constitute the entire agreement
among the parties and no party shall be liable or bound to any  other party in
any manner by any warranties, representations, or covenants except as
specifically  set forth herein or therein.        14.2   Successors and Assigns.
Except as otherwise provided herein, the terms and  conditions of this Agreement
shall inure to the benefit of and be binding upon the respective  successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended  to confer upon any party other than the parties hereto or their
respective successors and assigns  any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as  expressly provided
in this Agreement.        14.3   Governing Law. This Agreement shall be governed
by and construed under the  laws of the State of Idaho as applied to agreements
among Idaho residents and corporations  organized or domiciled in such state
that are entered into and are to be performed entirely within  Idaho.         
REGISTRATION RIGHTS AGREEMENT - 10 


--------------------------------------------------------------------------------



      14.4   Arbitration. Any dispute regarding the interpretation of this
Agreement or the
performance by any party hereto of their respective obligations shall be
submitted to and determined
by the decision of a board of arbitration consisting of three members (“Board of
Arbitration”)
selected as hereinafter provided. Timberline Resources shall select an
arbitrator and Kettle Drilling
and the Selling Stockholders shall select an arbitrator, each of whom shall be a
member of the
Board of Arbitration who is independent of the parties. A third Board of
Arbitration member,
independent of the parties, shall be selected by mutual agreement of the other
two Board of
Arbitration members. If the other two Board of Arbitration members fail to reach
agreement on
such third member within 20 days after their selection, such third member shall
thereafter be
selected by the American Arbitration Association upon application made to it for
such purpose by
any party to the arbitration. The Board of Arbitration shall meet in Spokane,
Washington, and shall
reach and render a decision in writing (which shall state the reasons for its
decisions in writing and
shall make such decisions entirely on the basis of the substantive law governing
the Agreement and
which shall be concurred in by a majority of the members of the Board of
Arbitration) with respect
to the items in dispute. In connection with rendering its decisions, the Board
of Arbitration shall
adopt and follow the Commercial Rules of Arbitration of the American Arbitration
Association. To
the extent practical, decisions of the Board of Arbitration shall be rendered no
more than 30
calendar days following commencement of proceedings with respect thereto. The
Board of
Arbitration shall cause its written decision to be delivered to Timberline
Resources, Kettle Drilling
and the Selling Stockholders. Any decision made by the Board of Arbitration
(either prior to or
after the expiration of such 30 calendar day period) shall be final, binding and
conclusive on the
parties to this Agreement and each party to the arbitration shall be entitled to
enforce such decision
to the fullest extent permitted by law and entered in any court of competent
jurisdiction. The fees
and expenses of the Board of Arbitration and the reasonable fees and expenses of
legal counsel and
consultants of the parties shall be allocated among the parties in the same
proportion that the
aggregate amount of the disputed items so submitted to the Board of Arbitration
that is
unsuccessfully submitted by each of them (as finally determined by the Board of
Arbitration) bears
to the total amount of items so submitted.

      14.5   Counterparts. This Agreement may be executed in two or more
counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the
same instrument.

      14.6   Titles and Subtitles. The titles and subtitles used in this
Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

      14.7   Notices. Any notices or other communications required or permitted
hereunder
shall be sufficiently given if sent by registered or certified mail, postage
prepaid, by hand or by a
reputable nationwide overnight express service, addressed, as follows:

REGISTRATION RIGHTS AGREEMENT - 11




--------------------------------------------------------------------------------

                   If to Timberline Resources:                                 
         Timberline Resources Corporation                                       
 36 West 16th Avenue                                         Spokane, Washington
99203                                         Attention: John Swallow           
                             Telefacsmile: (509) 747-5250                     
 with a copy to:                                           Thomas E. Boccieri   
                                     561 Schaefer Avenue                       
                 Oradell, New Jersey 07649-2517                                 
       Telefacsimle: (201) 265-6069                       If to the Selling
Stockholders:                                           Douglas Kettle and David
Deeds                                         Kettle Drilling, Inc.             
                           2775 North Howard Street, Suite 2                   
                     Coeur d’Alene, Idaho 83815                                 
       Attention: David Deeds                                       
 Telefacsimile: (208) 664-6311                       with a copy to:   
                                       Randall & Danskin, P.S. 
                                       1500 Bank of America Financial Center 
                                       601 West Riverside Avenue, Suite 1500 
                                       Spokane, Washington 99201-0653 
                                       Attention: Douglas Siddoway 
                                       Telefacsimile: (509) 624-2258           
           14.8 Expenses. Each party hereto shall pay its costs and expenses
that it incurs with  respect to the negotiation, execution, delivery, and
performance of this Agreement.                       14.9 Severability. If one
or more provisions of this Agreement are held to be  unenforceable under
applicable law, such provision shall be excluded from this Agreement and  the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall  be enforceable in accordance with its terms.               
       14.10 Delays or Omissions. No delay or omission to exercise any
applicable right,  power or remedy accruing to any Holder shall impair any such
right, power or remedy of such  Holder nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence  therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any 
single breach or default be deemed a waiver of any other breach or default
therefore or thereafter    REGISTRATION RIGHTS AGREEMENT - 12 


--------------------------------------------------------------------------------

occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any  Holder of any breach or default under this Agreement or any
waiver on the part of any Holder of  any applicable provisions or conditions of
this Agreement must be made in writing and shall be  effective only to the
extent specifically set forth in such writing. All applicable remedies either 
under this Agreement or by law or otherwise afforded to any Holder shall be
cumulative and not  alternative.                           14.11 Rights;
Sevarability. Unless otherwise expressly provided herein, a Holder's  rights
hereunder are several rights, not rights jointly held with any of the other
respective  Holders. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the  validity, legality and enforceability of the
remaining provisions shall not in any way be affected  or impaired thereby.     
                     IN WITNESS WHEREOF, the parties hereto have executed this
Registration Rights  Agreement effective as of the day and year first above
written.    TIMBERLINE RESOURCES:    Timberline Resources Corporation,      an
Idaho corporation        By:      Name:      Title:      SELLING STOCKHOLDERS: 
   

--------------------------------------------------------------------------------

                       Douglas Kettle 

--------------------------------------------------------------------------------

                           David Deeds          REGISTRATION RIGHTS AGREEMENT -
13 


--------------------------------------------------------------------------------

            Exhibit D-1 to Stock Purchase and Sale Agreement    EMPLOYMENT
AGREEMENT   The PARTIES to this Employment Agreement are:    1.    KETTLE
DRILLING, INC., an Idaho corporation, whose address is 2775 South      Howard
Street, Suite 2, Coeur d’Alene, Idaho 83815 (the "Company"); and    2.   
DOUGLAS KETTLE, whose address is 5401 East Lancaster, Hayden, Idaho 83835     
("Employee").    The TERMS of this Employment Agreement are as follows:    1.   
Definitions.        1.1    Cause shall mean any one or more of the following:   
        (a)    Disobedience of orders or directives of the board of directors of
the          Company or interference with the performance by other employees of
their duties,          if such disobedience or interference is either (i) of
such a nature that no          reasonable doubt can exist as to its material
adverse effect on the Company, or (ii)          continues after specific
instructions relating thereto have been given by the board          of directors
of the Company; or            (b)    Material acts of dishonesty, disloyalty or
competition related to the          business of the Company or its relationships
with employees, suppliers, customers          or those with whom the Company
does business; or            (c)    Refusal or failure to furnish significant
information concerning the          Company's affairs as reasonably requested by
the board of directors of the          Company, or material falsification of
such information; or            (d)    Any other action or course of conduct
(specifically including, by way of          illustration and not limitation, the
breach of any material term of this Employment          Agreement) which has or
reasonably may be expected to have a material adverse          effect on the
Company or its business or financial position, if such action or          course
of conduct is either (i) of such a nature that no reasonable doubt can exist   
      as to its material adverse effect on the Company, or (ii) continues after
specific          instructions relating thereto have been given by or under the
authority of the          board of directors of the Company; or            (e) 
  Conviction of a crime involving acts of Employee constituting fraud,         
moral turpitude, intentional dishonesty, or similar conduct.    EMPLOYMENT
AGREEMENT - 1 


--------------------------------------------------------------------------------

         1.2    Company means Kettle Drilling, Inc., an Idaho corporation, and
its successors.             1.3    Disability means that Employee is unable to
actively perform his duties under this           Employment Agreement by reason
of a medically determinable physical or mental           impairment. In the
event that there is a dispute as to whether or not Employee is         
 disabled, such dispute shall be submitted to arbitration. The Company and the
Employee           shall each promptly appoint an arbitrator in writing, and the
two arbitrators so appointed           shall appoint a third arbitrator. The
good faith decision of a majority of the arbitrators           shall be binding
upon the parties. If, for any reason, after demand, no arbitrator is         
 appointed, the arbitrator or arbitrators shall be appointed by a judge of the
District Court           of Kootenai County, Idaho upon proper application made
by an interested party. The           determination by the arbitrators shall be
in writing. The arbitrator or arbitrators chosen to           resolve a dispute
under this section shall all be physicians licensed in the State of Idaho       
   as medical doctors.             1.4    Effective Date means March 1, 2006.   
         1.5    Notice shall mean a communication in writing. Any notice shall
be deemed to           have been given and served as of the date of the personal
delivery thereof or, in the event           that such notice is mailed, as of
the date of receipt thereof.             1.6    Retirement shall mean that
Employee has reached retirement age and has retired           from the
employment of the Company, whether such retirement is voluntary or         
 mandatory. The retirement age shall be the age of sixty-five (65) years, or
such lesser or           greater age as the board of directors of the Company
may from time-to-time or at any           time establish.             1.7   
Voluntary Resignation shall mean termination by Employee of his employment     
     with the Company that is effected voluntarily for any reason other than
disability or           retirement.    2.         Prior Agreements.        All
agreements previously entered into by and between Employee and the Company 
relating to the employment of Employee are hereby revoked and shall be of no
further force or  effect, and the provisions of this Employment Agreement alone
shall govern the Employee's  employment.        3.         Employment.       
The Company hereby employs Employee to perform the duties generally described in
this  Employment Agreement, and Employee hereby accepts and agrees to such
employment on the  terms and conditions hereinafter set forth.      EMPLOYMENT
AGREEMENT - 2 


--------------------------------------------------------------------------------

         3.1    Term. Employee's employment shall be deemed to have commenced on
the           Effective Date and shall continue thereafter for a period of three
years unless earlier           terminated as herein provided.             3.2   
Duties. Employee shall have the title of president, shall be a member of the
board           of directors of the Company, and shall be primarily responsible
for all aspects of the           Company’s business. Despite such titles and
responsibility, Employee shall not be           obligated to devote more than
three to four hours of working time per day to the business           of the
Company. Further, Employee may engage in other substantial business activities 
         during the term of this Employment Agreement provided such activities
do not materially           interfere or conflict with the performance of his
duties hereunder and do not violate the           covenant not to compete set
forth in Section 7 hereof.    4.         Compensation.        As compensation
for all services rendered to the Company during the term of this  Employment
Agreement, in whatever capacity rendered, Employee shall have and receive the 
following compensation:             4.1    Salary. The Company shall pay
Employee an annual salary of $162,000 during           each full year of his
employment pursuant to this Employment Agreement, which salary           shall
be payable in equal monthly payments of $13,500 on or after the fifth day of
each           month but before the twentieth day of each month.           
 4.2    Fringe Benefits. The Company shall pay for (or reimburse Employee for
the cost           of) medical and dental insurance for Employee and Employee’s
spouse for so long as           Employee is employed by the Company. In
addition, the Company shall pay for medical           and dental insurance for
Employee and Employee’s spouse following the termination of           Employee’s
employment by the Company (irrespective of whether Employee is then         
 living), unless such termination is for Cause, as provided in Section 8.5 of
this           Employment Agreement, subject, however, to the following
limitations and conditions:           (a) the Company shall not be obligated to
pay more than $12,000 per year for such           insurance; and (b) the
Company’s obligation to pay for such insurance shall commence as           of
the expiration of Employee’s employment and shall continue for a period of time
equal           to five years plus one additional year for each full year that
Employee is employed by the           Company. The Company shall also pay
Employee a non-accountable expense allowance           of $1,500 per month,
which Employee shall expend to further the Company’s business           and its
business relationships.             4.3    Performance Bonuses and Incentive
Compensation. In addition to salary and           fringe benefits, Employee
shall be entitled to receive performance bonuses and other           incentive
compensation on the terms and subject to the conditions set forth in Exhibit A 
         to this Employment Agreement.    EMPLOYMENT AGREEMENT - 3 


--------------------------------------------------------------------------------

         4.4    Automobiles. In addition to salary and fringe benefits, the
Company shall provide      Employee a Company truck for Employee’s use in
furtherance of the Company’s business.      The Company shall also pay (or
reimburse Employee for) all reasonable gasoline,      maintenance and insurance
charges and expenses relating to such vehicle.             4.5    Ratification
of Prior Bonus and Transfer of Title to Other Vehicle. The Company      hereby
ratifies its 2004 bonus to Employee to repay the existing indebtedness relating
to the      following described vehicle, and to transfer title to such vehicle
to Employee during      calendar year 2006.                                 
 Make:    Jaguar                             Model:    XKR                     
       Year:    2006                             VIN:    SADJA42B263A540B       
     4.6    Payment of Tax Liability for Deemed Distributions. The Company
agrees that it  will pay or reimburse Employee for any federal or state income
taxes that are paid or payable by  Employee with respect to any pass-through
income that Employee is deemed to have been  received (but does not actually
receive) during (a) the tax year ended December 31, 2005 and (b)  the period
commencing January 1, 2006 and ending the effective date of the Company’s
election  not to be taxed as an S corporation for federal income tax purposes. 
  5.         Vacations.            Employee shall be entitled to six weeks of
paid vacation each calendar year during the term  of this Employment Agreement.
Should Employee have any earned but unused vacation time at  the expiration of
the calendar year in which it was earned, he shall be entitled to carry a 
maximum of six weeks (or such lesser amount as was earned and is unused) into
the next  calendar year.        6.         Continuation of Salary during
Disability.        In the event becomes disabled and his employment is
terminated because of disability, his  base monthly compensation shall be
continued for a period of time equal to the lesser of (a) the  period of
disability or (b) six months from the date Employee becomes disabled or his 
employment was terminated because of disability. The amount of any salary
payments shall be  reduced by the amount of any disability insurance benefits
from policies paid for by the  Company or Social Security benefits receivable by
Employee that are attributable to his  disability. Nothing in this section shall
be deemed to compel the Company to acquire insurance  to fund its obligations
hereunder, but it may, in its discretion, do so.          EMPLOYMENT AGREEMENT -
4 


--------------------------------------------------------------------------------

7.         Covenant Not to Compete.        Employee, while an employee and
following termination, agrees to abide by the following  covenant not to
compete:             7.l    Employee recognizes that while an employee he may
develop or be exposed to           unique, valuable and special confidential
information, know-how, customer lists and           trade secrets that are the
property of the Company or its customers. Employee agrees that           so long
as such confidential information, know-how, customer lists, and trade secrets   
       remain protectable, he will not use or divulge them except as required to
meet his           obligations to the Company and will not undertake any
employment or other position           competitive with the Company wherein the
complete fulfillment of the duties of such           competitive position would
inherently call upon him to reveal, base judgments upon, or           otherwise
use any such confidential information, know-how, customer lists, or trade       
   secrets.             7.2    Employee agrees that reports, customer lists,
customer prospect files, rate and           billing information, technical
information, and other materials integral to the Company's           business
used or produced by him or coming into his possession by or through his status 
         as an employee of the Company are the property of the Company and shall
be           surrendered upon withdrawal without retaining any copies, extracts
or notes thereof.             7.3    Employee agrees that while an employee, and
for a period of three years           following termination of employment, he
will not directly or indirectly solicit or attempt           to solicit business
or sell, write or do business with any customer with whom the           Company
was doing business as of the date of Employee's termination.             7.4   
Employee agrees that while an employee, and for a period of three years         
 following termination of his employment, he will not directly or indirectly
engage in a           business competitive with that of the Company. Employee
further agrees that for a           period of three years following termination,
he will not induce or attempt to induce any           person to leave employment
with the Company, or hire or employ any person employed           by the Company
as of the date of Employee's termination.             7.5    The Company shall
have the right to seek and secure an injunction to enforce the         
 provisions of the covenant, but that remedy shall not be exclusive.    8.     
   Termination.        This Employment Agreement and Employee's employment
hereunder shall continue as  provided in Section 3.1 until terminated as
hereinafter provided. Notwithstanding the  termination of this Employment
Agreement, the parties shall be required to carry out any  provisions hereof
which contemplate performance by them subsequent to such termination, and   
EMPLOYMENT AGREEMENT - 5 


--------------------------------------------------------------------------------

such termination shall not affect any liability or other obligation which shall
have accrued prior  to such termination, including, but not limited to, any
liability for loss or damage on account of  default or any obligation arising
under the covenant not to compete. This Employment  Agreement shall terminate
upon the occurrence of any of the following events:                       8.1   
Death of Employee. This Employment Agreement shall automatically terminate     
               without notice upon the death of Employee. The Company shall pay
the monthly base                     salary of Employee to the estate of
Employee for the full month in which such death                     occurs and
for an additional two months thereafter.                       8.2    Retirement
and Retirement Benefit. Employee may retire at any time after                   
 Employee has reached retirement age, as herein defined, by giving the Company
not less                     than sixty days written notice of his intent to
retire, specifying the date of retirement.                     The Company shall
not be obligated to pay Employee a monthly retirement benefit                   
 following his retirement, but shall endeavor in good faith from and after the
Effective                     Date of this Employment Agreement to devise and
implement a retirement plan for                     Employee and other employees
of the Company. Employee acknowledges and                     understands that
the Company is under no obligation to devise or implement such a plan.         
             Employee further acknowledges and understands that, if the Company
does devise and                     implement a retirement plan, it may make
only partial contributions to the plan and may                     condition
such contributions on the Company’s earnings or other benchmarks of financial   
                 performance.                       8.3    Disability. This
Employment Agreement may be terminated unilaterally by the                   
 board of directors of the Company in the event of disability of Employee, as
herein                     defined, which shall have continued for a period of
more than three months.                       8.4    Voluntary Resignation.
Employee may voluntarily resign at any time during the                     term
of his employment by the Company, provided that he gives the Company not less   
                 than six months written notice of his intention to resign,
specifying the effective date of                     such resignation.         
             8.5    Termination of Employment for Cause. The Company may
terminate the                     employment of Employee for Cause, as herein
defined, without notice.                       8.6    Termination of Employment
other than for Cause. The Company may terminate                     the
employment of Employee without Cause upon three months’ written notice. If the 
                   Company shall terminate the employment of Employee other than
for Cause, then it shall                     (a) pay Employee (or Employee’s
spouse, should Employee die), a severance benefit                     equal to
three years’ salary based on Employee’s base monthly salary immediately         
           preceding his termination and (b) pay for (or reimburse Employee for
the cost of) such                     medical and dental insurance as Company is
then obligated to pay Employee pursuant to                     Section 4.3 of
this Employment Agreement.      EMPLOYMENT AGREEMENT - 6 


--------------------------------------------------------------------------------

         8.7    Termination of Employment for Breach. The employment of Employee
may be           terminated by Employee upon breach of a material term of this
Employment Agreement           by the Company, provided that Employee shall give
the Company not less than sixty days           written notice of the intent to
terminate for breach, specifying the nature of the breach. In           the
event that the Company cures such breach prior to the passage of such sixty-day 
         period, Employee's right to terminate for such breach shall cease.     
       8.8    Termination upon Cessation of Business. In the event the Company
shall cease           the active conduct of its business, the employment of
Employee shall be deemed           terminated.    9.         Insurance.       
The Company reserves the right to acquire insurance on the life or health of
Employee,  naming itself as the beneficiary thereof. The Company shall be the
sole owner of all such  policies taken out by it and may exercise all rights
under such policies.    10.         Notices.        Any notice transmitted by
either party to this Employment Agreement to any other party  hereto may be
served personally upon such other party or mailed to such other party, in the
case  of the Company, to its registered office; and in the case of Employee, to
the address of Employee  appearing on the books of the Company or such other
address as may be designated in writing by  Employee.        11.       
 Termination of Corporate Office.             In the event that the employment
of Employee hereunder is terminated for any reason and  Employee shall hold
office as an officer of the Company, such office shall terminate and  Employee
shall be deemed to have resigned the same automatically and without notice as of
the  effective date of termination of employment.    12.         General
Provisions.             12.1    Venue and Governing Law. This Employment
Agreement is made in accordance           with and shall be interpreted and
governed by the laws of the State of Idaho. If any           action or other
proceeding shall be brought on or in connection with this Employment         
 Agreement, the venue of such action shall be in Kootenai County, Idaho.       
     12.2    Attorney's Fees. In the event that it shall become necessary for
either of the           parties to obtain the services of an attorney in order
to enforce the provisions hereof,           then, in that event, the defaulting
party shall pay the prevailing party all reasonable           attorney's fees
and all costs incurred in connection therewith, including the costs of any   
EMPLOYMENT AGREEMENT - 7 


--------------------------------------------------------------------------------

                   appeal.                       12.3    Assignments. This
Employment Agreement is personal to each of the parties                   
 hereto, and neither party may assign or delegate any of the rights or
obligations                     hereunder without first obtaining the written
consent of the other party. No assignment                     or assumption of
any obligation hereunder shall relieve either party hereto from liability       
             for any obligation hereunder.                       12.4   
Amendment. No amendment, waiver or modification of this Employment             
       Agreement or of any term or condition hereof shall be valid or effective
unless in writing                     and approved by the Company and Employee. 
                     12.5    Arbitration. All disputes arising under this
Employment Agreement shall be                     resolved through arbitration.
The arbitration of any dispute hereunder shall be conducted                   
 in accordance with the Idaho Uniform Arbitration Act. Except as provided at
paragraph                     12.2, the cost of any such arbitration shall be
borne equally by Employee and the                     Company.                 
     12.6    Merger Clause. This Employment Agreement expresses the full and
final                     purpose and agreement of the parties relating to
employment of Employee.                       12.7    Severability. Each
provision of this Employment Agreement shall be considered                   
 severable and if, for any reason, any provision hereof or remedy herein
provided is                     determined to be invalid, such invalidity shall
not impair the operation or effect of the                     remaining
provisions hereof which are valid.                       12.8    Successors.
Except as expressly provided otherwise herein, all of the rights of the         
           parties hereunder shall inure to the benefit of and all obligations
of the parties hereunder                     shall bind the parties' heirs,
personal representatives, successors and assigns.                       12.9   
Execution of Documents. Each of the parties agrees to execute all documents     
               necessary to implement the provisions of this Employment
Agreement.                       12.10     No Trust Relationship. Nothing
contained in this Employment Agreement and no                     action taken
pursuant to the provisions of this Employment Agreement shall create or be     
               construed to create a trust of any kind, or a fiduciary
relationship between the Company                     and Employee. Any amounts
or assets referred to under the provisions of this                   
 Employment Agreement shall continue for all purposes to be a part of the
general funds                     of the Company, and no person other than the
Company shall by virtue of the provisions                     of this Employment
Agreement have any interest in such funds. To the extent that any               
     person acquires a right to receive payments from the Company under this
Employment                     Agreement, such rights shall be no greater than
the right of any unsecured creditor of the                     Company.     
EMPLOYMENT AGREEMENT - 8 


--------------------------------------------------------------------------------

12.11 Descriptive Headings. Titles to the paragraphs hereof are for
information purposes only.        EXECUTED this  ___   day of February 2006, but
effective as of the Effective Date.    COMPANY:    Kettle Drilling, Inc.,     
an Idaho corporation           By:      ____________________
                                , its authorized signatory      EMPLOYEE:     

--------------------------------------------------------------------------------

Douglas Kettle         EMPLOYMENT AGREEMENT - 9 


--------------------------------------------------------------------------------

    Schedule A to Employment Agreement      Bonus and Incentive Compensation  
In addition to salary and fringe benefits, the Company agrees to pay Employee
the following  bonus and incentive compensation:    A.    Revenue-Based Cash
Bonus. The Company shall pay Employee a bonus for the fiscal  year ending
December 31, 2006 if the Company’s gross revenue for such fiscal year is
greater  than $4,800,000. For each year thereafter during the term of this
Agreement, the Company shall  pay Employee a bonus if the Company’s gross
revenue for such fiscal year increased over the  Company’s gross revenue for the
prior fiscal year. The amount of such bonus shall be equal to  two percent of
any such increase in gross revenue, and shall be paid to Employee within 45
days  of the end of the fiscal year in which it was earned.    B.    Net
Revenue-Based Cash Bonus. In addition to the bonus specified in paragraph A, 
above, the Company shall pay Employee a bonus for the fiscal year ending
December 31, 2006 if  the Company’s net revenue for such fiscal year before
deduction of taxes, depreciation and  amortization (hereinafter referred to as
“Company Net Revenue”) is greater than $760,000. For  each year thereafter
during the term of this Agreement, the Company shall pay Employee a  bonus if
Company Net Revenue for such fiscal year increased over Company Net Revenue for 
the prior fiscal year. The amount of such bonus shall be equal to five percent
of any such  increase in Company Net Revenue, and shall be paid to Employee
within 45 days of the end of  the fiscal year in which it was earned.    C.   
Acquisition-Based Stock Options Bonus. In addition to the cash bonuses specified
in  paragraphs A and B, above, the Company shall pay Employee a bonus in the
event the Company  acquires another hard rock drilling business by merger
(provided the Company is the surviving  corporation), consolidation, or the
purchase of all or substantially all of the assets of such  business. The amount
of such bonus shall be equal to the greater of (i) five percent of the total 
assets of the acquired business or (ii) five percent of the gross revenue of the
acquired business  for the fiscal year immediately preceding the date of
acquisition.    The bonus shall be paid to Employee within 45 days of the
closing date of the acquisition  transaction either by (a) the issuance and
delivery to Employee of shares of common stock of the  Company or (b) by the
issuance and delivery to Employee of ten-year options to purchase  common stock
of the Company, whichever Employee shall elect to receive.    Should Employee
elect to receive shares of common stock of the Company in payment of the  bonus,
the number of shares issuable and deliverable to him shall be determined by
dividing the  amount of the bonus (namely, the greater of five percent of the
total assets of the acquired    EMPLOYMENT AGREEMENT - 10 


--------------------------------------------------------------------------------

business or five percent of the gross revenue of the acquired business for the
fiscal year    immediately preceding the date of acquisition) by the market
value of the Company’s common  stock as of the end of the fiscal quarter
immediately preceding the date the Company publicly  announces the acquisition
upon which the bonus is predicated.    Should employee elect to receive stock
options in payment of the bonus, such options shall be  exercisable at any time
during such ten-year period at a price per share equal to the market price  of
the Company’s common stock as of the end of the fiscal quarter immediately
preceding the  date the Company publicly announces the acquisition upon which
the bonus is predicated. The  number of stock options to be granted to Employee
shall be determined by dividing the amount  of the bonus (namely, the greater of
five percent of the total assets of the acquired business or  five percent of
the gross revenue of the acquired business for the fiscal year immediately 
preceding the date of acquisition) by the value of each option as of as of the
date of grant. The  value of such option shall be the same value that the
Company ascribes to such option as  compensation expense, determined in
accordance with Financial Accounting Standard 123(R),  Accounting for
Stock-Based Compensation.          EMPLOYMENT AGREEMENT - 11 


--------------------------------------------------------------------------------

            Exhibit D-2 to Stock Purchase and Sale Agreement    EMPLOYMENT
AGREEMENT   The PARTIES to this Employment Agreement are:    1.    KETTLE
DRILLING, INC., an Idaho corporation, whose address is 2775 South      Howard
Street, Suite 2, Coeur d’Alene, Idaho 83815 (the "Company"); and    2.    DAVID
DEEDS, whose address is 5609 East Lancaster, Hayden, Idaho 83835     
("Employee").    The TERMS of this Employment Agreement are as follows:    1.   
Definitions.        1.1    Cause shall mean any one or more of the following:   
        (a)    Disobedience of orders or directives of the board of directors of
the          Company or interference with the performance by other employees of
their duties,          if such disobedience or interference is either (i) of
such a nature that no          reasonable doubt can exist as to its material
adverse effect on the Company, or (ii)          continues after specific
instructions relating thereto have been given by the board          of directors
of the Company; or            (b)    Material acts of dishonesty, disloyalty or
competition related to the          business of the Company or its relationships
with employees, suppliers, customers          or those with whom the Company
does business; or            (c)    Refusal or failure to furnish significant
information concerning the          Company's affairs as reasonably requested by
the board of directors of the          Company, or material falsification of
such information; or            (d)    Any other action or course of conduct
(specifically including, by way of          illustration and not limitation, the
breach of any material term of this Employment          Agreement) which has or
reasonably may be expected to have a material adverse          effect on the
Company or its business or financial position, if such action or          course
of conduct is either (i) of such a nature that no reasonable doubt can exist   
      as to its material adverse effect on the Company, or (ii) continues after
specific          instructions relating thereto have been given by or under the
authority of the          board of directors of the Company; or            (e) 
  Conviction of a crime involving acts of Employee constituting fraud,         
moral turpitude, intentional dishonesty, or similar conduct.    EMPLOYMENT
AGREEMENT - 1 


--------------------------------------------------------------------------------

         1.2    Company means Kettle Drilling, Inc., an Idaho corporation, and
its successors.             1.3    Disability means that Employee is unable to
actively perform his duties under this           Employment Agreement by reason
of a medically determinable physical or mental           impairment. In the
event that there is a dispute as to whether or not Employee is         
 disabled, such dispute shall be submitted to arbitration. The Company and the
Employee           shall each promptly appoint an arbitrator in writing, and the
two arbitrators so appointed           shall appoint a third arbitrator. The
good faith decision of a majority of the arbitrators           shall be binding
upon the parties. If, for any reason, after demand, no arbitrator is         
 appointed, the arbitrator or arbitrators shall be appointed by a judge of the
District Court           of Kootenai County, Idaho upon proper application made
by an interested party. The           determination by the arbitrators shall be
in writing. The arbitrator or arbitrators chosen to           resolve a dispute
under this section shall all be physicians licensed in the State of Idaho       
   as medical doctors.             1.4    Effective Date means March 1, 2006.   
         1.5    Notice shall mean a communication in writing. Any notice shall
be deemed to           have been given and served as of the date of the personal
delivery thereof or, in the event           that such notice is mailed, as of
the date of receipt thereof.             1.6    Retirement shall mean that
Employee has reached retirement age and has retired           from the
employment of the Company, whether such retirement is voluntary or         
 mandatory. The retirement age shall be the age of sixty-five (65) years, or
such lesser or           greater age as the board of directors of the Company
may from time-to-time or at any           time establish.             1.7   
Voluntary Resignation shall mean termination by Employee of his employment     
     with the Company that is effected voluntarily for any reason other than
disability or           retirement.    2.         Prior Agreements.           
 All agreements previously entered into by and between Employee and the Company 
relating to the employment of Employee are hereby revoked and shall be of no
further force or  effect, and the provisions of this Employment Agreement alone
shall govern the Employee's  employment.        3.         Employment.       
The Company hereby employs Employee to perform the duties generally described in
this  Employment Agreement, and Employee hereby accepts and agrees to such
employment on the  terms and conditions hereinafter set forth.      EMPLOYMENT
AGREEMENT - 2 


--------------------------------------------------------------------------------

         3.1    Term. Employee's employment shall be deemed to have commenced on
the           Effective Date and shall continue thereafter for a period of three
years unless earlier           terminated as herein provided.             3.2   
Duties. Employee shall have the title of vice president, shall be a member of
the           board of directors of the Company, and shall be primarily
responsible for all aspects of           the Company’s business. Despite such
titles and responsibility, Employee shall not be           obligated to devote
more than three to four hours of working time per day to the business         
 of the Company. Further, Employee may engage in other substantial business
activities           during the term of this Employment Agreement provided such
activities do not materially           interfere or conflict with the
performance of his duties hereunder and do not violate the           covenant
not to compete set forth in Section 7 hereof.    4.         Compensation.       
As compensation for all services rendered to the Company during the term of
this  Employment Agreement, in whatever capacity rendered, Employee shall have
and receive the  following compensation:             4.1    Salary. The Company
shall pay Employee an annual salary of $162,000 during           each full year
of his employment pursuant to this Employment Agreement, which salary         
 shall be payable in equal monthly payments of $13,500 on or after the fifth day
of each           month but before the twentieth day of each month.           
 4.2    Fringe Benefits. The Company shall pay for (or reimburse Employee for
the cost           of) medical and dental insurance for Employee and Employee’s
spouse for so long as           Employee is employed by the Company. In
addition, the Company shall pay for medical           and dental insurance for
Employee and Employee’s spouse following the termination of           Employee’s
employment by the Company (irrespective of whether Employee is then         
 living), unless such termination is for Cause, as provided in Section 8.5 of
this           Employment Agreement, subject, however, to the following
limitations and conditions:           (a) the Company shall not be obligated to
pay more than $12,000 per year for such           insurance; and (b) the
Company’s obligation to pay for such insurance shall commence as           of
the expiration of Employee’s employment and shall continue for a period of time
equal           to five years plus one additional year for each full year that
Employee is employed by the           Company. The Company shall also pay
Employee a non-accountable expense allowance           of $1,500 per month,
which Employee shall expend to further the Company’s business           and its
business relationships.             4.3    Performance Bonuses and Incentive
Compensation. In addition to salary and           fringe benefits, Employee
shall be entitled to receive performance bonuses and other           incentive
compensation on the terms and subject to the conditions set forth in Exhibit A 
         to this Employment Agreement.    EMPLOYMENT AGREEMENT - 3 


--------------------------------------------------------------------------------

         4.4    Automobiles. In addition to salary and fringe benefits, the
Company shall provide      Employee a Company truck for Employee’s use in
furtherance of the Company’s business.      The Company shall also pay (or
reimburse Employee for) all reasonable gasoline,      maintenance and insurance
charges and expenses relating to such vehicle.             4.5    Ratification
of Prior Bonus and Transfer of Title to Other Vehicle. The Company      hereby
ratifies its 2004 bonus to Employee to repay the existing indebtedness relating
to the      following described vehicle, and to transfer title to such vehicle
to Employee during      calendar year 2006.                                 
 Make:    BMW                             Model:    M3                         
   Year:    2004                             VIN:    UBSBL93434PN59163         
   4.6    Tax Liability for Deemed Distributions. The Company agrees that it
will pay or  reimburse Employee for any federal or state income taxes that are
paid or payable by Employee  with respect to any pass-through income that
Employee is deemed to have been received (but  does not actually receive) during
(a) the tax year ended December 31, 2005 and (b) the period  commencing January
1, 2006 and ending the effective date of the Company’s election not to be  taxed
as an S corporation for federal income tax purposes.    5.         Vacations.   
        Employee shall be entitled to six weeks of paid vacation each calendar
year during the term  of this Employment Agreement. Should Employee have any
earned but unused vacation time at  the expiration of the calendar year in which
it was earned, he shall be entitled to carry a  maximum of six weeks (or such
lesser amount as was earned and is unused) into the next  calendar year.       
6.         Continuation of Salary during Disability.        In the event becomes
disabled and his employment is terminated because of disability, his  base
monthly compensation shall be continued for a period of time equal to the lesser
of (a) the  period of disability or (b) six months from the date Employee
becomes disabled or his  employment was terminated because of disability. The
amount of any salary payments shall be  reduced by the amount of any disability
insurance benefits from policies paid for by the  Company or Social Security
benefits receivable by Employee that are attributable to his  disability.
Nothing in this section shall be deemed to compel the Company to acquire
insurance  to fund its obligations hereunder, but it may, in its discretion, do
so.          EMPLOYMENT AGREEMENT - 4 


--------------------------------------------------------------------------------

7.         Covenant Not to Compete.        Employee, while an employee and
following termination, agrees to abide by the following  covenant not to
compete:             7.l    Employee recognizes that while an employee he may
develop or be exposed to           unique, valuable and special confidential
information, know-how, customer lists and           trade secrets that are the
property of the Company or its customers. Employee agrees that           so long
as such confidential information, know-how, customer lists, and trade secrets   
       remain protectable, he will not use or divulge them except as required to
meet his           obligations to the Company and will not undertake any
employment or other position           competitive with the Company wherein the
complete fulfillment of the duties of such           competitive position would
inherently call upon him to reveal, base judgments upon, or           otherwise
use any such confidential information, know-how, customer lists, or trade       
   secrets.             7.2    Employee agrees that reports, customer lists,
customer prospect files, rate and           billing information, technical
information, and other materials integral to the Company's           business
used or produced by him or coming into his possession by or through his status 
         as an employee of the Company are the property of the Company and shall
be           surrendered upon withdrawal without retaining any copies, extracts
or notes thereof.             7.3    Employee agrees that while an employee, and
for a period of three years           following termination of employment, he
will not directly or indirectly solicit or attempt           to solicit business
or sell, write or do business with any customer with whom the           Company
was doing business as of the date of Employee's termination.             7.4   
Employee agrees that while an employee, and for a period of three years         
 following termination of his employment, he will not directly or indirectly
engage in a           business competitive with that of the Company. Employee
further agrees that for a           period of three years following termination,
he will not induce or attempt to induce any           person to leave employment
with the Company, or hire or employ any person employed           by the Company
as of the date of Employee's termination.             7.5    The Company shall
have the right to seek and secure an injunction to enforce the         
 provisions of the covenant, but that remedy shall not be exclusive.    8.     
   Termination.        This Employment Agreement and Employee's employment
hereunder shall continue as  provided in Section 3.1 until terminated as
hereinafter provided. Notwithstanding the  termination of this Employment
Agreement, the parties shall be required to carry out any  provisions hereof
which contemplate performance by them subsequent to such termination, and   
EMPLOYMENT AGREEMENT - 5 


--------------------------------------------------------------------------------

such termination shall not affect any liability or other obligation which shall
have accrued prior  to such termination, including, but not limited to, any
liability for loss or damage on account of  default or any obligation arising
under the covenant not to compete. This Employment  Agreement shall terminate
upon the occurrence of any of the following events:                       8.1   
Death of Employee. This Employment Agreement shall automatically terminate     
               without notice upon the death of Employee. The Company shall pay
the monthly base                     salary of Employee to the estate of
Employee for the full month in which such death                     occurs and
for an additional two months thereafter.                       8.2    Retirement
and Retirement Benefit. Employee may retire at any time after                   
 Employee has reached retirement age, as herein defined, by giving the Company
not less                     than sixty days written notice of his intent to
retire, specifying the date of retirement.                     The Company shall
not be obligated to pay Employee a monthly retirement benefit                   
 following his retirement, but shall endeavor in good faith from and after the
Effective                     Date of this Employment Agreement to devise and
implement a retirement plan for                     Employee and other employees
of the Company. Employee acknowledges and                     understands that
the Company is under no obligation to devise or implement such a plan.         
             Employee further acknowledges and understands that, if the Company
does devise and                     implement a retirement plan, it may make
only partial contributions to the plan and may                     condition
such contributions on the Company’s earnings or other benchmarks of financial   
                 performance.                       8.3    Disability. This
Employment Agreement may be terminated unilaterally by the                   
 board of directors of the Company in the event of disability of Employee, as
herein                     defined, which shall have continued for a period of
more than three months.                       8.4    Voluntary Resignation.
Employee may voluntarily resign at any time during the                     term
of his employment by the Company, provided that he gives the Company not less   
                 than six months written notice of his intention to resign,
specifying the effective date of                     such resignation.         
             8.5    Termination of Employment for Cause. The Company may
terminate the                     employment of Employee for Cause, as herein
defined, without notice.                       8.6    Termination of Employment
other than for Cause. The Company may terminate                     the
employment of Employee without Cause upon three months’ written notice. If the 
                   Company shall terminate the employment of Employee other than
for Cause, then it shall                     (a) pay Employee (or Employee’s
spouse, should Employee die), a severance benefit                     equal to
three years’ salary based on Employee’s base monthly salary immediately         
           preceding his termination and (b) pay for (or reimburse Employee for
the cost of) such                     medical and dental insurance as Company is
then obligated to pay Employee pursuant to                     Section 4.3 of
this Employment Agreement.      EMPLOYMENT AGREEMENT - 6 


--------------------------------------------------------------------------------

         8.7    Termination of Employment for Breach. The employment of Employee
may be           terminated by Employee upon breach of a material term of this
Employment Agreement           by the Company, provided that Employee shall give
the Company not less than sixty days           written notice of the intent to
terminate for breach, specifying the nature of the breach. In           the
event that the Company cures such breach prior to the passage of such sixty-day 
         period, Employee's right to terminate for such breach shall cease.     
       8.8    Termination upon Cessation of Business. In the event the Company
shall cease           the active conduct of its business, the employment of
Employee shall be deemed           terminated.    9.         Insurance.       
The Company reserves the right to acquire insurance on the life or health of
Employee,  naming itself as the beneficiary thereof. The Company shall be the
sole owner of all such  policies taken out by it and may exercise all rights
under such policies.    10.         Notices.        Any notice transmitted by
either party to this Employment Agreement to any other party  hereto may be
served personally upon such other party or mailed to such other party, in the
case  of the Company, to its registered office; and in the case of Employee, to
the address of Employee  appearing on the books of the Company or such other
address as may be designated in writing by  Employee.        11.       
 Termination of Corporate Office.             In the event that the employment
of Employee hereunder is terminated for any reason and  Employee shall hold
office as an officer of the Company, such office shall terminate and  Employee
shall be deemed to have resigned the same automatically and without notice as of
the  effective date of termination of employment.    12.         General
Provisions.             12.1    Venue and Governing Law. This Employment
Agreement is made in accordance           with and shall be interpreted and
governed by the laws of the State of Idaho. If any           action or other
proceeding shall be brought on or in connection with this Employment         
 Agreement, the venue of such action shall be in Kootenai County, Idaho.       
     12.2    Attorney's Fees. In the event that it shall become necessary for
either of the           parties to obtain the services of an attorney in order
to enforce the provisions hereof,           then, in that event, the defaulting
party shall pay the prevailing party all reasonable           attorney's fees
and all costs incurred in connection therewith, including the costs of any   
EMPLOYMENT AGREEMENT - 7 


--------------------------------------------------------------------------------

                   appeal.                       12.3    Assignments. This
Employment Agreement is personal to each of the parties                   
 hereto, and neither party may assign or delegate any of the rights or
obligations                     hereunder without first obtaining the written
consent of the other party. No assignment                     or assumption of
any obligation hereunder shall relieve either party hereto from liability       
             for any obligation hereunder.                       12.4    
Amendment. No amendment, waiver or modification of this Employment             
       Agreement or of any term or condition hereof shall be valid or effective
unless in writing                     and approved by the Company and Employee. 
                     12.5     Arbitration. All disputes arising under this
Employment Agreement shall be                     resolved through arbitration.
The arbitration of any dispute hereunder shall be conducted                   
 in accordance with the Idaho Uniform Arbitration Act. Except as provided at
paragraph                     12.2, the cost of any such arbitration shall be
borne equally by Employee and the                     Company.                 
     12.6     Merger Clause. This Employment Agreement expresses the full and
final                     purpose and agreement of the parties relating to
employment of Employee.                       12.7     Severability. Each
provision of this Employment Agreement shall be considered                   
 severable and if, for any reason, any provision hereof or remedy herein
provided is                     determined to be invalid, such invalidity shall
not impair the operation or effect of the                     remaining
provisions hereof which are valid.                       12.8     Successors.
Except as expressly provided otherwise herein, all of the rights of the         
           parties hereunder shall inure to the benefit of and all obligations
of the parties hereunder                     shall bind the parties' heirs,
personal representatives, successors and assigns.                       12.9    
Execution of Documents. Each of the parties agrees to execute all documents     
               necessary to implement the provisions of this Employment
Agreement.                       12.10     No Trust Relationship. Nothing
contained in this Employment Agreement and no                     action taken
pursuant to the provisions of this Employment Agreement shall create or be     
               construed to create a trust of any kind, or a fiduciary
relationship between the Company                     and Employee. Any amounts
or assets referred to under the provisions of this                   
 Employment Agreement shall continue for all purposes to be a part of the
general funds                     of the Company, and no person other than the
Company shall by virtue of the provisions                     of this Employment
Agreement have any interest in such funds. To the extent that any               
     person acquires a right to receive payments from the Company under this
Employment                     Agreement, such rights shall be no greater than
the right of any unsecured creditor of the                     Company.     
EMPLOYMENT AGREEMENT - 8 


--------------------------------------------------------------------------------

12.11 Descriptive Headings. Titles to the paragraphs hereof are for
information purposes only.                          EXECUTED this  ___   day of
February 2006, but effective as of the Effective Date.    COMPANY:    Kettle
Drilling, Inc.,      an Idaho corporation          By:      ____________________
                                   , its authorized signatory      EMPLOYEE:   
 

--------------------------------------------------------------------------------

David Deeds         EMPLOYMENT AGREEMENT - 9 


--------------------------------------------------------------------------------

    Schedule A to Employment Agreement      Bonus and Incentive Compensation  
In addition to salary and fringe benefits, the Company agrees to pay Employee
the following  bonus and incentive compensation:    A.    Revenue-Based Cash
Bonus. The Company shall pay Employee a bonus for the fiscal  year ending
December 31, 2006 if the Company’s gross revenue for such fiscal year is
greater  than $4,800,000. For each year thereafter during the term of this
Agreement, the Company shall  pay Employee a bonus if the Company’s gross
revenue for such fiscal year increased over the  Company’s gross revenue for the
prior fiscal year. The amount of such bonus shall be equal to  two percent of
any such increase in gross revenue, and shall be paid to Employee within 45
days  of the end of the fiscal year in which it was earned.    B.    Net
Revenue-Based Cash Bonus. In addition to the bonus specified in paragraph A, 
above, the Company shall pay Employee a bonus for the fiscal year ending
December 31, 2006 if  the Company’s net revenue for such fiscal year before
deduction of taxes, depreciation and  amortization (hereinafter referred to as
“Company Net Revenue”) is greater than $760,000. For  each year thereafter
during the term of this Agreement, the Company shall pay Employee a  bonus if
Company Net Revenue for such fiscal year increased over Company Net Revenue for 
the prior fiscal year. The amount of such bonus shall be equal to five percent
of any such  increase in Company Net Revenue, and shall be paid to Employee
within 45 days of the end of  the fiscal year in which it was earned.    C.   
Acquisition-Based Stock Options Bonus. In addition to the cash bonuses specified
in  paragraphs A and B, above, the Company shall pay Employee a bonus in the
event the Company  acquires another hard rock drilling business by merger
(provided the Company is the surviving  corporation), consolidation, or the
purchase of all or substantially all of the assets of such  business. The amount
of such bonus shall be equal to the greater of (i) five percent of the total 
assets of the acquired business or (ii) five percent of the gross revenue of the
acquired business  for the fiscal year immediately preceding the date of
acquisition.    The bonus shall be paid to Employee within 45 days of the
closing date of the acquisition  transaction either by (a) the issuance and
delivery to Employee of shares of common stock of the  Company or (b) by the
issuance and delivery to Employee of ten-year options to purchase  common stock
of the Company, whichever Employee shall elect to receive.    Should Employee
elect to receive shares of common stock of the Company in payment of the  bonus,
the number of shares issuable and deliverable to him shall be determined by
dividing the  amount of the bonus (namely, the greater of five percent of the
total assets of the acquired    EMPLOYMENT AGREEMENT - 10 


--------------------------------------------------------------------------------

business or five percent of the gross revenue of the acquired business for the
fiscal year    immediately preceding the date of acquisition) by the market
value of the Company’s common  stock as of the end of the fiscal quarter
immediately preceding the date the Company publicly  announces the acquisition
upon which the bonus is predicated.    Should employee elect to receive stock
options in payment of the bonus, such options shall be  exercisable at any time
during such ten-year period at a price per share equal to the market price  of
the Company’s common stock as of the end of the fiscal quarter immediately
preceding the  date the Company publicly announces the acquisition upon which
the bonus is predicated. The  number of stock options to be granted to Employee
shall be determined by dividing the amount  of the bonus (namely, the greater of
five percent of the total assets of the acquired business or  five percent of
the gross revenue of the acquired business for the fiscal year immediately 
preceding the date of acquisition) by the value of each option as of the date of
grant. The value  of such option shall be the same value that the Company
ascribes to such option as compensation  expense, determined in accordance with
Financial Accounting Standard 123(R), Accounting for  Stock-Based Compensation. 
        EMPLOYMENT AGREEMENT - 11 


--------------------------------------------------------------------------------

    Exhibit E to Stock Purchase and Sale Agreement      VOTING TRUST AGREEMENT  
    This Voting Trust Agreement (the "Agreement") is made and entered into as
of  March __, 2006 by and among Douglas Kettle and David Deeds (individually a
“Selling  Stockholder“ and collectively the “Selling Stockholders”); Timberline
Resources  Corporation (“Timberline Resources”), an Idaho corporation; and John
Swallow, Stephen  Goss, Tom Gurkowski, Vance Thornsberry, Eric Klepfer and Paul
Dircksen (individually a  “Timberline Inside Stockholder” and collectively the
“Timberline Inside Stockholders”).    RECITALS:       WHEREAS, Timberline
Resources, Kettle Drilling, the Selling Stockholders and  the Timberline Inside
Stockholders are parties to a Stock Purchase and Sale Agreement  dated February
23, 2006 (the “Purchase and Sale Agreement"); and        WHEREAS, certain of
Timberline Resources’, Kettle Drillings’ and the Selling  Stockholders’
obligations under the Purchase and Sale Agreement are conditioned upon  the
execution and delivery of this Agreement.    AGREEMENT:   NOW, THEREFORE, the
parties hereto agree as follows:    1.    Appointment of Voting Trustee for
Timberline Inside Stockholders. The  Timberline Inside Stockholders each hereby
irrevocably appoint John Swallow (the  “Timberline Inside Stockholders Voting
Trustee”) as attorney and voting trustee of the  Timberline Inside Stockholders,
and each of them, solely for the purposes of: (a)  attending any and all
meetings of stockholders of Timberline Resources and (b) solely  with respect to
the election of directors of Timberline Resources at any such meeting, to  vote
all of the shares of common stock of the Timberline Inside Stockholders, and
each of  them, for the election of the Selling Stockholders (or his or their
respective designees, if  the Selling Stockholders or either of them are unable
or unwilling to serve) as advisory  directors of Timberline Resources, in the
same manner and with the same effect as if the  Timberline Inside Stockholders
were personally present. It is specifically understood and  agreed that, with
respect to any other matter submitted to the stockholders of Timberline 
Resources for approval or consent, including the election of persons to serve as
directors  of Timberline Resources, the Timberline Inside Stockholders Voting
Trustee shall vote  all of the shares of common stock of the Timberline Inside
Stockholders strictly in  accordance with the express written or oral
instructions of such holders.    2.    Appointment of Voting Trustee for
Timberline Resources. Timberline  Resources hereby irrevocably appoints David
Deeds, with full power of substitution (the  “Timberline Resources Voting
Trustee”) as attorney and voting trustee of Timberline        VOTING TRUST
AGREEMENT - 1 


--------------------------------------------------------------------------------

Resources solely for the purposes of: (a) attending any and all meetings of
stockholders  of Kettle Drilling; (b) with respect to the election of directors
of Kettle Drilling at such  meeting, to vote all of the shares of common stock
of Timberline Resources for the  election of the Selling Stockholders (or his or
their respective designees, if the Selling  Stockholders or either of them are
unable or unwilling to serve) as a directors Kettle  Drilling, in the same
manner and with the same effect as if the Timberline Resources  were personally
present; and (c) with respect to any other matter submitted to the  stockholders
of Kettle Drilling for approval or consent, including the election of other 
persons, if any, to Kettle Drilling’s board of directors, the Timberline
Resources Voting  Trustee shall either (i) vote all of the shares of common
stock of Timberline Resources  strictly in accordance with the express written
or oral instructions of the Selling  Stockholders (or any surviving Selling
Stockholder, if less than all of the Selling  Stockholders are then living) or
(ii) with the prior written approval of the Selling  Stockholders (or any
surviving Selling Stockholder, if less than all of the Selling  Stockholders are
then living), cede the right to vote all of the shares of common stock of 
Timberline Resources to Timberline Resources for such purpose or purposes.   
3.    Duration. The rights granted to the Timberline Inside Stockholders Voting 
Trustee and the Timberline Resources Voting Trustee hereunder are irrevocable
and shall  continue in full force and effect until the later of: (a) such time
as the Selling Stockholders  (or their heirs and successors) cease to own any
shares of Series A Preferred Stock of  Timberline Resources; or (ii) if the
Series A Preferred Stock has theretofore been converted  into shares of
Timberline Resources common stock, such time as the Selling Stockholders  (or
their heirs and successors) cease to own less than ten percent of the number of
such  shares of Timberline Resources common stock into which the Series A Stock
was initially  converted; provided, however, that in no event shall the rights
granted to the Timberline  Inside Stockholders Voting Trustee and the Timberline
Resources Voting Trustee  hereunder continue in effect beyond March __, 2016,
being ten years from the date of this  Agreement.          [The balance of this
page has been left blank intentionally.]         VOTING TRUST AGREEMENT - 2 


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day  and year first above written.      TIMBERLINE RESOURCES:    Timberline
Resources Corporation,      an Idaho corporation      By: 
                                                      Name: 
                                                      Title:  SELLING
STOCKHOLDERS:     

--------------------------------------------------------------------------------

Douglas Kettle 

--------------------------------------------------------------------------------

David Deeds TIMBERLINE INSIDE STOCKHOLDERS: 

--------------------------------------------------------------------------------

John Swallow

--------------------------------------------------------------------------------

Stephen Goss

--------------------------------------------------------------------------------

Tom Gurkowski 

--------------------------------------------------------------------------------

Vance Thornsberry 

--------------------------------------------------------------------------------

Eric Klepfer

--------------------------------------------------------------------------------

Paul Dircksen         VOTING TRUST AGREEMENT - 3 


--------------------------------------------------------------------------------

                                                                     Exhibit F-1
to Stock Purchase and Sale Agreement      FORM OF OPINION OF KETTLE DRILLING’S
AND THE SELLING  STOCKHOLDERS’ COUNSEL     March __, 2006      Timberline
Resources Corporation  36 West 16th Avenue  Spokane, Washington 99203    Dear
Sirs:        Reference is made to the Stock Purchase and Sale Agreement dated
February 21, 2006  (the “Purchase and Sale Agreement”) among Timberline
Resources Corporation  (“Timberline Resources”), an Idaho corporation, Kettle
Drilling, Inc. (“Kettle Drilling”),  an Idaho corporation, Douglas Kettle and
David Deeds (individually a “Selling  Stockholder” and collectively the “Selling
Stockholders”), and the affiliate stockholders  of Timberline Resources named
therein (the “Timberline Inside Stockholders”), which  Purchase and Sale
Agreement provides for the sale by the Selling Stockholders of all of  the
issued and outstanding capital stock of Kettle Drilling (defined therein as the
“Kettle  Drilling Shares” to Timberline Resources upon the terms and subject to
the conditions  stated therein.  This opinion is rendered to you pursuant to
Section 5.9 of the Purchase  and Sale Agreement. All of the capitalized terms
used herein shall have the meanings set  forth in the Purchase and Sale
Agreement unless otherwise defined herein.    We have acted as counsel to Kettle
Drilling and the Selling Stockholders in  connection with the transaction
specified in the Purchase and Sale Agreement. In  connection with this opinion,
we have examined the following documents:                       1.    The
certificate and articles of incorporation of Kettle Drilling as amended  or
restated to the date of this opinion;                       2.    The bylaws of
Kettle Drilling as amended or restated to the date of this  opinion;           
               3.    The Purchase and Sale Agreement;                       4. 
  The Registration Rights Agreement that is annexed to the Purchase and  Sale
Agreement as Exhibit C;                       5.    The Voting Trust Agreement
that is annexed to the Purchase and Sale  Agreement as Exhibit E; and 


--------------------------------------------------------------------------------

Timberline Resources Corporation  March __, 2006  Page 2                       
     6.    Resolutions of the board of directors of Kettle Drilling dated
February __,  2006.        The opinions hereinafter expressed are subject to the
following qualifications:                       (a)    No opinion is given as to
the laws of any jurisdiction other than the State  of Idaho and the United
States of America that may be applicable to the transaction  specified in the
Purchase and Sale Agreement.                       (b)    No opinion is given as
to the effect of any of the following: applicable  laws relating to bankruptcy,
insolvency, reorganization or moratorium, by other similar  laws affecting
creditors’ rights generally; the exercise of judicial discretion in accordance 
with principles of equity; and the fraudulent conveyance and transfer provisions
of  applicable state and federal laws.                       (c)    No opinion
is given with respect to whether Kettle Drilling has made any  untrue statements
of material fact or omitted to state any material fact necessary in order  to
make the statements made, in light of the circumstances under which they were
made,  not misleading. To the best of our knowledge, we are not aware that
Kettle Drilling has  made any such untrue statements of material fact or omitted
to state any material fact  necessary in order to make the statements made, in
light of the circumstances under  which they were made, not misleading. (As used
herein the phrase "to our knowledge" or  similar language means that, during the
course of our representation of Kettle Drilling in  connection with the
transaction specified in the Purchase and Sale Agreement, no  information has
come to our attention that has given us actual knowledge that any such  opinions
or matters are not accurate or that any of the documents, certificates, records
and  information on which we have relied is not accurate and complete. Except as
otherwise  stated herein, we have undertaken no independent investigation or
verification of such  matters, and any limited inquiry undertaken by us during
the preparation of this opinion  should not be regarded as such an
investigation. No inference as to our knowledge of the  existence or absence of
such facts should be drawn from the fact of our representation of  Kettle
Drilling.)                       (d)    The opinions are rendered as of the date
hereof, and we assume no obligation  to update you with respect to any matters
that may hereafter be brought to our attention.    Based upon and subject to the
foregoing and to the comments and qualifications set forth  below, and having
considered such questions of law as we deemed necessary as a basis for  the
opinions expressed below, we are of the opinion that: 


--------------------------------------------------------------------------------

Timberline Resources Corporation  March __, 2006  Page 3                       
     1.    Kettle Drilling is a corporation duly organized, validly existing and
in good  standing under the laws of the State of Idaho. Kettle Drilling has all
requisite power to own  and operate its properties and assets, and to carry on
its business as presently conducted and  as proposed to be conducted. Kettle
Drilling is qualified to do business as a foreign  corporation in every
jurisdiction where the failure to so qualify would have a material  adverse
effect on its business or it financial condition                       2.   
Kettle Drilling and the Selling Stockholders each have full power and  authority
to execute and deliver the Purchase and Sale Agreement and the Voting Trust 
Agreement, and to carry out and perform their respective obligations under the
Purchase and  Sale Agreement and the Voting Trust Agreement.                   
   3.    The Selling Stockholders each have full power and authority to execute
and  deliver the Registration Rights Agreement and to carry out and perform
their obligations  under the Registration Rights Agreement.                     
 4.    The Purchase and Sale Agreement, the Registration Rights Agreement and 
the Voting Trust Agreement are a legal, valid and binding obligation of Kettle
Drilling and  the Selling Stockholders (to the extent they are parties thereto),
enforceable against them in  accordance with its terms.                     
 5.    The execution, delivery and performance by Kettle Drilling and the
Selling  Stockholders of the Purchase and Sale Agreement, the Registration
Rights Agreement and  the Voting Trust Agreement do not conflict with, or
constitute a default, violation or breach  of, any applicable law or
governmental rule or regulation, or, to our knowledge, any order,  injunction or
decree of any court of governmental instrumentality applicable to Kettle 
Drilling or the Selling Stockholders, or any agreement or other instrument to
which Kettle  Drilling or the Selling Stockholders is a party or is subject.   
                   This opinion is being provided to Timberline Resources at the
request of Kettle  Drilling and the Selling Stockholders, solely in connection
with the Purchase and Sale  Agreement and the consummation of the transaction
specified therein and in the exhibits  thereto. This opinion is solely for
Timberline Resources’ benefit and may not be relied upon  by any other person or
entity in any manner or for any purpose whatsoever, or used or  referred to by
any other person, without our prior written consent.    Very truly yours,   
RANDALL & DANSKIN, P.S. 


--------------------------------------------------------------------------------

    Exhibit F-2 to Stock Purchase and Sale Agreement                         
 FORM OF OPINION OF TIMBERLINE RESOURCES’ COUNSEL      March __, 2006     
Kettle Drilling, Inc.  2775 North Howard Street, Suite 2  Coeur d’Alene, Idaho
83815    Douglas Kettle  2775 North Howard Street, Suite 2  Coeur d’Alene, Idaho
83815    David Deeds  2775 North Howard Street, Suite 2  Coeur d’Alene, Idaho
83815    Dear Sirs:        Reference is made to the Stock Purchase and Sale
Agreement dated February 21, 2006  (the “Purchase and Sale Agreement”) among
Timberline Resources Corporation  (“Timberline Resources”), an Idaho
corporation, Kettle Drilling, Inc. (“Kettle Drilling”),  an Idaho corporation,
Douglas Kettle and David Deeds (individually a “Selling  Stockholder” and
collectively the “Selling Stockholders”), and the affiliate stockholders  of
Timberline Resources named therein (the “Timberline Inside Stockholders”),
which  Purchase and Sale Agreement provides for the sale by the Selling
Stockholders of all of  the issued and outstanding capital stock of Kettle
Drilling (defined therein as the “Kettle  Drilling Shares” to Timberline
Resources upon the terms and subject to the conditions  stated therein. This
opinion is rendered to you pursuant to Section 6.10 of the Purchase  and Sale
Agreement. All of the capitalized terms used herein shall have the meanings set 
forth in the Purchase and Sale Agreement unless otherwise defined herein.    We
have acted as counsel to Timberline Resources in connection with the 
transaction specified in the Purchase and Sale Agreement. In connection with
this  opinion, we have examined the following documents:                     
 1.    The certificate and articles of incorporation of Timberline Resources as 
amended or restated to the date of this opinion;                       2.    The
bylaws of Timberline Resources as amended or restated to the date of  this
opinion; 


--------------------------------------------------------------------------------

Kettle Drilling and Messrs. Kettle and Deeds  March __, 2006  Page 2           
                 3.    The Purchase and Sale Agreement;                     
 4.    The Series A Preferred Stock Resolution that is annexed to the Purchase 
and Sale Agreement as Exhibit B (the “Resolution”);                       5.   
The Registration Rights Agreement that is annexed to the Purchase and  Sale
Agreement as Exhibit C;                       6.    The Voting Trust Agreement
that is annexed to the Purchase and Sale  Agreement as Exhibit E; and           
           7.    Resolutions of the board of directors of Timberline Resources
dated  February __, 2006.                       The opinions hereinafter
expressed are subject to the following qualifications:                     
 (a)    No opinion is given as to the laws of any jurisdiction other than the
State  of Idaho and the United States of America that may be applicable to the
transaction  specified in the Purchase and Sale Agreement.                     
 (b)    No opinion is given as to the effect of any of the following:
applicable  laws relating to bankruptcy, insolvency, reorganization or
moratorium, by other similar  laws affecting creditors’ rights generally; the
exercise of judicial discretion in accordance  with principles of equity; and
the fraudulent conveyance and transfer provisions of  applicable state and
federal laws.                       (c)    No opinion is given with respect to
whether Timberline Resources has  made any untrue statements of material fact or
omitted to state any material fact  necessary in order to make the statements
made, in light of the circumstances under  which they were made, not misleading.
To the best of our knowledge, we are not aware  that Timberline Resources has
made any such untrue statements of material fact or  omitted to state any
material fact necessary in order to make the statements made, in light  of the
circumstances under which they were made, not misleading. (As used herein the 
phrase "to our knowledge" or similar language means that, during the course of
our  representation of Timberline Resources in connection with the transaction
specified in the  Purchase and Sale Agreement, no information has come to our
attention that has given us  actual knowledge that any such opinions or matters
are not accurate or that any of the  documents, certificates, records and
information on which we have relied is not accurate  and complete. Except as
otherwise stated herein, we have undertaken no independent  investigation or
verification of such matters, and any limited inquiry undertaken by us 


--------------------------------------------------------------------------------

Kettle Drilling and Messrs. Kettle and Deeds  March __, 2006  Page 3         
during the preparation of this opinion should not be regarded as such an
investigation.  No inference as to our knowledge of the existence or absence of
such facts should be  drawn from the fact of our representation of Timberline
Resources.)                       (d)    The opinions are rendered as of the
date hereof, and we assume no obligation  to update you with respect to any
matters that may hereafter be brought to our attention.    Based upon and
subject to the foregoing and to the comments and qualifications set forth 
below, and having considered such questions of law as we deemed necessary as a
basis for  the opinions expressed below, we are of the opinion that:           
           1.    Timberline Resources is a corporation duly organized, validly
existing and in  good standing under the laws of the State of Idaho. Timberline
Resources has all requisite  power to own and operate its properties and assets,
and to carry on its business as presently  conducted and as proposed to be
conducted. Timberline Resources is not qualified to do  business as a foreign
corporation in any jurisdiction.                       2.    Timberline
Resources has full power and authority to execute and deliver the  Purchase and
Sale Agreement, the Registration Rights Agreement and the Voting Trust 
Agreement, to purchase the Kettle Drilling Shares, and to carry out and perform
its  obligations under the Purchase and Sale Agreement, the Registration Rights
Agreement and  the Voting Trust Agreement.                       3.   
Timberline Resources has full power and authority to adopt the Resolution  by
action of its board of directors, without stockholder approval, and the
Resolution has  been so adopted. The Resolution constitutes an amendment to
Timberline Resources’  articles of incorporation, and Timberline Resources has
full power and authority to issue the  Series A Stock and to issue shares of its
common stock upon conversion of the Series A  Stock as provided in the
Resolution.                       4.    The Resolution does not conflict with,
or constitute a default, violation or  breach of, any applicable law or
governmental rule or regulation, or, to our knowledge, any  order, injunction or
decree of any court of governmental instrumentality applicable to  Timberline
Resources, or any agreement or other instrument to which Timberline Resources 
is a party or is subject.                       5.    The Purchase and Sale
Agreement, the Registration Rights Agreement and  the Voting Trust Agreement are
each the legal, valid and binding obligation of Timberline  Resources,
enforceable against it in accordance with its terms. 


--------------------------------------------------------------------------------

Kettle Drilling and Messrs. Kettle and Deeds  March __, 2006  Page 4         
6.    The execution, delivery and performance by Timberline Resources of the 
Purchase and Sale Agreement, the Registration Rights Agreement and the Voting
Trust  Agreement do not conflict with, or constitute a default, violation or
breach of, any applicable  law or governmental rule or regulation, or, to our
knowledge, any order, injunction or decree  of any court of governmental
instrumentality applicable to Timberline Resources, or any  agreement or other
instrument to which Timberline Resources is a party or is subject.    This
opinion is being provided to Kettle Drilling and the Selling Stockholders at
the  request of Timberline Resources, solely in connection with the Purchase and
Sale  Agreement and the consummation of the transaction specified therein and in
the exhibits  thereto. This opinion is solely for Kettle Drilling’s and the
Selling Stockholders’ benefit and  may not be relied upon by any other person or
entity, other than an assignee of a Selling  Stockholder’s entire, right and
interest in the Purchase and Sale Agreement, in any manner  or for any purpose
whatsoever, or used or referred to by any other person, without our prior 
written consent.    Very truly yours, 


--------------------------------------------------------------------------------